        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 1 of 130

        OFFICE OF
        INSPECTOR
        GENERAL

                       SPECIAL ADVISORY BULLETIN



              OFFERING GIFTS AND OTHER INDUCEMENTS
                        TO BENEFICIARIES
August 2002


Introduction

     nder section 1128A(a)(5) of the Social Security Act (the Act), enacted as part of
U    Health Insurance Portability and Accountability Act of 1996 (HIPAA), a person who
offers or transfers to a Medicare or Medicaid beneficiary any remuneration that the
person knows or should know is likely to influence the beneficiary’s selection of a
particular provider, practitioner, or supplier of Medicare or Medicaid payable items or
services may be liable for civil money penalties (CMPs) of up to $10,000 for each
wrongful act. For purposes of section 1128A(a)(5) of the Act, the statute defines
“remuneration” to include, without limitation, waivers of copayments and deductible
amounts (or any part thereof) and transfers of items or services for free or for other than
fair market value. (See section 1128A(i)(6) of the Act.) The statute and implementing
regulations contain a limited number of exceptions. (See section 1128A(i)(6) of the Act;
42 CFR 1003.101.)

Offering valuable gifts to beneficiaries to influence their choice of a Medicare or
Medicaid provider1 raises quality and cost concerns. Providers may have an economic
incentive to offset the additional costs attributable to the giveaway by providing
unnecessary services or by substituting cheaper or lower quality services. The use of
giveaways to attract business also favors large providers with greater financial resources
for such activities, disadvantaging smaller providers and businesses.

The Office of Inspector General (OIG) is responsible for enforcing section 1128A(a)(5)
through administrative remedies. Given the broad language of the prohibition and the
number of marketing practices potentially affected, this Bulletin is intended to alert the
health care industry as to the scope of acceptable practices. To that end, this Bulletin

        1
        For convenience, in this Special Advisory Bulletin, the term “provider” includes
practitioners and suppliers, as defined in 42 CFR 400.202.


                                                                                  PFE000614
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 2 of 130

provides bright-line guidance that will protect the Medicare and Medicaid programs,
encourage compliance, and level the playing field among providers. In particular, the
OIG will apply the prohibition according to the following principles:

       !      First, the OIG has interpreted the prohibition to permit Medicare or
              Medicaid providers to offer beneficiaries inexpensive gifts (other than cash
              or cash equivalents) or services without violating the statute. For
              enforcement purposes, inexpensive gifts or services are those that have a
              retail value of no more than $10 individually, and no more than $50 in the
              aggregate annually per patient.

       !      Second, providers may offer beneficiaries more expensive items or services
              that fit within one of the five statutory exceptions: waivers of cost-sharing
              amounts based on financial need; properly disclosed copayment
              differentials in health plans; incentives to promote the delivery of certain
              preventive care services; any practice permitted under the federal anti-
              kickback statute pursuant to 42 CFR 1001.952; or waivers of hospital
              outpatient copayments in excess of the minimum copayment amounts.

       !      Third, the OIG is considering several additional regulatory exceptions. The
              OIG may solicit public comments on additional exceptions for
              complimentary local transportation and for free goods in connection with
              participation in certain clinical studies.

       !      Fourth, the OIG will continue to entertain requests for advisory opinions
              related to the prohibition on inducements to beneficiaries. However, as
              discussed below, given the difficulty in drawing principled distinctions
              between categories of beneficiaries or types of inducements, favorable
              opinions have been, and are expected to be, limited to situations involving
              conduct that is very close to an existing statutory or regulatory exception.

In sum, unless a provider’s practices fit within an exception (as implemented by
regulations) or are the subject of a favorable advisory opinion covering a provider’s own
activity, any gifts or free services to beneficiaries should not exceed the $10 per item and
$50 annual limits.2

In addition, valuable services or other remuneration can be furnished to financially needy
beneficiaries by an independent entity, such as a patient advocacy group, even if the
benefits are funded by providers, so long as the independent entity makes an independent
determination of need and the beneficiary’s receipt of the remuneration does not depend,
directly or indirectly, on the beneficiary’s use of any particular provider. An example of

       2
       The OIG will review these limits periodically and may adjust them for inflation if
appropriate.

                                             2

                                                                                  PFE000615
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 3 of 130

such an arrangement is the American Kidney Fund’s program to assist needy patients
with end stage renal disease with funds donated by dialysis providers, including paying
for their supplemental medical insurance premiums. (See, e.g., OIG Advisory Opinion
No. 97-1 and No. 02-1.)

Elements of the Prohibition

Remuneration. Section 1128A(a)(5) of the Act prohibits the offering or transfer of
“remuneration”. The term “remuneration” has a well-established meaning in the context
of various health care fraud and abuse statutes. Generally, it has been interpreted broadly
to include “anything of value.” The definition of “remuneration” for purposes of section
1128A(a)(5) – which includes waivers of coinsurance and deductible amounts, and
transfers of items or services for free or for other than fair market value – affirms this
broad reading. (See section 1128A(i)(6).) The use of the term “remuneration” implicitly
recognizes that virtually any good or service has a monetary value.3

The definition of “remuneration” in section 1128A(i)(6) contains five specific exceptions:

       !      Non-routine, unadvertised waivers of copayments or deductible amounts
              based on individualized determinations of financial need or exhaustion of
              reasonable collection efforts. Paying the premiums for a beneficiary’s
              Medicare Part B or supplemental insurance is not protected by this
              exception.

       !      Properly disclosed differentials in a health insurance plan’s copayments or
              deductibles. This exception covers incentives that are part of a health plan
              design, such as lower plan copayments for using preferred providers, mail
              order pharmacies, or generic drugs. Waivers of Medicare or Medicaid
              copayments are not protected by this exception.

       !      Incentives to promote the delivery of preventive care. Preventive care is
              defined in 42 CFR 1003.101 to mean items and services that (i) are covered
              by Medicare or Medicaid and (ii) are either pre-natal or post-natal
              well-baby services or are services described in the Guide to Clinical
              Preventive Services published by the U.S. Preventive Services Task Force
              (available online at http://odphp.osphs.dhhs.gov/pubs/guidecps). Such
              incentives may not be in the form of cash or cash equivalents and may not
              be disproportionate to the value of the preventive care provided. (See 42
              CFR 1003.101; 65 FR 24400 and 24409.)




       3
        Some services, such as companionship provided by volunteers, have
psychological, rather than monetary value. (See, e.g., OIG Advisory Opinion No. 00-3.)

                                             3

                                                                                 PFE000616
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 4 of 130

!            Any practice permitted under an anti-kickback statute safe harbor at 42
             CFR 1001.952.4

      !      Waivers of copayment amounts in excess of the minimum copayment
             amounts under the Medicare hospital outpatient fee schedule.

(See section 1128A(i)(6) of the Act; 42 CFR 1003.101.)

In addition, in the Conference Committee report accompanying the enactment of section
1128A(a)(5), Congress expressed its intent that inexpensive gifts of nominal value be
permitted. (See Joint Explanatory Statement of the Committee of Conference, section
231 of HIPAA, Public Law 104-191.) Accordingly, the OIG interprets the prohibition to
exclude offers of inexpensive items or services, and no specific exception for such items
or services is required. (See 65 FR 24400 and 24410.) The OIG has interpreted
inexpensive to mean a retail value of no more than $10 per item or $50 in the aggregate
per patient on an annual basis. Id. at 24411.

Inducement. Section 1128A(a)(5) of the Act bars the offering of remuneration to
Medicare or Medicaid beneficiaries where the person offering the remuneration knows or
should know that the remuneration is likely to influence the beneficiary to order or
receive items or services from a particular provider. The “should know” standard is met
if a provider acts with deliberate ignorance or reckless disregard. No proof of specific
intent is required. (See 42 CFR 1003.101.)

The “inducement” element of the offense is met by any offer of valuable (i.e., not
inexpensive) goods and services as part of a marketing or promotional activity, regardless
of whether the marketing or promotional activity is active or passive. For example, even
if a provider does not directly advertise or promote the availability of a benefit to
beneficiaries, there may be indirect marketing or promotional efforts or informal channels
of information dissemination, such as “word of mouth” promotion by practitioners or
patient support groups. In addition, the OIG considers the provision of free goods or
services to existing customers who have an ongoing relationship with a provider likely to
influence those customers’ future purchases.

Beneficiaries. Section 1128A(a)(5) of the Act bars inducements offered to Medicare and
Medicaid beneficiaries, regardless of the beneficiary’s medical condition. The OIG is
aware that some specialty providers offer valuable gifts to beneficiaries with specific
chronic conditions. In many cases, these complimentary goods or services have
therapeutic, as well as financial, benefits for patients. While the OIG is mindful of the

      4
       For example, anti-kickback statute safe harbors exist for warranties; discounts;
employee compensation; waivers of certain beneficiary coinsurance and deductible
amounts; and increased coverage, reduced cost-sharing amounts, or reduced premium
amounts offered by health plans. See 42 CFR 1001.952(g), (h), (i), and (k).

                                            4

                                                                                PFE000617
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 5 of 130

hardships that chronic medical conditions can cause for beneficiaries, there is no
meaningful basis under the statute for exempting valuable gifts based on a beneficiary’s
medical condition or the condition’s severity. Moreover, providers have a greater
incentive to offer gifts to chronically ill beneficiaries who are likely to generate
substantially more business than other beneficiaries.

Similarly, there is no meaningful statutory basis for a broad exemption based on the
financial need of a category of patients. The statute specifically applies the prohibition to
the Medicaid program – a program that is available only to financially needy persons.
The inclusion of Medicaid within the prohibition demonstrates Congress’ conclusion that
categorical financial need is not a sufficient basis for permitting valuable gifts. This
conclusion is supported by the statute’s specific exception for non-routine waivers of
copayments and deductibles based on individual financial need. If Congress intended a
broad exception for financially needy persons, it is unlikely that it would have expressly
included the Medicaid program within the prohibition and then created such a narrow
exception.

Provider, Practitioner, or Supplier. Section 1128A(a)(5) of the Act applies to
incentives to select particular providers, practitioners, or suppliers. As noted in the
regulations, the OIG has interpreted this element to exclude health plans that offer
incentives to Medicare and Medicaid beneficiaries to enroll in a plan. (See 65 FR 24400
and 24407.) However, incentives provided to influence an already enrolled beneficiary to
select a particular provider, practitioner, or supplier within the plan are subject to the
statutory proscription (other than copayment differentials that are part of a health plan
design). Id. In addition, the OIG does not believe that drug manufacturers are
“providers, practitioners, or suppliers” for the limited purposes of section 1128A(a)(5),
unless the drug manufacturers also own or operate, directly or indirectly, pharmacies,
pharmacy benefits management companies, or other entities that file claims for payment
under the Medicare or Medicaid programs.


Additional Regulatory Considerations

    ongress has authorized the OIG to create regulatory exceptions to section
C   1128A(a)(5) of the Act and to issue advisory opinions to protect acceptable
arrangements. (See sections 1128A(i)(6)(B) and 1128D(b)(2)(A) of the Act.) While the
OIG has considered numerous arrangements involving the provision of various free goods
and services to beneficiaries, for the following reasons the OIG has concluded that any
additional exceptions will likely be few in number and narrow in scope:

       !      Any exception will create the activity that the statute prohibits – namely,
              competing for business by giving remuneration to Medicare and Medicaid
              beneficiaries. Moreover, competition will not only result in providers
              matching a competitor’s offer, but inevitably will trigger ever more valuable

                                              5

                                                                                   PFE000618
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 6 of 130

              offers.

       !      Since virtually all free goods and services have a corresponding monetary
              value, there is no principled basis under the statute for distinguishing
              between the kinds of goods or services offered or the types of beneficiaries
              to whom the goods or services are offered. Attempting to draw such
              distinctions would necessarily result in arbitrary standards and would
              undermine the entire prohibition. Congress has provided no further
              statutory guidance on the bases for distinguishing and evaluating potential
              exceptions.

Despite these serious concerns, the OIG is considering soliciting public comment on the
possibility of regulatory “safe harbor” exceptions under section 1128A(a)(5) for two
kinds of arrangements:

       !      Complimentary local transportation. The OIG is considering proposing
              a new exception for complimentary local transportation offered to
              beneficiaries residing in the provider’s primary catchment area. The
              proposal would permit some complimentary local transportation of greater
              than nominal value. However, the exception would not cover luxury or
              specialized transportation, including limousines or ambulances (but would
              permit vans specially outfitted to transport wheelchairs). The proposed
              exception may include transportation to the office or facility of a provider
              other than the donor; however, such arrangements may implicate the anti-
              kickback statute insofar as they confer a benefit on a provider that is a
              potential referral source for the party providing the transportation.

       !      Government-sponsored clinical trials. The OIG may propose a new
              exception for free goods and services (possibly including waivers of
              copayments) in connection with certain clinical trials that are principally
              sponsored by the National Institutes of Health or another component of the
              Department of Health and Human Services.

The OIG is reviewing its pending proposal (65 FR 25460) to permit certain dialysis
providers to purchase Medicare supplemental insurance for financially needy persons in
the light of the principles established in this Bulletin.

While the OIG does not expect at this time to propose any additional regulatory
exceptions related to unadvertised waivers of copayments and deductibles, the OIG
recognizes that such waivers occur in a wide variety of circumstances, some of which do
not present a significant risk of fraud and abuse. The OIG encourages the industry to
bring these situations to our attention through the advisory opinion process. Instructions
for requesting an OIG advisory opinion are available on the OIG website at
http://oig.hhs.gov/fraud/advisoryopinions.html


                                             6

                                                                                 PFE000619
      Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 7 of 130

Finally, the OIG reiterates that nothing in section 1128A(a)(5) prevents an independent
entity, such as a patient advocacy group, from providing free or other valuable services or
remuneration to financially needy beneficiaries, even if the benefits are funded by
providers, so long as the independent entity makes an independent determination of need
and the beneficiary’s receipt of the remuneration does not depend, directly or indirectly,
on the beneficiary’s use of any particular provider. The OIG has approved several such
arrangements through the advisory opinion process, including the American Kidney
Fund’s program to assist needy patients with end stage renal disease with funds donated
by dialysis providers. (See, e.g., OIG Advisory Opinion No. 97-1 and No. 02-1.)




Conclusion

     ongress has broadly prohibited offering remuneration to Medicare and Medicaid
C    beneficiaries, subject to limited, well-defined exceptions. To the extent that
providers have programs in place that do not meet any exception, the OIG, in exercising
its enforcement discretion, will take into consideration whether the providers terminate
prohibited programs expeditiously following publication of this Bulletin.



The Office of Inspector General (OIG) was established at the Department of Health and
Human Services by Congress in 1976 to identify and eliminate fraud, abuse, and waste in the
Department’s programs and to promote efficiency and economy in departmental operations.
The OIG carries out this mission through a nationwide program of audits, investigations, and
inspections.

The Fraud and Abuse Control Program, established by the Health Insurance Portability and
Accountability Act of 1996 (HIPAA), authorized the OIG to provide guidance to the health
care industry to prevent fraud and abuse and to promote the highest level of ethical and lawful
conduct. To further these goals, the OIG issues Special Advisory Bulletins about industry
practices or arrangements that potentially implicate the fraud and abuse authorities subject to
enforcement by the OIG.




                                              7

                                                                                    PFE000620
FDA approves new treatments for heart disease caused by a serious rare disease, transthyr... Page 1 of 2
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 8 of 130




                                      FDA NEWS RELEASE

        FDA approves new treatments for heart
       disease caused by a serious rare disease,
          transthyretin mediated amyloidosis
    For Immediate Release:
    May 06, 2019

    On May 3, the U.S. Food and Drug Administration approved Vyndaqel (tafamidis
    meglumine) and Vyndamax (tafamidis) capsules for the treatment of the heart disease
    (cardiomyopathy) caused by transthyretin mediated amyloidosis (ATTR-CM) in
    adults. These are the first FDA-approved treatments for ATTR-CM. Vyndaqel and
    Vyndamax have the same active moiety, tafamidis, but they are not substitutable on a
    milligram to milligram basis and their recommended doses differ.

    “Transthyretin-mediated amyloidosis is a rare, debilitating and often fatal disease,”
    said Norman Stockbridge, M.D., Ph.D., director of the Division of Cardiovascular and
    Renal Drugs in the FDA’s Center for Drug Evaluation and Research. “The treatments
    we’re approving today are an important advancement in the treatment of the
    cardiomyopathy caused by transthyretin-mediated amyloidosis.”


    ATTR is caused by the buildup of abnormal deposits of specific proteins known as
    amyloid in the body's organs and tissues, interfering with their normal functioning.
    These protein deposits most frequently occur in the heart and the peripheral nervous
    system. Heart involvement can result in shortness of breath, fatigue, heart failure, loss
    of consciousness, abnormal heart rhythms and death. Involvement of the peripheral
    nervous system can result in a loss of sensation, pain, or immobility in the arms, legs,
    hands and feet. Amyloid deposits can also affect the kidneys, eyes, gastrointestinal
    tract and central nervous system.

    The efficacy of Vyndaqel and Vyndamax in treating ATTR-CM was shown in a clinical
    trial of 441 patients randomized to receive Vyndaqel or a placebo. After an average of
    30 months, the survival rate was higher in the Vyndaqel group than in the placebo
    group. Vyndaqel was also shown to reduce the number of hospitalizations for
    cardiovascular problems.

                                                                                         PFE000621

https://www.fda.gov/news-events/press-announcements/fda-approves-new-treatments-hear... 9/22/2020
FDA approves new treatments for heart disease caused by a serious rare disease, transthyr... Page 2 of 2
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 9 of 130


    The number of patients in clinical studies was small, but no drug-associated side
    effects have been identified. Tafamidis may cause fetal harm when administered to a
    pregnant woman. Women taking Vyndaqel or Vyndamax should discuss pregnancy
    planning and prevention with their health care professional.

    The FDA granted Vyndaqel Fast Track (/patients/fast-track-breakthrough-therapy-
    accelerated-approval-priority-review/fast-track), Priority Review (/patients/fast-
    track-breakthrough-therapy-accelerated-approval-priority-review/priority-review)
    and Breakthrough Therapy (/patients/fast-track-breakthrough-therapy-accelerated-
    approval-priority-review/breakthrough-therapy) designations. Vyndaqel and
    Vyndamax each received Orphan Drug (/industry/developing-products-rare-diseases-
    conditions/designating-orphan-product-drugs-and-biological-products) designation,
    which provides incentives to assist and encourage the development of drugs for rare
    diseases.

    Approval of Vyndaqel and Vyndamax were granted to FoldRx, a subsidiary of Pfizer.

    The FDA, an agency within the U.S. Department of Health and Human Services,
    protects the public health by assuring the safety, effectiveness, and security of human
    and veterinary drugs, vaccines and other biological products for human use, and
    medical devices. The agency also is responsible for the safety and security of our
    nation’s food supply, cosmetics, dietary supplements, products that give off electronic
    radiation, and for regulating tobacco products.

                                                 ###




    Inquiries
    Media:
       Sandy Walsh (mailto:sandy.walsh@fda.hhs.gov)
       301-796-4669

    Consumer:
       888-INFO-FDA



                More Press Announcements (/news-events/newsroom/press-announcements)




                                                                                         PFE000622

https://www.fda.gov/news-events/press-announcements/fda-approves-new-treatments-hear... 9/22/2020
                          Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 10 of 130
      HIGHLIGHTS OF PRESCRIBING INFORMATION                                               •    VYNDAMAX and VYNDAQEL are not substitutable on a per mg basis.
      These highlights do not include all the information needed to use                        (2.1)
      VYNDAQEL and VYNDAMAX safely and effectively. See full
      prescribing information for VYNDAQEL and VYNDAMAX.                                  --------------------- DOSAGE FORMS AND STRENGTHS --------------------­
                                                                                          Capsules: Tafamidis meglumine 20 mg and tafamidis 61 mg. (3)
      VYNDAQEL® (tafamidis meglumine) capsules, for oral administration
      Initial U.S. Approval: 2019                                                         ------------------------------ CONTRAINDICATIONS -----------------------------­
                                                                                          None. (4)
      VYNDAMAXTM (tafamidis) capsules, for oral administration
      Initial U.S. Approval: 2019                                                         To report SUSPECTED ADVERSE REACTIONS, contact Pfizer Inc. at
                                                                                          1-800-438-1985 or FDA at 1-800-FDA-1088 or www.fda.gov/medwatch.
      --------------------------- INDICATIONS AND USAGE---------------------------­
      VYNDAQEL and VYNDAMAX are transthyretin stabilizers indicated for the               ----------------------- USE IN SPECIFIC POPULATIONS ----------------------­
      treatment of the cardiomyopathy of wild type or hereditary                          •      Pregnancy: Based on animal studies, may cause fetal harm. (8.1)
      transthyretin-mediated amyloidosis in adults to reduce cardiovascular               •      Lactation: Advise not to breastfeed. (8.2)
      mortality and cardiovascular-related hospitalization. (1)
                                                                               See 17 for PATIENT COUNSELING INFORMATION and
      -----------------------DOSAGE AND ADMINISTRATION ----------------------­ FDA-approved patient labeling.
      The recommended dosage is either:                                                                                        Revised: 05/2019
      •     VYNDAQEL 80 mg orally once daily, or
      •     VYNDAMAX 61 mg orally once daily (2.1)
      ______________________________________________________________________________________________________________________________________

      FULL PRESCRIBING INFORMATION: CONTENTS*

      1    INDICATIONS AND USAGE                                                               8.5 Geriatric Use
      2    DOSAGE AND ADMINISTRATION                                                      10   OVERDOSAGE
           2.1 Recommended Dosage                                                         11   DESCRIPTION
           2.2 Administration Instructions                                                12   CLINICAL PHARMACOLOGY
      3    DOSAGE FORMS AND STRENGTHS                                                          12.1 Mechanism of Action
      4    CONTRAINDICATIONS                                                                   12.2 Pharmacodynamics
      6    ADVERSE REACTIONS                                                                   12.3 Pharmacokinetics
           6.1 Clinical Trials Experience                                                 13   NONCLINICAL TOXICOLOGY
      7    DRUG INTERACTIONS                                                                   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
           7.1 BCRP Substrates                                                            14   CLINICAL STUDIES
      8    USE IN SPECIFIC POPULATIONS                                                    16   HOW SUPPLIED/STORAGE AND HANDLING
           8.1 Pregnancy                                                                  17   PATIENT COUNSELING INFORMATION
           8.2 Lactation
           8.3 Females and Males of Reproductive Potential                                *Sections or subsections omitted from the full prescribing information are not
           8.4 Pediatric Use                                                              listed.




                                                                                      1
                                                                                                                                             PFE000623
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 11 of 130

      FULL PRESCRIBING INFORMATION

      1.       INDICATIONS AND USAGE

      VYNDAQEL and VYNDAMAX are indicated for the treatment of the cardiomyopathy of wild type or
      hereditary transthyretin-mediated amyloidosis (ATTR-CM) in adults to reduce cardiovascular mortality and
      cardiovascular-related hospitalization.

      2.       DOSAGE AND ADMINISTRATION

      2.1      Recommended Dosage

      The recommended dosage is either VYNDAQEL 80 mg (four 20-mg tafamidis meglumine capsules) orally
      once daily or VYNDAMAX 61 mg (one 61-mg tafamidis capsule) orally once daily.

      VYNDAMAX and VYNDAQEL are not substitutable on a per mg basis [see Clinical Pharmacology (12.3)].

      2.2      Administration Instructions

      The capsules should be swallowed whole and not crushed or cut.

      If a dose is missed, instruct patients to take the dose as soon as remembered or to skip the missed dose and take
      the next dose at the regularly scheduled time. Do not double the dose.

      3.       DOSAGE FORMS AND STRENGTHS

      VYNDAQEL is available as:
        • tafamidis meglumine 20 mg: yellow, opaque, oblong capsule, printed with “VYN 20” in red.

      VYNDAMAX is available as:
        • tafamidis 61 mg: reddish brown, opaque, oblong capsule, printed with “VYN 61” in white.

      4.       CONTRAINDICATIONS

      None.

      6.       ADVERSE REACTIONS

      6.1      Clinical Trials Experience

      Because clinical trials are conducted under widely varying conditions, adverse reaction rates observed in the
      clinical trials of a drug cannot be directly compared to rates in the clinical trials of another drug and may not
      reflect the rates observed in practice.

      The data reflect exposure of 377 ATTR-CM patients to 20 mg or 80 mg (administered as four 20-mg capsules)
      of VYNDAQEL administered daily for an average of 24.5 months (ranging from 1 day to 111 months).

      Adverse events were assessed from ATTR-CM clinical trials with VYNDAQEL, primarily a 30-month
      placebo-controlled trial [see Clinical Studies (14)]. The frequency of adverse events in patients treated with
      VYNDAQEL 20 mg (n=88) or 80 mg (n=176; administered as four 20-mg capsules) was similar to that with
      placebo (n=177).
                                                               2
                                                                                                       PFE000624
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 12 of 130


      In the 30-month placebo-controlled trial, similar proportions of VYNDAQEL-treated patients and
      placebo-treated patients discontinued the study drug because of an adverse event: 12 (7%), 5 (6%), and 11 (6%)
      from the VYNDAQEL 80-mg, VYNDAQEL 20-mg, and placebo groups, respectively.

      7.       DRUG INTERACTIONS

      7.1      BCRP Substrates

      Tafamidis inhibits breast cancer resistant protein (BCRP) in vitro and may increase exposure of substrates of
      this transporter (e.g., methotrexate, rosuvastatin, imatinib) following VYNDAQEL 80 mg or VYNDAMAX
      61 mg. Dose adjustment may be needed for these substrates.

      8.       USE IN SPECIFIC POPULATIONS

      8.1      Pregnancy

      Risk Summary
      Based on findings from animal studies, VYNDAQEL and VYNDAMAX may cause fetal harm when
      administered to a pregnant woman. However, limited available human data with VYNDAQEL use in pregnant
      women (at a dose of 20 mg per day) have not identified any drug-associated risks for major birth defects,
      miscarriage, or adverse maternal or fetal outcomes. In animal reproductive studies, oral administration of
      tafamidis meglumine to pregnant rabbits during organogenesis resulted in adverse effects on development
      (embryofetal mortality, fetal body weight reduction and fetal malformation) at a dosage providing
      approximately 9 times the human exposure (AUC) at the maximum recommended human dose (MRHD) of
      VYNDAQEL (80 mg), and increased incidence of fetal skeletal variation at a dosage providing equivalent
      human exposure (AUC) at the MRHD. Postnatal mortality, growth retardation, and impaired learning and
      memory were observed in offspring of pregnant rats administered tafamidis meglumine during gestation and
      lactation at a dosage approximately 2 times the MRHD based on body surface area (mg/m2) (see Data). Advise
      pregnant women of the potential risk to a fetus. Report pregnancies to the Pfizer reporting line at
      1-800-438-1985.

      The estimated background risk of major birth defects and miscarriage for the indicated population is unknown.
      All pregnancies have a background risk of birth defects, loss, or other adverse outcomes. In the U.S. general
      population, the estimated background risk of major birth defects and miscarriage in clinically recognized
      pregnancies is 2% to 4% and 15% to 20%, respectively.

      Data
      Animal Data
      In pregnant rats, oral administration of tafamidis meglumine (0, 15, 30, and 45 mg/kg/day) throughout
      organogenesis resulted in decreased fetal body weights at ≥30 mg/kg/day (approximately 10 times the human
      exposure at the MRHD based on AUC). The no-observed-adverse-effect-level (NOAEL) for embryofetal
      development in rats was 15 mg/kg/day (approximately 7 times the human exposure at the MRHD based on
      AUC).

      In pregnant rabbits, oral administration of tafamidis meglumine (0, 0.5, 2, and 8 mg/kg/day) throughout
      organogenesis resulted in increased embryofetal mortality, reduced fetal body weights, and an increased
      incidence of fetal malformations at 8 mg/kg/day (approximately 9 times the human exposure at the MRHD
      based on AUC), which was also maternally toxic. Increased incidences of fetal skeletal variations were
      observed at doses ≥0.5 mg/kg/day (approximately equivalent to the human exposure at the MRHD based on
      AUC).
                                                              3
                                                                                                    PFE000625
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 13 of 130


      In the pre- and postnatal study, pregnant rats received oral administration of tafamidis meglumine at doses of 0,
      5, 15, or 30 mg/kg/day throughout pregnancy and lactation (Gestation Day 7 to Lactation Day 20). Decreased
      survival and body weights, delayed male sexual maturation and neurobehavioral effects (learning and memory
      impairment) were observed in the offspring of dams treated at 15 mg/kg/day (approximately 2 times the MRHD
      on a mg/m2 basis). The NOAEL for pre- and postnatal development in rats was 5 mg/kg/day (approximately
      equivalent to the MRHD on a mg/m2 basis).

      8.2      Lactation

      Risk Summary
      There are no available data on the presence of tafamidis in human milk, the effect on the breastfed infant, or the
      effect on milk production. Tafamidis is present in rat milk (see Data). When a drug is present in animal milk, it
      is likely the drug will be present in human milk. Based on findings from animal studies which suggest the
      potential for serious adverse reactions in the breastfed infant, advise patients that breastfeeding is not
      recommended during treatment with VYNDAQEL or VYNDAMAX.

      Data
      Pregnant and lactating female rats were administered repeated daily oral doses of tafamidis meglumine
      (15 mg/kg/day) followed by a single oral gavage dose of 14C-tafamidis meglumine on Lactation Day 4 or 12.
      Radioactivity was observed in milk by 1 hour post-dose and increased thereafter. The ratio of the highest
      radioactivity associated with 14C tafamidis meglumine in milk (8 hours post-dose) vs. plasma (1 hour post-dose)
      was approximately 1.6 on Day 12, indicating tafamidis meglumine is transferred to milk after oral
      administration.

      8.3      Females and Males of Reproductive Potential

      Contraception
      Females
      Based on findings from animal studies, VYNDAQEL and VYNDAMAX may cause fetal harm when
      administered to a pregnant woman [see Use in Specific Populations (8.1)]. Consider pregnancy planning and
      prevention for females of reproductive potential.

      8.4      Pediatric Use

      The safety and effectiveness of VYNDAQEL and VYNDAMAX have not been established in pediatric
      patients.

      8.5      Geriatric Use

      No dosage adjustment is required for elderly patients (≥65 years) [see Clinical Pharmacology (12.3)]. Of the
      total number of patients in the clinical study (n=441), 90.5% were 65 and over, with a median age of 75 years.

      10.      OVERDOSAGE

      There is minimal clinical experience with overdose. During clinical trials, two patients accidentally ingested a
      single VYNDAQEL dose of 160 mg without adverse events. The highest dose of tafamidis meglumine given to
      healthy volunteers in a clinical trial was 480 mg as a single dose. There was one reported adverse event of mild
      hordeolum at this dose.


                                                              4
                                                                                                     PFE000626
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 14 of 130

      11.      DESCRIPTION

      VYNDAQEL (tafamidis meglumine) and VYNDAMAX (tafamidis) contain tafamidis as the active moiety,
      which is a selective stabilizer of transthyretin.

      The chemical name of tafamidis meglumine is 2-(3,5-dichlorophenyl)-1,3-benzoxazole-6-carboxylic acid
      mono (1-deoxy-1-methylamino-D-glucitol). The molecular formula is C14H7Cl2NO3 C7H17NO5, and the
      molecular weight is 503.33 g/mol. The structural formula is:




      Tafamidis meglumine 20-mg soft gelatin capsule for oral use contains a white to pink colored suspension of
      tafamidis meglumine 20 mg (equivalent to 12.2 mg of tafamidis free acid), and the following inactive
      ingredients: ammonium hydroxide 28%, brilliant blue FCF, carmine, ethyl alcohol, gelatin, glycerin, iron oxide
      (yellow), isopropyl alcohol, polyethylene glycol 400, polysorbate 80, polyvinyl acetate phthalate, propylene
      glycol, purified water, sorbitan monooleate, sorbitol, and titanium dioxide.

      The chemical name of tafamidis is 2-(3,5-dichlorophenyl)-1,3-benzoxazole-6-carboxylic acid. The molecular
      formula is C14H7Cl2NO3, and the molecular weight is 308.12 g/mol. The structural formula is:




      Tafamidis 61-mg soft gelatin capsule for oral use contains a white to pink colored suspension of tafamidis
      61 mg and the following inactive ingredients: ammonium hydroxide 28%, butylated hydroxytoluene, ethyl
      alcohol, gelatin, glycerin, iron oxide (red), isopropyl alcohol, polyethylene glycol 400, polysorbate 20, povidone
      (K-value 90), polyvinyl acetate phthalate, propylene glycol, purified water, sorbitol, and titanium dioxide.

      12.      CLINICAL PHARMACOLOGY

      12.1     Mechanism of Action

      Tafamidis is a selective stabilizer of TTR. Tafamidis binds to TTR at the thyroxine binding sites, stabilizing the
      tetramer and slowing dissociation into monomers, the rate-limiting step in the amyloidogenic process.




                                                              5
                                                                                                     PFE000627
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 15 of 130

      12.2     Pharmacodynamics

      A proprietary TTR stabilization assay was utilized as a pharmacodynamic marker and assessed the stability of
      the TTR tetramer ex vivo. The TTR stabilization assay quantifies immunoturbidimetric measurement of the
      stable TTR tetramer in plasma pre- and post-treatment with 2-day in vitro denaturation with urea. Using this
      proprietary assay, a dose-dependent trend for greater TTR tetramer stabilization is observed for VYNDAQEL
      80-mg compared to VYNDAQEL 20-mg. However, the clinical relevance of a higher TTR tetramer
      stabilization towards cardiovascular outcomes is not known.

      VYNDAQEL stabilized both the wild type TTR tetramer and the tetramers of 14 TTR variants tested clinically
      after once-daily dosing. Tafamidis also stabilized the TTR tetramer for 25 variants tested ex vivo.

      VYNDAQEL and VYNDAMAX may decrease serum concentrations of total thyroxine, without an
      accompanying change in thyroid stimulating hormone (TSH). This reduction in total thyroxine values is
      probably the result of reduced thyroxine binding to or displacement from transthyretin (TTR) due to the high
      binding affinity of tafamidis to the TTR thyroxine receptor. No corresponding clinical findings consistent with
      hypothyroidism have been observed.

      Biomarkers associated with heart failure (NT-proBNP and Troponin I) favored VYNDAQEL over placebo.

      Cardiac Electrophysiology
      At approximately 2.2 times the steady state peak plasma concentration (Cmax) at the recommended dose,
      tafamidis does not prolong the QTc interval to any clinically relevant extent.

      12.3     Pharmacokinetics

      No clinically significant differences in steady state Cmax and area under the plasma concentration over time
      curve (AUC) of tafamidis were observed for VYNDAMAX 61-mg capsule compared to VYNDAQEL
      administered as four 20-mg capsules.

      Tafamidis exposure increases proportionally over single (up to 480 mg) or multiple (up to 80 mg) (1 to 6 times
      the approved recommended dosage) once daily dosing.

      The apparent clearance were similar after single and repeated administration of VYNDAQEL 80 mg.

      Absorption
      Median tafamidis peak concentrations occurred within 4 hours following dosing.

      Effect of Food
      No clinically significant differences in the pharmacokinetics of tafamidis were observed following
      administration of a high fat, high calorie meal.

      Distribution
      The apparent steady state volume of distribution of tafamidis is approximately 18.5 liters. Plasma protein
      binding of tafamidis is >99% in vitro. Tafamidis primarily binds to TTR.

      Elimination
      The mean half-life of tafamidis is approximately 49 hours. The apparent oral clearance of tafamidis is
      0.263 L/hr. The degree of drug accumulation at steady state after repeated tafamidis daily dosing is
      approximately 2.5-fold greater than that observed after a single dose.

                                                              6
                                                                                                    PFE000628
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 16 of 130

      Metabolism
      The metabolism of tafamidis has not been fully characterized. However, glucuronidation has been observed.

      Excretion
      After a single oral dose of tafamidis meglumine 20 mg, approximately 59% of the dose was recovered in feces
      (mostly as the unchanged drug) and approximately 22% of the dose was recovered in urine (mostly as the
      glucuronide metabolite).

      Specific Populations
      No clinically significant differences in the pharmacokinetics of tafamidis were observed based on age,
      race/ethnicity (Caucasian and Japanese) or renal impairment.

      Patients with Hepatic Impairment
      Patients with moderate hepatic impairment (Child-Pugh Score of 7 to 9) had decreased systemic exposure
      (approximately 40%) and increased clearance (approximately 68%) of tafamidis compared to healthy subjects.
      As TTR levels are lower in subjects with moderate hepatic impairment than in healthy subjects, the exposure of
      tafamidis relative to the amount of TTR is sufficient to maintain stabilization of the TTR tetramer in these
      patients. No clinically significant differences in the pharmacokinetics of tafamidis were observed in patients
      with mild hepatic impairment (Child Pugh Score of 5 to 6) compared to healthy subjects. The effect of severe
      hepatic impairment on tafamidis is unknown.

      Drug Interaction Studies
      Clinical Studies
      No clinically significant differences in the pharmacokinetics of midazolam (a CYP3A4 substrate) or on the
      formation of its active metabolite (1-hydroxymidazolam) were observed when a single 7.5-mg dose of
      midazolam was administered prior to and after a 14-day regimen of VYNDAQEL 20-mg once daily.

      In Vitro Studies
      Cytochrome P450 Enzymes: Tafamidis induces CYP2B6 and CYP3A4 and does not induce CYP1A2.
      Tafamidis does not inhibit CYP1A2, CYP2B6, CYP2C8, CYP2C9, CYP2C19, CYP3A4/5 or CYP2D6.

      UDP glucuronosyltransferase (UGT): Tafamidis inhibits intestinal activities of UGT1A1 but neither induces
      nor inhibits other UDP glucuronosyltransferase (UGT) systemically.

      Transporter Systems: Tafamidis inhibits breast cancer resistant protein (BCRP). In vitro studies and model
      predictions show that tafamidis has a low potential to inhibit organic anion transporters OAT1 and OAT3 at
      clinically relevant concentrations. Tafamidis did not show a potential to inhibit Multi-Drug Resistant Protein
      (MDR1) (also known as P-glycoprotein; P-gp), organic cation transporter OCT2, multidrug and toxin extrusion
      transporters MATE1 and MATE2K and, organic anion transporting polypeptide OATP1B1 and OATP1B3.

      13.      NONCLINICAL TOXICOLOGY

      13.1     Carcinogenesis, Mutagenesis, Impairment of Fertility

      Carcinogenesis
      There was no evidence of an increased incidence of neoplasia in the transgenic (Tg)-rasH2 mouse following
      repeated daily administration for 26 weeks at daily doses of 0, 10, 30 or 90 mg/kg. There was no evidence of
      increased incidence of neoplasia in a 2-year carcinogenicity study in rats at exposures up to 18 times the AUC
      at the MRHD.


                                                             7
                                                                                                   PFE000629
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 17 of 130

      Mutagenesis
      There was no evidence of mutagenicity or clastogenicity in vitro, and an in vivo rat micronucleus study was
      negative.

      Impairment of Fertility
      There were no effects of tafamidis meglumine on fertility, reproductive performance, or mating behavior in the
      rat at any dose. Rats were dosed daily (0, 5, 15, and 30 mg/kg/day) prior to cohabitation (for at least 15 days for
      females and 28 days for males), throughout the cohabitation period to the day prior to termination of males and
      through to implantation of females (Gestation Day 7). No adverse effects were noted on male and female rats in
      toxicity, fertility, and mating behavior at any dose. The paternal and maternal no observed adverse effect level
      for reproductive toxicity of tafamidis meglumine is 30 mg/kg/day, approximately 4 times the MRHD on a
      mg/m2 basis.

      14.      CLINICAL STUDIES

      Efficacy was demonstrated in a multicenter, international, randomized, double-blind, placebo-controlled study
      in 441 patients with wild type or hereditary ATTR-CM (NCT01994889).

      Patients were randomized in a 1:2:2 ratio to receive VYNDAQEL 20 mg (n=88), VYNDAQEL 80 mg
      (administered as four 20-mg VYNDAQEL capsules) (n=176), or matching placebo (n=177) once daily for
      30 months, in addition to standard of care (e.g., diuretics). Treatment assignment was stratified by the presence
      or absence of a variant TTR genotype as well as baseline disease severity (NYHA Class). Transplant patients
      were excluded from this study. Table 1 describes the patient demographics and baseline characteristics.

      Table 1: Patient Demographics and Baseline Characteristics

      Characteristic                                                           Pooled Tafamidis         Placebo
                                                                                    N=264               N=177
      Age — years
       Mean (standard deviation)                                                     74.5 (7.2)         74.1 (6.7)
       Median (minimum, maximum)                                                    75 (46, 88)        74 (51, 89)
      Sex — number (%)
       Male                                                                         241 (91.3)         157 (88.7)
       Female                                                                        23 (8.7)           20 (11.3)
      TTR Genotype — number (%)
       ATTRm                                                                         63 (23.9)          43 (24.3)
       ATTRwt                                                                       201 (76.1)         134 (75.7)
      NYHA Class — number (%)
       NYHA Class I                                                                   24 (9.1)           13 (7.3)
       NYHA Class II                                                                162 (61.4)         101 (57.1)
       NYHA Class III                                                                78 (29.5)          63 (35.6)
      Abbreviations: ATTRm = variant transthyretin amyloid, ATTRwt = wild type transthyretin amyloid


      The primary analysis used a hierarchical combination applying the method of Finkelstein-Schoenfeld (F-S) to
      all-cause mortality and frequency of cardiovascular-related hospitalizations, which was defined as the number
      of times a subject was hospitalized (i.e., admitted to a hospital) for cardiovascular-related morbidity. The
      method compared each patient to every other patient within each stratum in a pair-wise manner that proceeded
      in a hierarchical fashion using all-cause mortality followed by frequency of cardiovascular-related
      hospitalizations when patients could not be differentiated based on mortality.


                                                                           8
                                                                                                        PFE000630
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 18 of 130

      This analysis demonstrated a significant reduction (p=0.0006) in all-cause mortality and frequency of
      cardiovascular-related hospitalizations in the pooled VYNDAQEL 20-mg and 80-mg groups versus placebo
      (Table 2).

      Table 2: Primary Analysis Using Finkelstein-Schoenfeld (F-S) Method of All-Cause Mortality and
      Frequency of Cardiovascular-Related Hospitalizations

      Primary Analysis                                                                                  Pooled                          Placebo
                                                                                                      VYNDAQEL                          N=177
                                                                                                        N=264
      Number (%) of Subjects Alive* at Month 30                                                        186 (70.5)                      101 (57.1)
      Mean Number of Cardiovascular-related Hospitalizations During                                      0.297                           0.455
      30 months (per patient per year) Among Those Alive at Month 30
      p-value from F-S Method                                                                                             0.0006
      * Heart transplantation and cardiac mechanical assist device implantation are considered indicators of approaching end stage. As such, these subjects
      are treated in the analysis as equivalent to death. Therefore, such subjects are not included in the count of “Number of Subjects Alive at Month 30”
      even if such subjects are alive based on 30 month vital status follow-up assessment.

      Analysis of the individual components of the primary analysis (all-cause mortality and cardiovascular-related
      hospitalization) also demonstrated significant reductions for VYNDAQEL versus placebo.

      The hazard ratio from the all-cause mortality Cox-proportional hazard model for pooled VYNDAQEL versus
      placebo was 0.70 (95% confidence interval [CI] 0.51, 0.96), indicating a 30% relative reduction in the risk of
      death relative to the placebo group (p=0.026). Approximately 80% of total deaths were cardiovascular-related in
      both treatment groups. A Kaplan-Meier plot of time to event all-cause mortality is presented in Figure 1.




                                                                                9
                                                                                                                                   PFE000631
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 19 of 130

      Figure 1: All-Cause Mortality*




      *Heart transplants and cardiac mechanical assist devices treated as death. Hazard ratio from Cox proportional hazards model with treatment, TTR
      genotype (variant and wild type), and NYHA baseline classification (NYHA Classes I and II combined and NYHA Class III) as factors.

      There were significantly fewer cardiovascular-related hospitalizations with VYNDAQEL compared with
      placebo with a reduction in risk of 32% corresponding to a Relative Risk Ratio of 0.68 (Table 3).

      Table 3: Cardiovascular-Related Hospitalization Frequency

                                                                                                     Pooled                          Placebo
                                                                                                   VYNDAQEL                          N=177
                                                                                                     N=264
      Total (%) Number of Subjects with Cardiovascular-related                                      138 (52.3)                      107 (60.5)
      Hospitalizations
      Cardiovascular-related Hospitalizations per Year*                                                  0.48                           0.70
      Pooled VYNDAQEL vs Placebo Treatment Difference (Relative                                                          0.68
      Risk Ratio)*
      p-value*                                                                                                        <0.0001
      *This analysis was based on a Poisson regression model with treatment, TTR genotype (variant and wild type), New York Heart Association
      (NYHA). Baseline classification (NYHA Classes I and II combined and NYHA Class III), treatment-by-TTR genotype interaction, and
      treatment-by-NYHA baseline classification interaction terms as factors.




                                                                             10
                                                                                                                                PFE000632
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 20 of 130

      The treatment effects of VYNDAQEL on functional capacity and health status were assessed by the 6-Minute
      Walk Test (6MWT) and the Kansas City Cardiomyopathy Questionnaire-Overall Summary (KCCQ-OS) score,
      respectively. A significant treatment effect favoring VYNDAQEL was first observed at Month 6 and remained
      consistent through Month 30 on both 6MWT distance and KCCQ-OS score (Figure 2 and Table 4).

      Figure 2: Change from Baseline to Month 30 in 6MWT Distance and KCCQ-OS Score




      Panel A shows change from Baseline to Month 30 in pooled VYNDAQEL patients compared with placebo patients in 6MWT distance.
      Panel B shows change from Baseline to Month 30 in pooled VYNDAQEL patients compared with placebo patients in KCCQ-OS score.

      The Kansas City Cardiomyopathy Questionnaire-Overall Summary (KCCQ-OS) score is composed of four
      domains including Total Symptoms (Symptom Frequency and Symptom Burden), Physical Limitation, Quality
      of Life, and Social Limitation. The Overall Summary score and domain scores range from 0 to 100, with higher
      scores representing better health status. All four domains favored pooled VYNDAQEL compared to placebo at
      Month 30, and demonstrated similar treatment effects to the KCCQ-OS score (Figure 2 and Table 4). The
      distribution for change from Baseline to Month 30 for KCCQ-OS (Figure 3) shows that the proportion of
      patients with worse KCCQ-OS scores was lower for the pooled VYNDAQEL-treated group compared to
      placebo, and the proportion with improved scores was higher (Figure 3).




                                                                        11
                                                                                                                       PFE000633
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 21 of 130

      Figure 3: Histogram of Change from Baseline to Month 30 in KCCQ-Overall Summary Score




      Table 4: 6MWT Distance and KCCQ-OS Scores

      Endpoints                     Baseline Mean (SD)                    Change from Baseline to                     Treatment
                                                                          Month 30, LS Mean (SE)                    Difference from
                               Pooled                 Placebo             Pooled         Placebo                        Placebo
                             VYNDAQEL                 N=177             VYNDAQEL                                    LS Mean (95%
                               N=264                                                                                       CI)
      6MWT                       351                     353                   -55                  -131                   76
      (meters)                  (121)                   (126)                  (5)                  (10)                (58, 94)
      KCCQ-OS                     67                      66                    -7                   -21                   14
                                 (21)                    (22)                  (1)                   (2)                 (9, 18)
      Abbreviations: 6MWT = 6-Minute Walk Test; KCCQ-OS = Kansas City Cardiomyopathy Questionnaire-Overall Summary; SD = standard
      deviation; LS = least squares; SE = standard error; CI = confidence interval

      Results from the F-S method represented by win ratio for the combined endpoint and its components (all-cause
      mortality and frequency of CV-related hospitalization) consistently favored VYNDAQEL versus placebo across
      all subgroups (wild type, variant and NYHA Class I & II, and III), except for CV-related hospitalization
      frequency in NYHA Class III (Figure 4). Win ratio is the number of pairs of VYNDAQEL-treated patient

                                                                      12
                                                                                                                    PFE000634
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 22 of 130

      “wins” divided by number of pairs of placebo patient “wins.” Analyses of 6MWT and KCCQ-OS also favored
      VYNDAQEL relative to placebo within each subgroup.

      Figure 4: Results by Subgroup, Dose, and Components of Primary Analysis




      Abbreviations: ATTRm = variant transthyretin amyloid, ATTRwt = wild type transthyretin amyloid, F-S = Finkelstein Schoenfeld, CI = Confidence
      Interval
      *F-S results presented using win ratio (based on all-cause mortality and frequency of cardiovascular hospitalization)
      Heart transplants and cardiac mechanical assist devices treated as death.

      Results of the primary analysis, 6MWT at Month 30 and KCCQ-OS at Month 30 were statistically significant
      for both the 80-mg and 20-mg doses of VYNDAQEL vs. placebo, with similar results for both doses.

      16.      HOW SUPPLIED/STORAGE AND HANDLING

      VYNDAQEL 20-mg (tafamidis meglumine) soft gelatin capsules are yellow, opaque, oblong, and printed with
      “VYN 20” in red and supplied in the following package configurations:

                                                            VYNDAQEL Capsules
              Package Configurartions                              Strength                                        NDC
      Carton of 4 intermediary cartons. Each                         20 mg                               NDC 0069-1975-40
      intermediary carton contains 3 blister
      cards. Each blister card contains
      10 capsules. (120 total capsules)

      VYNDAMAX 61-mg (tafamidis) soft gelatin capsules are reddish brown, opaque, oblong, and printed with
      “VYN 61” in white and supplied in the following package configurations:

                                                   VYNDAMAX Capsules
               Package Configuration                      Strength                                                   NDC
      Carton of 3 blister cards. Each blister card         61 mg                                           NDC 0069-8730-30
      contains 10 capsules. (30 capsules total)

      Store VYNDAQEL and VYNDAMAX at controlled room temperature 20°C to 25°C (68°F to 77°F);
      excursions permitted to 15°C to 30°C (59°F to 86°F) [see USP Controlled Room Temperature].


                                                                           13
                                                                                                                             PFE000635
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 23 of 130

      17.      PATIENT COUNSELING INFORMATION

      Advise the patient to read the FDA-approved patient labeling (Patient Information).

      Pregnancy
      Report pregnancies to the Pfizer reporting line at 1-800-438-1985. Advise pregnant women and females of
      reproductive potential of the potential risk to a fetus. Advise females to inform their healthcare provider of a
      known or suspected pregnancy [see Use in Specific Populations (8.1)].

      Lactation
      Advise females not to breastfeed during treatment with VYNDAQEL or VYNDAMAX [see Use in Specific
      Populations (8.2)].

      Transthyretin Amyloidosis Outcome Survey (THAOS)
      Advise all patients prescribed VYNDAQEL or VYNDAMAX of the availability of the Transthyretin
      Amyloidosis Outcome Survey (THAOS) registry, that their participation is voluntary, and may involve
      long-term follow-up. THAOS is an international disease registry designed to assess disease progression,
      genotype/phenotype relationships, and the impact of interventions, including VYNDAQEL and VYNDAMAX
      on disease progression. For information regarding the registry, visit www.thaos.net.

      This product’s label may have been updated. For full prescribing information, please visit www.pfizer.com.




      LAB-0497-0.7




                                                              14
                                                                                                       PFE000636
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 24 of 130
                                                       PATIENT INFORMATION

                        VYNDAQEL® (VIN-duh-kel)                                      VYNDAMAX™ (VIN-dah-max)
                           (tafamidis meglumine)                                               (tafamidis)
                                  capsules                                                      capsules
      What is VYNDAQEL and VYNDAMAX?
      VYNDAQEL and VYNDAMAX are prescription medicines used to treat adults with cardiomyopathy of wild type or
      hereditary transthyretin-mediated amyloidosis (ATTR-CM) to reduce death and hospitalization related to heart problems.
      It is not known if VYNDAQEL and VYNDAMAX are safe and effective in children.
      Before taking VYNDAQEL or VYNDAMAX, tell your healthcare provider about all your medical conditions,
      including if you:
      • have liver problems.
      • are pregnant or plan to become pregnant. VYNDAQEL and VYNDAMAX may harm your unborn baby. Tell your
            healthcare provider right away if you become pregnant or think you may be pregnant during treatment with
            VYNDAQEL or VYNDAMAX. You may also report your pregnancy by calling the Pfizer reporting line at
            1-800-438-1985.
      • are breastfeeding or plan to breastfeed. It is not known if VYNDAQEL or VYNDAMAX passes into your breast milk.
            You should not breastfeed during treatment with VYNDAQEL or VYNDAMAX. Talk to your healthcare provider about
            the best way to feed your baby during treatment with VYNDAQEL or VYNDAMAX.
      Tell your healthcare provider about all the medicines you take including any prescription or over-the-counter medicines,
      vitamins, and herbal supplements.
      How should I take VYNDAQEL or VYNDAMAX?
      • Take either VYNDAQEL or VYNDAMAX exactly as your healthcare provider tells you to.
      • Take either VYNDAQEL or VYNDAMAX capsule(s) 1 time a day.
      • VYNDAQEL or VYNDAMAX capsule(s) should be swallowed whole and not crushed or cut.
      • If you miss a dose, take it as soon as you remember. If it is almost time for your next dose, skip the missed dose and
            take the next dose at your regularly scheduled time. Do not take 2 doses at the same time.
      • There is a Transthyretin Amyloidosis Outcome Survey (THAOS) registry for people who receive treatment with
            VYNDAQEL or VYNDAMAX. Talk to your healthcare provider about how you can take part in this registry. For more
            information about this registry, go to www.thaos.net.
      What are the possible side effects of VYNDAQEL and VYNDAMAX?
      There were no known side effects that happened during treatment with VYNDAQEL or VYNDAMAX in people with
      cardiomyopathy of transthyretin-mediated amyloidosis.
      You may report side effects to FDA at 1-800-FDA-1088.
      How should I store VYNDAQEL and VYNDAMAX?
      • Store VYNDAQEL and VYNDAMAX capsules at room temperature between 68°F to 77°F (20°C to 25°C).
      • Keep VYNDAQEL and VYNDAMAX and all medicines out of the reach of children.
      General information about the safe and effective use of VYNDAQEL and VYNDAMAX.
      Medicines are sometimes prescribed for purposes other than those listed in a Patient Information leaflet. Do not use
      VYNDAQEL or VYNDAMAX for a condition for which it was not prescribed. Do not give VYNDAQEL or VYNDAMAX to
      other people, even if they have the same symptoms you have. It may harm them.
      You can ask your healthcare provider or pharmacist for information about VYNDAQEL or VYNDAMAX that is written for
      healthcare professionals.
      What are the ingredients in VYNDAQEL and VYNDAMAX?
      VYNDAQEL:
      Active ingredient: tafamidis meglumine
      Inactive ingredients: ammonium hydroxide 28%, brilliant blue FCF, carmine, ethyl alcohol, gelatin, glycerin, iron oxide
      (yellow), isopropyl alcohol, polyethylene glycol 400, polysorbate 80, polyvinyl acetate phthalate, propylene glycol, purified
      water, sorbitan monooleate, sorbitol, and titanium dioxide
      VYNDAMAX:
      Active ingredient: tafamidis
      Inactive ingredients: ammonium hydroxide 28%, butylated hydroxytoluene, ethyl alcohol, gelatin, glycerin, iron oxide
      (red), isopropyl alcohol, polyethylene glycol 400, polysorbate 20, povidone (K-value 90), polyvinyl acetate phthalate,
      propylene glycol, purified water, sorbitol, and titanium dioxide




                                                                   1
                                                                                                              PFE000637
Reference ID: 4428838
                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 25 of 130

      LAB-0573-0.6

      For more information, go to www.vyndaqel.com or call 1-800-438-1985.

      This Patient Information has been approved by the U.S. Food and Drug Administration       Issued: 05/2019




                                                                              2
                                                                                            PFE000638
Reference ID: 4428838
                           Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 26 of 130
                Research



                JAMA | Original Investigation

                Financial Eligibility Criteria and Medication Coverage
                for Independent Charity Patient Assistance Programs
                So-Yeon Kang, MPH, MBA; Aditi Sen, PhD; Ge Bai, PhD, CPA; Gerard F. Anderson, PhD


                                                                                                                            Editorial page 405
                    IMPORTANCE Although independent charity patient assistance programs improve patient                     Supplemental content
                    access to costly prescription drugs, recent federal investigations have raised questions about
                    their potential to increase pharmaceutical spending and to violate the federal Anti-Kickback
                    Statute. Little is known about the design of the programs, patient eligibility, or drug coverage.

                    OBJECTIVE To examine the eligibility criteria of the independent charity patient assistance
                    programs and the drugs covered by them.

                    DESIGN, SETTING, AND PARTICIPANTS Descriptive cross-sectional study of the 6 largest
                    independent charities offering patient assistance programs for patients including,
                    but not limited to, Medicare beneficiaries in 2018. These charities offered 274 different
                    disease-specific patient assistance programs. Drugs were identified for subgroup
                    analysis that had any use reported on the Medicare Part D spending dashboard and any
                    off-patent brand-name drugs that incurred more than $10 000 in Medicare spending
                    per beneficiary in 2016.

                    EXPOSURES Support by independent charity patient assistance programs.


                    MAIN OUTCOMES AND MEASURES The primary outcomes were the characteristics of patient
                    assistance programs, including assistance type, insurance coverage (vs uninsured), and
                    income eligibility. The secondary outcomes were the cost of the drugs covered by the patient
                    assistance programs and the coverage of expensive off-patent brand-name drugs
                    vs substitutable generic drugs.

                    RESULTS Among the 6 independent charity foundations included in the analysis, their total
                    revenue in 2017 ranged from $24 million to $532 million, and expenditures on patient
                    assistance programs ranged from $24 million to $353 million, representing on average,
                    86% of their revenue. Of the 274 patient assistance programs offered by these organizations,
                    168 (61%) provided only co-payment assistance, and the most common therapeutic area
                    covered was cancer or cancer treatment–related symptoms (113 patient assistance programs;
                    41%). A total of 267 programs (97%) required insurance coverage as an eligibility criterion
                    (ie, excluded uninsured patients). The most common income eligibility limit was 500%
                    of the federal poverty level. The median annual cost of the drugs per beneficiary covered
                    by the programs was $1157 (interquartile range, $247-$5609) compared with $367
                    (interquartile range, $100-$1500) for the noncovered drugs. Off-patent brand-name drugs
                    (cost: >$10 000) were covered by a mean of 3.1 (SD, 2.0) patient assistance programs,
                    whereas their generic equivalents were covered by a mean of 1.2 (SD, 1.0)
                    patient assistance programs.                                                                        Author Affiliations: Department of
                                                                                                                        Health Policy and Management,
                                                                                                                        Bloomberg School of Public Health,
                    CONCLUSIONS AND RELEVANCE In 2018, among 274 patient assistance programs operated by                Johns Hopkins University, Baltimore,
                    the 6 independent charity foundations, the majority did not provide coverage for uninsured          Maryland (Kang, Sen, Bai, Anderson);
                    patients. Medications that were covered by the patient assistance programs were generally           Carey Business School, Johns
                                                                                                                        Hopkins University, Baltimore,
                    more expensive than those that were not covered.
                                                                                                                        Maryland (Bai).
                                                                                                                        Corresponding Author: Gerard F.
                                                                                                                        Anderson, PhD, Department of
                                                                                                                        Health Policy and Management,
                                                                                                                        Bloomberg School of Public Health,
                                                                                                                        Johns Hopkins University, 624 N
                                                                                                                        Broadway, Baltimore, MD 21205
                    JAMA. 2019;322(5):422-429. doi:10.1001/jama.2019.9943                                               (ganderson@jhu.edu).


         422                                                                                                                         (Reprinted) jama.com

                                                        © 2019 American Medical Association. All rights reserved.                         PFE000639

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                           Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 27 of 130
                Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs                     Original Investigation Research




                P
                        atient assistance programs help patients afford pre-
                        scription drugs by subsidizing their out-of-pocket costs.                       Key Points
                        Federal health programs, including Medicare, prohibit
                                                                                                        Question What are the characteristics of independent charity
                the use of manufacturer-sponsored drug-specific patient as-                             patient assistance programs?
                sistance programs due to the federal Anti-Kickback Statute that
                                                                                                        Findings In this cross-sectional study of 6 independent charity
                forbids manufacturers from offering any remuneration for a
                                                                                                        organizations that included 274 patient assistance programs
                federally reimbursable item.1 However, federal health pro-
                                                                                                        in 2018, 97% of the programs excluded uninsured patients,
                grams allow patients to participate in disease-specific inde-                           and the most common income eligibility limit was 500% of the
                pendent charity patient assistance programs based on the as-                            federal income poverty level. In the drug-level analysis,
                sumption that these programs do not violate anti-kickback                               the median 2016 Medicare Part D spending per beneficiary was
                laws.2 Pharmaceutical companies may make tax-deductible do-                             $1157 for medications covered by these programs compared
                nations to these disease-specific funds.                                                with $367 for the medications not covered.
                     Independent charity patient assistance programs have                               Meaning The majority of independent charity patient assistance
                grown rapidly since the enactment of the Medicare Modern-                               programs in this study did not cover uninsured patients and were
                ization Act of 2003, which became effective in 2006. Be-                                more likely to cover more expensive medications.
                tween 2007 and 2016, the total amount of patient assistance
                granted by the 5 largest independent charities increased by
                588%.3,4 Independent charity patient assistance programs must                       patient assistance programs, the following keywords were used:
                observe legal constraints on their program design and distri-                       patient assistance, financial assistance, prescription (drug)
                bution of funds, and remain independent regardless of the                           assistance, co(-)pay(ment), and charitable assistance. This query
                source of their revenue.5                                                           returned 222 nonprofit organizations. Foundations and orga-
                     However, 7 pharmaceutical companies paid multimillion-                         nizations were excluded if access was restricted to local mem-
                dollar settlements between 2017 and 2019 to the Department                          bers in specific regions along with entities that did not provide
                of Justice for allegedly requiring some independent charities                       monetary support for prescription medications, such as manu-
                to design patient assistance programs that restricted benefits                      facturer-sponsored foundations, advocacy organizations, hos-
                to only those companies’ drugs.6-9 These settlements have fur-                      pitals, and community health systems. The Caring Voice Coali-
                ther prompted anti-kickback concerns within the context of pa-                      tion also was excluded because it discontinued its patient
                tient assistance programs. Researchers have discussed the profit                    assistance programs due to recent federal anti-kickback allega-
                motives behind the charitable donations made to patient as-                         tions. This selection strategy identified 8 nonprofit, indepen-
                sistance programs,3,10 examined patient assistance programs                         dent charity organizations that offer monetary assistance to pa-
                in limited settings,11-13 and studied manufacturer-sponsored                        tients to cover their prescription drug costs.
                programs.14 However, little is known about independent                                   The following 4 criteria were used to identify indepen-
                charity patient assistance programs and the financial support                       dent charity organizations or foundations that operate pa-
                they provide.                                                                       tient assistance programs and were suitable for the empirical
                     This study examined independent charity patient assis-                         analysis: (1) allocate more than 50% of its revenue for patient
                tance programs operated by 6 foundations that have the larg-                        assistance programs; (2) disclose the patient eligibility crite-
                est revenue contribution to the programs and disclosed pro-                         ria for patient assistance programs; (3) disclose the names of
                gram details. This study also assessed the characteristics of the                   covered medications and associated funding amounts for dis-
                patient assistance programs and their medication coverage;                          ease-specific patient assistance programs; and (4) appear on
                specifically, how covered vs uncovered drugs varied in terms                        the Medicare patient assistance program website. From their
                of the price and coverage of brand-name drugs vs their ge-                          websites, we reviewed each organization’s latest annual re-
                neric equivalents.                                                                  ports and collected details of the patient assistance programs
                                                                                                    offered by the charities.15,16
                                                                                                         We identified Medicare Part D drugs covered by 2 specific
                                                                                                    foundations that were listed on the Medicare website and had
                Methods                                                                             reported drug use data on the Medicare Part D spending dash-
                The institutional review board at Johns Hopkins University,                         board for 2016.17 For each drug, we obtained the Medicare Part
                Bloomberg School of Public Health, provided an exemption                            D spending per beneficiary in 2016 from the Medicare Part D
                for this study.                                                                     spending dashboard and calculated the mean out-of-pocket cost
                                                                                                    per beneficiary using Medicare Prescription Drug Event data.
                Sample Identification                                                               To obtain the out-of-pocket cost per beneficiary, we used the
                Because there is no central database of patient assistance pro-                     total amount paid by the beneficiary, which excludes the amount
                grams or an existing systematic study, the GuideStar nonprofit                      paid by the Medicare Part D low-income subsidy and other third-
                organization database was searched for 501(c)(3) charities that                     party payers such as group health plans and governmental pro-
                had annual revenues of at least $10 million in 2017 and Na-                         grams (eg, the US Department of Veterans Affairs).18
                tional Taxonomy of Exempt Entities codes in category E (health                           To identify specialty drugs, we used the threshold for the
                care) or G (voluntary health associations and medical disci-                        Medicare Part D specialty tier defined by the Centers for Medi-
                plines). To identify independent charity foundations offering                       care & Medicaid Services as monthly spending greater than

                jama.com                                                                                             (Reprinted) JAMA August 6, 2019 Volume 322, Number 5        423

                                                            © 2019 American Medical Association. All rights reserved.                                        PFE000640

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 28 of 130
                Research Original Investigation                 Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs



                $600 per beneficiary in 2016.19 From the list of specialty drugs,        the broader sample that appears in Table 1. Four organizations
                we then identified off-patent drugs that incurred costs of               (CancerCare Co-Payment Assistance Foundation, Good Days,
                greater than $10 000 per beneficiary in Medicare spending in             Patient Advocate Foundation Co-Pay Relief, and Patient Ser-
                2016 that had generic equivalents available on the market as             vices Incorporated) disclosed the patient eligibility criteria for
                of December 2018.20                                                      the patient assistance programs, but did not disclose the spe-
                                                                                         cific drugs and amount of funding they provide. Six organiza-
                Outcomes                                                                 tions (CancerCare Co-Payment Assistance Foundation, Good
                We examined the assistance type (eg, co-payment reimburse-               Days, the HealthWell Foundation, the PAN Foundation, the Pa-
                ment or subsidy of health insurance premium), disease areas,             tient Advocate Foundation Co-Pay Relief, and Patient Services
                health insurance requirements, income eligibility, number of             Incorporated) were included in the analysis on characteristics
                drugs covered by a patient assistance program, and maxi-                 of the patient assistance programs (Table 2).
                mum annual amount provided by an independent charity pa-
                tient assistance program.                                                Characteristics of Independent Charities
                    The median 2016 spending for Medicare Part D drugs cov-              Offering Patient Assistance Programs
                ered by patient assistance programs was compared with Medi-              The characteristics of the 8 independent charity foundations
                care Part D drugs not covered by the programs. For the drugs             that offered patient assistance programs and reported annual
                that were covered by patient assistance programs, we also stud-          revenue of more than $10 million in 2017 appear in Table 1.
                ied the coverage of patients’ out-of-pocket costs and com-               Six of the 8 organizations were established during or after 2003.
                pared it with total Medicare spending per drug per benefi-               Among the 6 independent charity foundations included in the
                ciary. The Medicare Part D drugs were grouped based on 2016              analysis, their total revenue in 2017 ranged from $24 million
                spending per beneficiary and we examined the proportion of               to $532 million, and expenditures on patient assistance pro-
                total drugs in each group covered by independent charity pa-             grams ranged from $24 million to $353 million, representing
                tient assistance programs.                                               on average, 86% of their revenue. The disclosure practices of
                    In addition, we analyzed Medicare Part D off-patent brand-           these organizations varied. Only the PAN Foundation and the
                name drugs covered by independent charity patient assistance             HealthWell Foundation disclosed the names of drugs, the dol-
                programs with costs of greater than $10 000 per beneficiary in           lar amount of maximum annual assistance they cover, and the
                2016. We also examined the number of patient assistance pro-             patient eligibility criteria. The CancerCare Co-Payment Assis-
                grams covering brand-name drugs and their generic equivalents.           tance Foundation was the only organization that disclosed its
                                                                                         corporate donors (6 of its 7 donors that contributed >$1 mil-
                Data Analysis                                                            lion in 2017 were pharmaceutical companies).
                Descriptive statistics were used to characterize independent
                charities offering patient assistance programs, and the fea-             Features of Patient Assistance Programs
                tures and drugs covered by these programs. Means were used               The characteristics of the 274 independent charity patient as-
                to report normally distributed data, medians for data that are           sistance programs that disclosed patient eligibility criteria and
                not normally distributed, and proportions as appropriate. Ex-            were operated by the 6 independent charity foundations ap-
                cel version 15.24 (Microsoft) was used for all the analyses.             pear in Table 2. The patient assistance programs covered medi-
                                                                                         cations for a wide variety of diseases as of December 2018. The
                                                                                         financial support offered by the patient assistance programs
                                                                                         took several forms. There were 168 patient assistance pro-
                Results                                                                  grams (61%) that provided only co-payment assistance, 9 pro-
                Among the 8 independent charity organizations that offer mon-            grams (3%) offered only assistance to subsidize the cost of
                etary assistance to patients and had annual revenues of at least         health insurance premiums, and 90 programs (33%) allowed
                $10 million in 2017, only 2 organizations (the Patient Access            patients to choose between co-pay and insurance premium as-
                Network [PAN] Foundation and the HealthWell Foundation)                  sistance. None of the patient assistance programs offered free
                met all 4 criteria used to determine suitability for the empiri-         drugs. The most common therapeutic areas covered were can-
                cal analysis. These 2 foundations were the only ones listed on           cer or cancer treatment–related symptoms (113 programs; 41%)
                the Medicare website, which also identifies drugs covered by             and genetic or rare diseases (93 programs; 34%).
                the patient assistance programs.21 The other 6 foundations or                 Eligibility for all of the patient assistance programs was
                organizations did not meet at least 1 criterion used to deter-           based on the following criteria: annual household income mea-
                mine suitability for the empirical analysis. The National Or-            sured by the federal poverty level (FPL) guidelines, insurance
                ganization of Rare Disorders and the Assistance Fund did not             status, physician endorsement, prescription information, and
                disclose sufficient data for the analysis, and the other 4 orga-         proof of receiving treatment in the United States. Of the pa-
                nizations did not disclose the names of the covered drugs                tient assistance programs, 267 (97%) required insurance cov-
                or the funding amount.                                                   erage as an eligibility criterion and 259 (94%) used 400% or
                     The PAN Foundation and the HealthWell Foundation met                500% of the FPL as their income eligibility limit.
                all 4 criteria and made up the empirical analysis sample. In ag-              The independent charity foundations varied the FPL in-
                gregate, the 2 foundations accounted for 50% of the total spend-         come eligibility limits across different patient assistance pro-
                ing represented by the 8 independent charity organizations in            grams. For example, the HealthWell Foundation used 400%

         424    JAMA August 6, 2019 Volume 322, Number 5 (Reprinted)                                                                                            jama.com

                                                    © 2019 American Medical Association. All rights reserved.                                          PFE000641

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                                                                                                                                                                       Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 29 of 130
                Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Original Investigation Research



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of the FPL as the income eligibility limit for patient assistance



                                                                                                                                                                       Listed on Medicare
                                                                                                                                                                       Patient Assistance
                                                                                                                                                                       Program Website?
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    programs offering $25 000 as the maximum annual assis-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tance, but used 500% of the FPL for patient assistance pro-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    grams offering $2500 as the maximum annual assistance. Simi-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    larly, the PAN Foundation used 400% of the FPL as the income




                                                                                                                                                                                                                                                                  Yes
                                                                                                                                                                                                                                          Yes




                                                                                                                                                                                                                                                                                                                                         No
                                                                                                                                                                                                                                                                                                                                                         No
                                                                                                                                                                                                                                                                                                                                                                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    eligibility limit for patient assistance programs offering $12 000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    as the maximum annual assistance, but used 500% of the FPL
                                                                                                                                                                       and Funding Amount
                                                                                                                                                                       Covered Available?


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    for patient assistance programs offering $800 as the maxi-
                                                                                                                                                                       Names of Drugs




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    mum annual assistance.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Drugs Covered by Patient Assistance Programs
                                                                                                                                                                                                                                                                  Yes
                                                                                                                                                                                                                                          Yes




                                                                                                                                                                                                                                                                                                                                         No
                                                                                                                                                                                                                                                                                                                                                         No
                                                                                                                                                                                                                                                                                                                                                                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    We also examined the characteristics of the 123 patient assis-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tance programs offered by the 2 foundations (PAN and
                                                                                                                                                                             Patient Eligibility




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    HealthWell) with data that permitted drug-level analysis. These
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    foundations were the only ones listed on the Medicare pa-
                                                                                                                                                                             Available?




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tient assistance program website (Table 1). Of the 123 patient
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    assistance programs offered by the 2 foundations, 100% re-
                                                                                                                                                                                                                                                                  Yes


                                                                                                                                                                                                                                                                                                                                         Yes
                                                                                                                                                                                                                                                                                                                                                         Yes
                                                                                                                                                                                                                                                                                                                                                                                                     Yes
                                                                                                                                                                                                                                                                                                                                                                                                                                     Yes
                                                                                                                                                                                                                                          Yes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              No


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    quired patients to have insurance and 99.2% used 400% or
                                                                                                                           Type of Information Disclosure




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    500% of the FPL as their income eligibility limit (eTable in the
                                                                                                                                                                                                                                                                                                                                                                                                                                     Names by the level of funding




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Supplement). The characteristics of the 123 patient assis-
                                                                                                                                                                             Disclosure Description




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tance programs offered by these 2 foundations (eTable in the
                                                                                                                                                                                                                                        Partial disclosurec




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Supplement) were similar to those reported in Table 2. The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    characteristics of the patient assistance programs offered by
                                                                                                                                                                                                                                                                  Not available


                                                                                                                                                                                                                                                                                                                                         Not available




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Not available
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Not available
                                                                                                                                                                                                                                                                                                                                                         Names only
                                                                                                                                                                                                                                                                                                                                                                                                     Names only
                                                                                                                                                                             of Donorsa




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the PAN and the HealthWell foundations were included in both
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the eTable in the Supplement and in Table 2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Among the 2828 Medicare Part D drugs listed on the Medi-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    care spending dashboard, 1156 (41%) were covered by at least 1
                                                                                                                                                                             Ratio, %a,b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of the 123 independent charity patient assistance programs of-
                                                                                                                                                                             Expense




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    fered by the PAN and HealthWell foundations and the remain-
                                                                                                                                                                                                                                                                                                                                         139




                                                                                                                                                                                                                                                                                                                                                                                                                                     100
                                                                                                                                                                                                                                          98
                                                                                                                                                                                                                                                                  65




                                                                                                                                                                                                                                                                                                                                                         81
                                                                                                                                                                                                                                                                                                                                                                                                     78


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   52
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              73




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ing 1672 (59%) were not covered. The median 2016 Medicare
                  Table 1. Characteristics of Major Independent Charity Foundations Offering Patient Assistance Programs




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Part D spending per beneficiary on drugs covered by 123 pa-
                                                                                                                                                                             Expense in Millions, $a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tient assistance programs was $1157 (interquartile range [IQR],
                                                                                                                                                                             Patient Assistance




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $247-$5609), which was 315% of the median spending for drugs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    that were not covered ($367; IQR, $100-$1500). The maximum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    level of annual assistance available was sufficient to cover the
                                                                                                                                                                                                                                          353
                                                                                                                                                                                                                                                                  348


                                                                                                                                                                                                                                                                                                                                         250
                                                                                                                                                                                                                                                                                                                                                         183




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              120




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    mean Medicare beneficiary’s out-of-pocket cost for 1152 of the
                                                                                                                                                                                                                                                                                                                                                                                                     93
                                                                                                                                                                                                                                                                                                                                                                                                                                     24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   25




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1156 drugs (99.7%). There was no information available to de-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    termine how often the maximum level was provided.
                                                                                                                                                                             Total Revenue
                                                                                                                                                                             in Millions, $a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         The median number of drugs covered by a disease-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    specific patient assistance program was 20 (IQR, 6-32). Drugs
                                                                                                                                                                                                                                          359
                                                                                                                                                                                                                                                                  532


                                                                                                                                                                                                                                                                                                                                         180
                                                                                                                                                                                                                                                                                                                                                         225
                                                                                                                                                                                                                                                                                                                                                                                                     119




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              164
                                                                                                                                                                                                                                                                                                                                                                                                                                     24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   48




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    produced by a single manufacturer had a higher median num-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Data are from 2017 annual reports and each organization’s form 990.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Calculated as patient assistance expense divided by total revenue.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ber that were covered by patient assistance programs (13 [IQR,
                                                                                                                                                                             Established




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5-25] drugs) compared with drugs produced by multiple manu-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    facturers (6 [IQR, 3-11] drugs). The maximum annual assis-
                                                                                                                                                                                                                                          2003
                                                                                                                                                                                                                                                                  2004


                                                                                                                                                                                                                                                                                                                                         2005
                                                                                                                                                                                                                                                                                                                                                         2004
                                                                                                                                                                                                                                                                                                                                                                                                     1989
                                                                                                                                                                                                                                                                                                                                                                                                                                     2008
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1983
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              2009
                                                                                                                                                                             Year




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    tance amount varied by patient assistance program and ranged
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Disclosed the names of only noncorporate sponsors.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    from a low of $500 (for drugs to treat postmenopausal osteo-
                                                                                                                                                                                                                                                                                                                                                                                                                                     CancerCare Co-Payment Assistance Foundation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    porosis from the PAN Foundation) to a high of $30 000 (for
                                                                                                                           Profile of Independent Charity Foundation




                                                                                                                                                                                                                                                                                                                                                         Patient Advocate Foundation Co-Pay Relief




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    drugs to treat hepatitis C from the HealthWell Foundation), with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   National Organization for Rare Disorders




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a mean patient assistance amount of $7283 (SD, $4801).
                                                                                                                                                                                                                                                                  Patient Access Network Foundation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         There was a monotonic relationship between the annual
                                                                                                                                                                                                                                                                                                      Excluded From Empirical Analysis




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    cost of the drug and the likelihood that the drug was included
                                                                                                                                                                                                       Included in Empirical Analysis




                                                                                                                                                                                                                                                                                                                                                                                                     Patient Services Incorporated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    in a patient assistance program (Table 3). Based on 2016 Medi-
                                                                                                                                                                                                                                          HealthWell Foundation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    care Part D spending per beneficiary, drugs were covered by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              The Assistance Fund




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    at least 1 patient assistance program for 36% of nonspecialty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    drugs costing less than $7200, 52% of drugs costing between
                                                                                                                                                                                                                                                                                                                                         Good Days




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $7200 and $10 000, 73% of specialty drugs costing between
                                                                                                                                                                                         Name




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    $10 000 and $30 000, and 83% of specialty drugs costing more
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    than $30 000.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          b
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               c




                jama.com                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (Reprinted) JAMA August 6, 2019 Volume 322, Number 5       425

                                                                                                                                                                                                                                                                                                                                                                                                     © 2019 American Medical Association. All rights reserved.                                                                                                                                                                                                                                                                                                                                         PFE000642

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                               Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 30 of 130
                Research Original Investigation                               Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs




                Table 2. Characteristics of Patient Assistance Programs Offered by 6 Independent Charity Foundationsa

                    Characteristics                                                                            Patient Assistance Programs (N = 274)
                    Assistance type, No. (%)
                      Co-pay only                                                                              168 (61)
                      Co-pay or insurance premium (patient’s choice)                                           90 (33)
                      Insurance premium only                                                                   9 (3)
                      Unknown                                                                                  7 (3)
                    Therapeutic areas, No. (%)
                      Cancer or cancer treatment–related symptom                                               113 (41)
                      Genetic or rare disease22                                                                93 (34)
                      Autoimmune disease                                                                       13 (5)
                      Cardiovascular, central nervous system, or infectious disease                            22 (8)
                      Otherb                                                                                   33 (12)
                    Health insurance requirement, No. (%)                                                      267 (97)
                    Income eligibility limit defined by the FPL, No. (%)23
                      300%c                                                                                    8 (3)
                      400%d                                                                                    119 (43)
                      500%e                                                                                    140 (51)
                      600%f                                                                                    7 (3)
                    Annual maximum assistance amount
                      No. of programsg                                                                         163
                      Mean (SD), $                                                                             5825 (4069)
                Abbreviation: FPL, federal poverty level.                                                  movement disorders, iron overload, pulmonary fibrosis, immunosuppressive
                a
                    Includes patient assistance programs run by the CancerCare Co-Payment                  treatment for organ transplant recipients, etc.
                                                                                                       c
                    Assistance Foundation, Good Days, the HealthWell Foundation, the Patient               Defined as $36 420 for an individual and $75 300 for a family of 4.
                    Access Network Foundation, the Patient Advocate Foundation Co-Pay Relief,          d
                                                                                                           Defined as $48 560 for an individual and $100 400 for a family of 4.
                    and Patient Services Incorporated. Data are from a 2018 survey of                  e
                                                                                                           Defined as $60 700 for an individual and $125 500 for a family of 4.
                    independent charity patient assistance programs conducted by the authors.
                                                                                                       f
                b                                                                                          Defined as $72 840 for an individual and $150 600 for a family of 4.
                    Includes diabetic foot ulcers, atopic dermatitis, macular diseases, anemia
                                                                                                       g
                    associated with chronic renal failure, venous leg ulcers, chronic pain,                Only 163 programs disclosed the maximum assistance amount.
                    osteoporosis, ulcerative colitis, retinal diseases, electrolyte imbalance,



                Table 3. Distribution of Medicare Part D Spending per Beneficiary for Drugs Covered by 1 or More Independent Charity
                Patient Assistance Programs in 2018

                                                                      Covered by ≥1 Patient Assistance Programs, No./Total No. (%)a
                                                                      Drugs Produced by a                       Drugs Produced by
                                                                      Single Manufacturerb                      Multiple Manufacturersc                   Total
                    Average annual Medicare Part D spending per
                    drug per beneficiary in 2016, $
                      <7200                                           566/1654 (34)                             324/808 (40)                              890/2462 (36)
                      7200-10 000                                     31/58 (53)                                1/3 (33)                                  32/61 (52)
                      10 000-30 000                                   93/125 (74)                               3/6 (50)                                  96/131 (73)
                      >30 000                                         136/164 (83)                              2/2 (100)                                 138/166 (83)
                a                                                                                      c
                    Data are from the Medicare Part D spending dashboard.                                  The majority were generic drugs, but some brand-name drugs were produced
                b
                    The majority were brand-name drugs, but some generic drugs were produced               by multiple manufacturers.
                    by a single manufacturer.




                Patient Assistance Program Coverage of Brand-Name Drugs                                than the brand-name versions, and 20 had the same number
                With Available Generic Equivalents                                                     of patient assistance programs covering the brand-name and
                There were 38 Medicare Part D off-patent brand-name drugs                              generic versions.
                with a generic equivalent available in 2018 that were covered                              Among 18 drugs, the brand-name versions (cost:
                by at least 1 of the 123 independent charity patient assistance                        >$10 000) were covered by a mean of 3.1 (SD, 2.0) patient
                programs (costing >$10 000 per beneficiary in 2016 Medicare                            assistance programs and their generic equivalents were cov-
                spending). Among the 38 drugs, 6 did not have a patient as-                            ered by a mean of 1.2 (SD, 1.0) patient assistance programs.
                sistance program covering the generic equivalents, 12 had fewer                        For example, there were 8 patient assistance programs cover-
                patient assistance programs covering the generic equivalents                           ing Velcade, but only 1 patient assistance program covering

         426    JAMA August 6, 2019 Volume 322, Number 5 (Reprinted)                                                                                                              jama.com

                                                                © 2019 American Medical Association. All rights reserved.                                               PFE000643

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                           Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 31 of 130
                Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs                   Original Investigation Research



                its generic equivalent (bortezomib) (Table 4). Similarly, there                     lents adds to a growing body of literature suggesting that
                were 4 patient assistance programs that covered Targretin                           co-payment assistance programs may motivate physicians
                (costs Medicare >$100 000/year per beneficiary), but only 2                         and patients to choose treatment options with a lower out-
                patient assistance programs covered the generic equivalents                         of-pocket cost burden despite the higher total cost and the
                (bexarotene; there are 4 generic equivalents on the market).                        availability of lower-cost alternatives. Prior studies found
                Among the 18 drugs, 12 (67%) were in protected classes,                             that the co-payment coupons steered privately insured pa-
                which must be covered by all Medicare Part D plans (8 anti-                         tients toward brand-name drugs and away from generic
                neoplastics, 2 antiretrovirals, and 2 antipsychotics).                              equivalents.27-30 The current study extends this literature
                                                                                                    to patient assistance programs offered by independent char-
                                                                                                    ity foundations.
                                                                                                         Greater use of high-cost specialty drugs has been found
                Discussion                                                                          to be associated with an increase in out-of-pocket drug
                This study found that 97% of the patient assistance programs                        cost among Medicare Part D enrollees who do not receive the
                offered by 6 independent charity foundations did not pro-                           low-income subsidy. 24 By reimbursing patients for their
                vide financial assistance to uninsured patients based on dis-                       entire out-of-pocket spending, patient assistance programs
                closed patient eligibility criteria. The programs were more likely                  can desensitize beneficiaries to the total price of the drug and
                to cover expensive specialty drugs and brand-name drugs than                        thus undermine the purpose of co-payments and coinsur-
                less-expensive brand-name drugs and generic equivalents. The                        ance. This is of particular concern for the Medicare Part D
                other independent charity foundations did not disclose de-                          program because patients taking more expensive drugs will
                tails of their patient assistance programs or donors.                               progress more quickly to the catastrophic coverage phase
                     For patients taking expensive drugs, some patient assis-                       when Medicare pays 80% of the cost of the drug.31 On that
                tance programs may play an important part in defraying the                          account, federal guidelines require independent charities to
                cost of needed medications. These patients may have diffi-                          provide financial assistance for all medications approved by
                culty affording their medications when they do not have health                      the US Food and Drug Administration including generic
                insurance coverage for the drugs, when they are in the de-                          drugs and prohibit independent charity foundations from
                ductible phase of the benefit, or when they reach the cover-                        designing patient assistance programs that favor the use of
                age gap (the period in which they are required to pay a larger                      expensive brand-name drugs. However, this study and recent
                share of total drug costs). This is especially a problem for Medi-                  anti-kickback allegations suggest the need for better monitor-
                care enrollees who are prescribed high-cost specialty drugs be-                     ing and a compliance framework to ensure financial support
                cause most Medicare Part D plans charge higher coinsurance                          for lower-cost alternatives in the programs.
                for these specialty drugs and there is no catastrophic cap in                            Another finding of this study was the wide variation in
                the Medicare program. Thus, out-of-pocket costs can reach                           disclosure practices across the patient assistance programs.
                thousands of dollars.24 For this reason, independent charity                        This lack of transparency was an impediment for research-
                foundations offering patient assistance programs to these pa-                       ers accessing program details and donor information and
                tients are entitled to receive tax-deductible donations from                        assessing the role of patient assistance programs. 14 The
                pharmaceutical companies. However, the findings from this                           financial contributions from pharmaceutical companies are
                study suggest that several features of the programs may limit                       neither disclosed for most independent charity patient
                their usefulness to financially needy patients and bolster the                      assistance programs, nor is the actual allocation of financial
                use of expensive drugs.                                                             assistance across specific drugs.32 Given the increasing scale
                     The exclusion of uninsured patients from the eligibility cri-                  and scope of independent charity patient assistance pro-
                teria was a uniform pattern across patient assistance pro-                          grams, more transparency is needed to facilitate monitoring
                grams. Although the patient assistance programs covered Medi-                       to ensure the activities of these programs are aligned with
                care patients, they also covered non-Medicare patients. The                         their charitable missions.
                programs often featured the number of insured patients as an
                important performance metric.25,26 Because covering an in-                          Limitations
                sured patient requires less money compared with covering an                         This study has several limitations. First, no data were avail-
                uninsured patient who needs the same drug, one possible ex-                         able regarding the size and profile of beneficiaries assisted by
                planation for excluding uninsured patients is that the pro-                         the independent charity patient assistance programs, the ac-
                grams attempted to use their limited funding to assist as many                      tual assistance dollar amounts disbursed to beneficiaries for
                beneficiaries as possible. The study also found that 46% of the                     specific drugs, or the amount of drug use that was induced by
                patient assistance programs provided insurance premium as-                          these programs. Therefore, the correlation between the ac-
                sistance, which by design is not applicable to uninsured pa-                        tual use of the patient assistance programs with drug spend-
                tients. Taken together, enhancing patient assistance pro-                           ing and drug use metrics cannot be assessed.
                grams to include uninsured patients, who are likely to face                             Second, how patient assistance programs make drug cov-
                greater affordability challenges than insured patients, may be                      erage decisions when they receive patient applications can-
                an area for improvement.                                                            not be determined due to the lack of publicly available data.
                     The finding regarding preferential coverage of high-                           From this data set, we cannot determine whether a patient or
                priced specialty and brand-name drugs over generic equiva-                          drug is actually covered or not.

                jama.com                                                                                             (Reprinted) JAMA August 6, 2019 Volume 322, Number 5      427

                                                            © 2019 American Medical Association. All rights reserved.                                     PFE000644

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                                                                                                                                                                 428
                                                                                                                                                                                                                        Table 4. Characteristics of Off-Patent Brand-Name Drugs Covered by Medicare Part D That Had Fewer Independent Charity Patient Assistance Programs Covering the Corresponding Generic Drugsa

                                                                                                                                                                                                                                                                                                                                  No. of Patient Assistance Programs Included in Empirical Analysis

                                                                                                                                                                                                                                                                                                Annual Mean                       Brand-Name Drugs                                              Generic Drugs
                                                                                                                                                                                                                            Off-Patent                                                          Medicare Spending                                 PAN                    HealthWell                             PAN          HealthWell
                                                                                                                                                                                                                            Brand-Name Drug        Active Ingredients                           per Beneficiary, $                Total           Foundation             Foundation             Total           Foundation   Foundation
                                                                                                                                                                                                                            Sabril                 Vigabatrin                                   172 251                           1               1                      0                      0               0            0
                                                                                                                                                                                                                            Targretin              Bexarotene                                   108 112                           4               2                      2                      2               2            0
                                                                                                                                                                                                                            Tasmar                 Tolcapone                                      64 931                          2               1                      1                      1               1            0
                                                                                                                                                                                                                                                                                                                                                                                                                                          Research Original Investigation




                                                                                                                                                                                                                            Zytiga                 Abiraterone acetate                            50 656                          1               1                      0                      0               0            0
                                                                                                                                                                                                                            Treanda                Bendamustine hydrochloride                     36 468                          7               4                      3                      1               1            0
                                                                                                                                                                                                                            Velcade                Bortezomib                                     28 059                          8               5                      3                      1               1            0
                                                                                                                                                                                                                            Vidaza                 Azacitidine                                    24 057                          4               1                      3                      3               1            2
                                                                                                                                                                                                                            Zyflo CR               Zileuton                                       20 990                          3               0                      3                      1               1            0
                                                                                                                                                                                                                            Torisel                Temsirolimus                                   17 636                          4               0                      4                      2               0            2
                                                                                                                                                                                                                            Ampyra                 Dalfampridine                                  16 372                          2               1                      1                      1               1            0




                                                                                                                                                                 JAMA August 6, 2019 Volume 322, Number 5 (Reprinted)
                                                                                                                                                                                                                            Sandostatin            Octreotide acetate                             15 885                          3               1                      2                      2               1            1
                                                                                                                                                                                                                            Zyflo                  Zileuton                                       14 938                          4               1                      3                      1               1            0
                                                                                                                                                                                                                            Miacalcin              Calcitonin-salmon                              12 875                          3               2                      1                      2               1            1
                                                                                                                                                                                                                            Abilify                Aripiprazole                                   11 765                          1               1                      0                      0               0            0
                                                                                                                                                                                                                            Rilutek                Riluzole                                       11 548                          3               0                      3                      1               1            0
                                                                                                                                                                                                                            Reyataz                Atazanavir                                     11 456                          1               1                      0                      0               0            0
                                                                                                                                                                                                                            Lexiva                 Fosamprenavir                                  11 111                          1               1                      0                      0               0            0
                                                                                                                                                                                                                            Fusilev                Levoleucovorin                                 10 215                          4               1                      3                      3               1            2
                                                                                                                                                                                                                            Total                                                                                                 56              24                     32                     21              13           8




Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                                                                                                                                                                                                                        Abbreviation: PAN, Patient Access Network.
                                                                                                                                                                                                                        a
                                                                                                                                                                                                                            Data are from a 2018 survey of independent charity patient assistance programs conducted by the authors.




                                                                                                     © 2019 American Medical Association. All rights reserved.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 32 of 130




                                                                                                                                                                 jama.com
                                                                                                                                                                                                                                                                                                                                                                                                                                          Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs




                                                                                                              PFE000645
                           Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 33 of 130
                Financial Eligibility Criteria and Medication Coverage for Independent Charity Patient Assistance Programs                           Original Investigation Research



                    Third, the empirical analysis of drug use was limited to 2
                foundations. It is possible that other charities that operate pa-                      Conclusions
                tient assistance programs have practices that are different from
                the 2 foundations examined.                                                            In 2018, among 274 patient assistance programs operated by
                    Fourth, this study assumed that generic substitution was                           the 6 independent charity foundations, the majority did not
                always possible (ie, both a brand-name and a generic version                           provide coverage for uninsured patients. Medications that were
                of a particular drug were available) and did not take into ac-                         covered by the patient assistance programs were generally
                count physician and patient preference.                                                more expensive than those that were not covered.


                ARTICLE INFORMATION                                       resolve allegations that they paid kickbacks through     20. US Food and Drug Administration. Approved
                Accepted for Publication: June 19, 2019.                  co-pay assistance foundations. https://www.justice.      drug products with therapeutic equivalence
                                                                          gov/opa/pr/three-pharmaceutical-companies-agree-         evaluations (orange book). https://www.fda.gov/
                Author Contributions: Ms Kang had full access to all of   pay-total-over-122-million-resolve-allegations-they-     drugs/InformationOnDrugs/ucm129662.htm.
                the data in the study and takes responsibility for the    paid. Accessed April 25, 2019.                           Accessed April 19, 2019.
                integrityofthedataandtheaccuracyofthedataanalysis.
                Concept and design: All authors.                          9. US Department of Justice. Two pharmaceutical          21. Centers for Medicare & Medicaid Services.
                Acquisition, analysis, or interpretation of data: Kang,   companies agree to pay a total of nearly $125 million    Pharmaceutical manufacturer patient assistance
                Anderson.                                                 to resolve allegations that they paid kickbacks          program information. https://www.cms.gov/
                Drafting of the manuscript: Kang, Sen, Anderson.          through copay assistance foundations. https://www.       Medicare/Prescription-Drug-Coverage/
                Critical revision of the manuscript for important         justice.gov/opa/pr/two-pharmaceutical-companies-         PrescriptionDrugCovGenIn/PAPData.html.
                intellectual content: Kang, Sen, Bai.                     agree-pay-total-nearly-125-million-resolve-              Accessed April 19, 2019.
                Statistical analysis: Kang, Sen, Anderson.                allegations-they-paid. Accessed April 25, 2019.          22. US Department of Health and Human Services.
                Obtained funding: Anderson.                               10. Howard DH. Drug companies’ patient-assistance        Genetic and rare disease information center.
                Administrative, technical, or material support: Bai.      programs. N Engl J Med. 2014;371(2):97-99.               https://rarediseases.info.nih.gov/diseases.
                Supervision: Sen, Bai.                                    11. Yezefski T, Schwemm A, Lentz M, et al. Patient       Accessed May 22, 2019.
                Conflict of Interest Disclosures: None reported.          assistance programs. Semin Hematol. 2018;55(4):          23. HealthCare.gov. 2018 federal poverty level for
                Funding/Support: This research was funded by              185-188.                                                 contiguous 48 states and District of Columbia.
                grants from Arnold Ventures.                              12. Zullig LL, Wolf S, Vlastelica L, Shankaran V,        https://www.healthcare.gov/glossary/federal-
                                                                          Zafar SY. The role of patient financial assistance       poverty-level-fpl/. Accessed May 22, 2019.
                Role of the Funder/Sponsor: Arnold Ventures had
                no role in the design and conduct of the study;           programs in reducing costs for cancer patients.          24. Cubanski J, Neuman T, Orgera K, Damico A.
                collection, management, analysis, and                     J Manag Care Spec Pharm. 2017;23(4):407-411.             No limit: Medicare Part D enrollees exposed to high
                interpretation of the data; preparation, review, or       13. Bidwal M, Lor K, Yu J, Ip E. Evaluation of asthma    out-of-pocket drug costs without a hard cap on
                approval of the manuscript; and decision to submit        medication adherence rates and strategies to             spending. https://www.kff.org/report-section/no-
                the manuscript for publication.                           improve adherence in the underserved population          limit-medicare-part-d-enrollees-exposed-to-high-
                                                                          at a federally qualified health center. Res Social Adm   out-of-pocket-drug-costs-without-a-hard-cap-on-
                REFERENCES                                                Pharm. 2017;13(4):759-766.                               spending-issue-brief/. Accessed April 18, 2017.

                1. Congressional Research Service. Prescription drug      14. Choudhry NK, Lee JL, Agnew-Blais J, et al. Drug      25. PAN Foundation. 2017 annual report.
                discount coupons and patient assistance programs          company-sponsored patient assistance programs.           https://panfoundation.org/index.php/en/about-us/
                (PAPs): R44264. https://www.everycrsreport.com/           Health Aff (Millwood). 2009;28(3):827-834. doi:10.       reports-financials. Accessed April 19, 2019.
                reports/R44264.html. Accessed April 19, 2019.             1377/hlthaff.28.3.827                                    26. HealthWell Foundation. 2017 annual report.
                2. Friedman B, Fethke A, Darch J. Emerging                15. HealthWell Foundation. Helping the underinsured      https://www.healthwellfoundation.org/about/
                enforcement trends for patient support programs.          afford critical medical treatments—because no one        financials/. Accessed April 19, 2019.
                https://www.law360.com/health/articles/1042623/           should go without essential care. https://www.           27. Ross JS, Kesselheim AS. Prescription-drug
                emerging-enforcement-trends-for-patient-support-          healthwellfoundation.org/. Accessed April 19, 2019.      coupons. N Engl J Med. 2013;369(13):1188-1189.
                programs. Accessed April 19, 2019.                        16. Patient Access Network Foundation. High              28. Office of Inspector General. Special advisory
                3. Frerick A. The cloak of social responsibility. Tax     deductibles and co-pays shouldn't keep people            bulletin: pharmaceutical manufacturer copayment
                Notes. 2016;153(9):1151.                                  with life-threatening, chronic and rare diseases         coupons. https://oig.hhs.gov/fraud/docs/
                4. Tigas M, Wei S, Schwencke K, Glassford A.              from getting the treatment they need.                    alertsandbulletins/2014/SAB_Copayment_Coupons.
                Nonprofit explorer database: research tax-exempt          https://panfoundation.org/index.php/en/.                 pdf. Accessed April 19, 2019.
                organizations. https://projects.propublica.org/           Accessed April 19, 2019.                                 29. Dafny L, Ody C, Schmitt M. When discounts
                nonprofits/. Accessed February 13, 2019.                  17. Centers for Medicare & Medicaid Services.            raise costs. Am Econ J. 2017;9(2):91-123.
                5. Office of Inspector General. Advisory opinion No.      Medicare Part D drug spending dashboard and              30. Starner CI, Alexander GC, Bowen K, et al.
                97-01.https://oig.hhs.gov/fraud/docs/advisoryopinions/    data. https://www.cms.gov/research-statistics-           Specialty drug coupons lower out-of-pocket costs
                1997/kdp.pdf. Accessed April 19, 2019.                    data-and-systems/statistics-trends-and-reports/          and may improve adherence at the risk of
                                                                          information-on-prescription-drugs/MedicarePartD.         increasing premiums. Health Aff (Millwood). 2014;
                6. US Department of Justice. Settlement                   html. Accessed April 19, 2019.
                agreement among DOJ, OIG, and United                                                                               33(10):1761-1769.
                Therapeutics Corp. https://www.justice.gov/usao-          18. Chronic Condition Data Warehouse. The dollar         31. Cubanski J, Neuman T. Closing the Medicare
                ma/press-release/file/1019336/download.                   amount that the Medicare Part D beneficiary paid         Part D coverage gap: trends, recent changes, and
                Accessed April 19, 2019.                                  for the prescription drug event. https://www.            what’s ahead. https://www.kff.org/medicare/issue-
                                                                          ccwdata.org/documents/10280/19022436/                    brief/closing-the-medicare-part-d-coverage-gap-
                7. US Department of Justice. Drug maker Actelion          codebook-pde.pdf. Accessed April 19, 2019.
                agrees to pay $360 million to resolve false claims                                                                 trends-recent-changes-and-whats-ahead/.
                act liability for paying kickbacks. https://www.          19. Centers for Medicare & Medicaid Services.            Accessed April 19, 2019.
                justice.gov/opa/pr/drug-maker-actelion-agrees-            Medicare prescription drug benefit manual chapter        32. Kang SY, Bai G, Karas L, Anderson GF.
                pay-360-million-resolve-false-claims-act-liability-       6: Part D drugs and formulary requirements.              Pharmaceutical industry support of US patient
                paying. Accessed April 19, 2019.                          https://www.cms.gov/medicare/prescription-drug-          advocacy organizations: an international context.
                                                                          coverage/prescriptiondrugcovcontra/downloads/            Am J Public Health. 2019;109(4):559-561.
                8. US Department of Justice. Three pharmaceutical         part-d-benefits-manual-chapter-6.pdf. Accessed
                companies agree to pay a total of over $122 million to    April 19, 2019.


                jama.com                                                                                                 (Reprinted) JAMA August 6, 2019 Volume 322, Number 5            429

                                                               © 2019 American Medical Association. All rights reserved.                                            PFE000646

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/06/2019
                           Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 34 of 130




                Letters

                RESEARCH LETTER                                                              were $1909 (range, $250-$3144) and $3082 ($5216), respec-
                                                                                             tively (insurers covered a mean [SD] 89% [17%] of the total
                Initial Experience Prescribing Commercial Tafamidis,                         tafamidis cost). Fifteen patients (30%) qualified for copay-
                the Most Expensive Cardiac Medication in History                             ment assistance from a foundation and an additional 13 (26%)
                Tafamidis is a stabilizer of the transthyretin (TTR) protein                 received financial assistance from the manufacturer (Table).
                tetramer, which was recently shown to reduce all-cause mor-                  All patients who qualified for financial assistance paid $0, while
                tality and cardiovascular hospitalizations.1 Tafamidis was                   the median and mean (SD) 30-day out-of-pocket costs of
                approved by the US Food and Drug Administration on May 3,                    tafamidis for patients without financial assistance were
                2019, for the treating TTR amyloid cardiomyopathy2 and has                   $250 (range, $39-$1763) and $1683 ($858), respectively (Figure).
                a list price of $225 000 per annum.3 A recent study showed that              The median time from prescribing to mailing tafamidis was
                tafamidis exceeds conventional cost-effectiveness thresholds.4               26 (range, 12-78) days.
                In this article, we describe our early experience in prescribing                  Our initial experience prescribing tafamidis demon-
                commercial tafamidis. All patients with an established diag-                 strates that the current system depends heavily on copay-
                nosis of TTR amyloid cardiomyopathy who presented to the                     ment assistance programs. Regulations instituted in 2005 by
                Oregon Health & Science University Multidisciplinary Amy-                    the US Office of the Inspector General and the US Department
                loidosis Program and received a prescription for commercial                  of Health and Human Services aimed to ensure compliance
                tafamidis were included in the analysis. We did not intention-               of the patient assistance programs with the Anti-Kickback
                ally exclude women, but all of our consecutive cohort were                   Statute.5 The most pertinent regulation to patients is that the
                men. Approval and a waiver of consent because of minimal risk                assistance should be based on reasonable and consistent mea-
                for participants were obtained from the institutional review                 sures of financial need, requiring certain thresholds to be put
                board of Oregon Health & Science University.                                 in place under which patients may qualify for assistance. There
                     From May through November 2019, 50 consecutive pa-                      are many elderly individuals who do not qualify for assis-
                tients (mean [SD] age, 76 [8] years) were prescribed tafamidis               tance based on these thresholds but have other preexisting
                and 43 patients (86%) successfully obtained the drug. Only                   competing financial commitments that prohibit them being
                1 patient (2%) did not have prescription insurance, while 38                 able to afford the costly copayments. In addition to these
                patients (76%) had Medicare Part D, 6 (12%) had private insur-               eligibility stipulations, the funds in these nonprofit founda-
                ance, 2 (4%) had Veterans Affairs insurance, and 3 (6%) had                  tions are liable to run out. We have experienced periods dur-
                other types. Of the 7 (14%) who did not obtain tafamidis, 3 could            ing which programs have closed temporarily, causing tremen-
                not afford the out-of-pocket cost, 2 declined further attempts               dous uncertainty for patients. In our experience, some of the
                at drug procurement, 1 died before receiving tafamidis, and                  patients who were initially denied manufacturer assistance had
                1 elected to enroll in a research study. The mean (SD) cost of a             success with an additional level of appeal. In these cases, pa-
                30-day supply of tafamidis was $23 485 ($2). All prescriptions               tients directly appealed to the manufacturer with more granu-
                required prior authorization (3 patients [6%] required a prior               lar explanations of unaccounted financial obligations and hard-
                authorization appeal). Prior to financial assistance, the me-                ship that may not be captured on an income tax report. Finally,
                dian and mean (SD) 30-day out-of-pocket costs of tafamidis                   we have an integrated multidisciplinary amyloidosis pro-


                Table. Characteristics of Patient Assistance Programs Active During the Study Period
                                              Pfizer                PAN               HealthWell
                 Eligibility criteria         Vyndalinka            Foundation        Foundation         TAF
                 Disease covered under        Yes                   Yes               Yes                Yes
                 program
                 Medication has to be         Case by caseb         Yes               Yes                Yes
                 covered by insurance
                   Medicare only              NA                    Yes               No                 No
                 Income falls at or below     500                   500               400-500            Varies (665 as of      Abbreviations: NA, not applicable;
                 federal poverty level, %c                                                               December 2019)         PAN, Patient Access Foundation;
                 US citizen or permanent      Yes                   No                NA                 Yes                    TAF, The Assistance Fund.
                 resident                                                                                                       a
                                                                                                                                    Pfizer has 2 options: an assistance
                 Must receive treatment       Yes                   Yes               Yes                Yes                        program or a copay card.
                 in the US                                                                                                      b
                                                                                                                                    Based on patients’ experience,
                 Assistance amount            Free medication       7800              8000               Varies
                                                                                                                                    an appeal resulting in successful
                 (per year), $
                                                                                                                                    assistance from Pfizer is possible.
                 Approved period              Up to 1 y             Up to 1 y         Up to 1 y          Up to 1 y              c
                                                                                                                                    Federal poverty level for 2019 is
                 Renewal                      Yes                   Varies depends    Varies depends     Varies depends             $12 490 for 1 person and $16 910
                                                                    on funding        on funding         on funding
                                                                                                                                    for 2 people.


                jamacardiology.com                                                                      (Reprinted) JAMA Cardiology Published online June 17, 2020        E1

                                                           © 2020 American Medical Association. All rights reserved.                                   PFE000647

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
                                                        Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 35 of 130
                Letters



                                                                                                                          Division of General Internal Medicine, University of Pittsburgh, Pittsburgh,
                Figure. Tafamidis Out-of-Pocket Costs                                                                     Pennsylvania (Gellad).

                                                   70                                                                     Accepted for Publication: April 2, 2020.
                                                                         Out-of-pocket cost before financial assistance
                                                                                                                          Corresponding Author: Ahmad Masri, MD, MS, Oregon Health and Science
                                                   60                    Out-of-pocket cost after financial assistance
                                                                                                                          University, 3181 SW Sam Jackson Rd, Mail Code: UHN-62, Portland, OR 97239
                 Patients receiving tafamidis, %




                                                                                                                          (masria@ohsu.edu).
                                                   50
                                                                                                                          Published Online: June 17, 2020. doi:10.1001/jamacardio.2020.1738
                                                   40                                                                     Author Contributions: Dr Masri had full access to all of the data in the study
                                                                                                                          and takes responsibility for the integrity of the data and the accuracy of the
                                                   30                                                                     data analysis.
                                                                                                                          Concept and design: Masri, Wong, Heitner.
                                                   20                                                                     Acquisition, analysis, or interpretation of data: Masri, Chen, Fischer, Karam,
                                                                                                                          Gellad, Heitner.
                                                   10
                                                                                                                          Drafting of the manuscript: Masri, Heitner.
                                                                                                                          Critical revision of the manuscript for important intellectual content:
                                                   0
                                                         0     1-100     101-1000        1001-2000          >2000         All authors.
                                                                       Cost bracket, $
                                                                                                                          Statistical analysis: Masri, Heitner.
                                                                                                                          Administrative, technical, or material support: Masri, Chen, Fischer, Karam,
                                                                                                                          Heitner.
                Distribution of tafamidis out-of-pocket costs for all patients before any
                                                                                                                          Supervision: Masri, Chen, Heitner.
                assistance programs were applied to and after 28 patients (56%) received
                financial assistance.                                                                                     Conflict of Interest Disclosures: Dr Masri reported grants from Pfizer and
                                                                                                                          Akcea outside the submitted work. Dr Heitner reported grants and personal
                                                                                                                          fees from Pfizer, Eidos , Ionis, and Akcea during the conduct of the study and
                gram, a specialty pharmacy, and a dedicated pharmacist who                                                grants and personal fees from Pfizer, Eidos, Ionis, and Akcea outside the
                spent an average of 1 hour per patient to ensure they can                                                 submitted work. No other disclosures were reported.
                afford tafamidis. As such, our experience might not be easily                                             1. Maurer MS, Schwartz JH, Gundapaneni B, et al; ATTR-ACT Study
                applicable to other health care settings.                                                                 Investigators. Tafamidis treatment for patients with transthyretin amyloid
                                                                                                                          cardiomyopathy. N Engl J Med. 2018;379(11):1007-1016. doi:10.1056/
                                                                                                                          NEJMoa1805689
                Ahmad Masri, MD, MS
                                                                                                                          2. US Food and Drug Administration. Vyndaquel & Vyndamax (tafamidis).
                Hongya Chen, PharmD
                                                                                                                          Accessed April 1, 2020. https://www.accessdata.fda.gov/drugsatfda_docs/nda/
                Catherine Wong, MD                                                                                        2019/211996Orig1s000,%20212161Orig1s000TOC.cfm
                Katherine L. Fischer, MSN, RN                                                                             3. Gurwitz JH, Maurer MS. Tafamidis—a pricey therapy for a not-so-rare
                Chafic Karam, MD                                                                                          condition. JAMA Cardiol. Published online January 8, 2020. doi:10.1001/
                Walid F. Gellad, MD, MPH                                                                                  jamacardio.2019.5233
                Stephen B. Heitner, MD                                                                                    4. Kazi DS, Bellows BK, Baron SJ, et al. Cost-effectiveness of tafamidis therapy
                                                                                                                          for transthyretin amyloid cardiomyopathy. Circulation. 2020;141(15):1214-1224.
                Author Affiliations: The Knight Cardiovascular Institute, Oregon Health &                                 doi:10.1161/CIRCULATIONAHA.119.045093
                Science University, Portland (Masri, Chen, Wong, Fischer, Heitner); Oregon                                5. Office of Inspector General. Publication of OIG special advisory bulletin on
                Health & Science University Amyloidosis Center, Portland (Masri, Chen, Wong,                              patient assistance programs for Medicare Part D enrollees. Fed Regist. 2005;70
                Fischer, Karam, Heitner); Department of Neurology, Oregon Health & Science                                (224):70623. https://www.oig.hhs.gov/fraud/docs/alertsandbulletins/2005/
                University, Portland (Karam); Center for Pharmaceutical Policy and Prescribing,                           PAPAdvisoryBlletinFinal-Final.pdf




         E2     JAMA Cardiology Published online June 17, 2020 (Reprinted)                                                                                                             jamacardiology.com

                                                                                © 2020 American Medical Association. All rights reserved.                                                PFE000648

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
                          Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 36 of 130
                                                                                                                                                                          Letters



                Shirley Stasher, RN                                                                  COMMENT & RESPONSE
                Daniel W. Jones, MD
                Richard Summers, MD                                                                  Initial Monthly Cost of Tafamidis—
                                                                                                     the Real Price for Patients
                Author Affiliations: Division of Cardiology, Department of Medicine, University      To the Editor We concur entirely with the Viewpoint by
                of Mississippi Medical Center, Jackson (Clark); Center for Telehealth,               Gurwitz and Maurer1 on the high price of tafamidis for the
                University of Mississippi Medical Center, Jackson (Woods, Stasher, Summers);         treatment of transthyretin amyloidosis cardiomyopathy
                Mississippi Center for Clinical and Translational Research, University of Missis-
                sippi Medical Center, Jackson (Patki, K. Jones); Department of Medicine, Uni-        (ATTR-CM). The authors briefly addressed the potential
                versity of Mississippi Medical Center, Jackson (D. W. Jones); Department of          problem of access and affordability for patients but do not
                Physiology and Biophysics, University of Mississippi Medical Center, Jackson         provide details on cost. As this is a disease of the elderly,
                (D. W. Jones).
                                                                                                     most patients in the US receiving tafamidis are Medicare
                Accepted for Publication: March 10, 2020.
                                                                                                     beneficiaries. Medicare has a multilayered structure for
                Corresponding Author: Donald Clark III, MD, MPH, Division of Cardiology,             drug coverage, and patients may be subject to high copay-
                Department of Medicine, University of Mississippi Medical Center, 2500 N State
                St, Jackson, MS 39216 (dclark2@umc.edu).                                             ments, which vary depending on several factors, including
                Published Online: May 13, 2020. doi:10.1001/jamacardio.2020.0984
                                                                                                     supplemental insurance. For those with a high copayment,
                                                                                                     pharmaceutical company–sponsored, income-based finan-
                Author Contributions: Dr Clark had full access to all of the data in the study and
                takes responsibility for the integrity of the data and the accuracy of the data      cial assistance may be available, and charitable foundations
                analysis.                                                                            inconsistently have available funds, but both are on a year-
                Concept and design: Clark, D. Jones, Summers.                                        to-year basis.
                Acquisition, analysis, or interpretation of data: Clark, Woods, Patki, K. Jones,
                Stasher.                                                                                  In the 6 months following US Food and Drug Administra-
                Drafting of the manuscript: Clark, Stasher.                                          tion approval, we prescribed tafamidis to 80 patients with
                Critical revision of the manuscript for important intellectual content: Clark,       ATTR-CM through a prescription processed by our integrated
                Woods, Patki, K. Jones, D. Jones, Summers.
                                                                                                     health-system specialty pharmacy. Three patients were
                Obtained funding: Clark, D. Jones.
                Administrative, technical, or material support: Clark, Patki, K. Jones, Stasher,     denied tafamidis by their insurance company, and the initial
                D. Jones.                                                                            first-month cost or copayment for the remaining 77 was less
                Supervision: Clark, D. Jones, Summers.                                               than $100 (ranging from $0 to $82) for 26 patients (34%),
                Conflict of Interest Disclosures: None reported.                                     whereas the remaining 51 patients (66%) had a copayment
                Funding/Support: The University of Mississippi Medical Center received grants        greater than $1000 (ranging from $1010 to $14 681) with a
                from Federal Office of Rural Health Policy, Health Resources and Services
                                                                                                     mean (SD) cost of $2270.45 ($1869). Nineteen patients (25%)
                Administration, and the US Department of Health and Human Services under
                cooperative agreement award 6 U66RH31459-02-03 that supported this study.            were deemed ineligible for financial assistance from Pfizer or
                Dr Clark received support from the American Heart Association (award                 other foundations, 12 (16%) were approved for assistance
                19CDA34760232) during the conduct of the study. Additional support was               from Pfizer with 4 applications still pending, and 13 (17%)
                received from the National Institute of General Medical Sciences/National
                Institutes of Health (grant 5U54GM115428).
                                                                                                     received support from foundations. After copayment assis-
                                                                                                     tance, 23 patients (30%) still had a copayment greater than
                Role of the Funder/Sponsor: The funders had no role in the design and
                conduct of the study; collection, management, analysis, and interpretation of        $1000, 9 of whom (12%) decided not to start the medication.
                the data; preparation, review, or approval of the manuscript; and decision to             Tafamidis is a life-prolonging medication for patients with
                submit the manuscript for publication.                                               ATTR-CM.2 However, despite assistance, nearly one-third of
                Disclaimer: The information, conclusions, and opinions expressed are those of        our patients are faced with a significant financial burden, and
                the authors, and no endorsement by Federal Office of Rural Health Policy,
                Health Resources and Services Administration, and the US Department of
                                                                                                     the remainder are only guaranteed assistance for 12 months. A
                Health and Human Services is intended or should be inferred.                         beacon of hope for the treatment of ATTR-CM amyloidosis
                1. Kim SH, Tanner A, Friedman DB, Foster C, Bergeron CD. Barriers to clinical        has become an exemplar of the financial burden of certain
                trial participation: a comparison of rural and urban communities in South            life-prolonging medications whose price is opaquely set. Now
                Carolina. J Community Health. 2014;39(3):562-571. doi:10.1007/s10900-013-            that specific cardiac imaging is available for patients with
                9798-2
                                                                                                     ATTR-CM,3 it is recognized as being far more common than
                2. Grady C, Cummings SR, Rowbotham MC, McConnell MV, Ashley EA, Kang G.
                Informed consent. N Engl J Med. 2017;376(9):856-867. doi:10.1056/
                                                                                                     initially thought when tafamidis was given orphan drug des-
                NEJMra1603773                                                                        ignation in 2011,4 and our data underscore the financial bur-
                3. Steinhubl SR, Waalen J, Edwards AM, et al. Effect of a home-based wearable        den to a significant proportion of patients. We fully support
                continuous ECG monitoring patch on detection of undiagnosed atrial                   the conclusion of Gurwitz and Maurer 1 that the opaque
                fibrillation: the mSToPS randomized clinical trial. JAMA. 2018;320(2):146-155.       mechanism by which the price was set should now be made
                doi:10.1001/jama.2018.8102
                                                                                                     transparent and subject to review.
                4. McConnell MV, Shcherbina A, Pavlovic A, et al. Feasibility of obtaining
                measures of lifestyle from a smartphone app: the MyHeart counts
                cardiovascular health study. JAMA Cardiol. 2017;2(1):67-76. doi:10.1001/             Sarah A. M. Cuddy, MBChB
                jamacardio.2016.4395                                                                 Melissa L. Coyle, PharmD, CSP
                5. Hernandez AF, Fleurence RL, Rothman RL. The ADAPTABLE trial and                   Rodney H. Falk, MD
                PCORnet: shining light on a new research paradigm. Ann Intern Med. 2015;163
                (8):635-636. doi:10.7326/M15-1460                                                    Author Affiliations: Brigham and Women’s Hospital Amyloidosis Program,
                6. Huh J, Koola J, Contreras A, et al. Consumer health informatics adoption          Boston, Massachusetts (Cuddy, Coyle, Falk); Nuclear Medicine Department,
                among underserved populations: thinking beyond the digital divide. Yearb Med         Brigham and Women’s Hospital, Boston, Massachusetts (Cuddy); Partners
                Inform. 2018;27(1):146-155. doi:10.1055/s-0038-1641217                               Healthcare Specialty Pharmacy, Burlington, Massachusetts (Coyle);


                jamacardiology.com                                                                              (Reprinted) JAMA Cardiology July 2020 Volume 5, Number 7            847

                                                             © 2020 American Medical Association. All rights reserved.                                         PFE000649

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
                          Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 37 of 130
                Letters



                Cardiovascular Division, Brigham and Women’s Hospital, Boston, Massachusetts         out-of-pocket costs for tafamidis borne by many patients,
                (Falk).                                                                              which is directly related to its excessively high list price.
                Corresponding Author: Sarah A. M. Cuddy, MBChB, Nuclear Medicine
                Department, Brigham and Women’s Hospital, 75 Francis St, L1, Boston, MA
                02115 (scuddy1@bwh.harvard.edu).                                                     Jerry H. Gurwitz, MD
                Published Online: April 22, 2020. doi:10.1001/jamacardio.2020.0863                   Mathew S. Maurer, MD
                Conflict of Interest Disclosures: Dr Cuddy has received a Junior Investigator
                grant from Pfizer and salary support from charitable donations from the David        Author Affiliations: Meyers Primary Care Institute, Worcester, Massachusetts
                Shapira Foundation. Dr Falk has received consulting fees from Ionis                  (Gurwitz); Division of Geriatric Medicine, University of Massachusetts Medical
                Pharmaceuticals, Alnylam Pharmaceuticals, and Caelum Biosciences as well as          School, Worcester (Gurwitz); Center for Cardiac Amyloidosis, Division of
                research funding from GlaxoSmithKline, Akcea, and Pfizer. No other disclosures       Cardiology, Department of Internal Medicine, Columbia University Irving
                were reported.                                                                       Medical Center, New York, New York (Maurer).

                1. Gurwitz JH, Maurer MS. Tafamidis—a pricey therapy for a not-so-rare               Corresponding Author: Jerry H. Gurwitz, MD, Meyers Primary Care Institute,
                condition. JAMA Cardiol. Published online January 8, 2020. doi:10.1001/              385 Grove St, Worcester, MA 01605 (jerry.gurwitz@umassmed.edu).
                jamacardio.2019.5233                                                                 Published Online: April 22, 2020. doi:10.1001/jamacardio.2020.0866
                2. Maurer MS, Schwartz JH, Gundapaneni B, et al; ATTR-ACT Study                      Conflict of Interest Disclosures: Dr Gurwitz has received personal fees from
                Investigators. Tafamidis treatment for patients with transthyretin amyloid           and serves on the pharmacy and therapeutics committee of UnitedHealthcare.
                cardiomyopathy. N Engl J Med. 2018;379(11):1007-1016. doi:10.1056/                   Dr Maurer has received grants, personal fees, and nonfinancial support from
                NEJMoa1805689                                                                        Pfizer and Alnylam Pharmaceuticals; grants and personal fees from Eidos
                3. Dorbala S, Ando Y, Bokhari S, et al. ASNC/AHA/ASE/EANM/HFSA/ISA/SCMR/             Therapeutics, Akcea Therapeutics, Prothena, and Ionis Pharmaceuticals; and
                SNMMI expert consensus recommendations for multimodality imaging in cardiac          grants from the National Heart, Lung, and Blood Institute and the National
                amyloidosis: part 1 of 2—evidence base and standardized methods of imaging.          Institute on Aging.
                J Nucl Cardiol. 2019;26(6):2065-2123. doi:10.1007/s12350-019-01760-6                 Additional Information: The Meyers Primary Care Institute is a joint endeavor
                4. Lane T, Fontana M, Martinez-Naharro A, et al. Natural history, quality of life,   of the University of Massachusetts Medical School, Fallon Health, and Reliant
                and outcome in cardiac transthyretin amyloidosis. Circulation. 2019;140(1):16-26.    Medical Group.
                doi:10.1161/CIRCULATIONAHA.118.038169                                                1. Gurwitz JH, Maurer MS. Tafamidis—a pricey therapy for a not-so-rare
                                                                                                     condition. JAMA Cardiol. Published online January 8, 2020. doi:10.1001/
                                                                                                     jamacardio.2019.5233
                In Reply In commenting on our Viewpoint,1 Cuddy et al de-                            2. Patients for Affordable Drugs. Statement of David E. Mitchell, Founder,
                scribe the real price of tafamidis for patients with transthyre-                     Patient for Affordable Drugs, before the US House of Representatives
                                                                                                     Subcommittee on Health, Employment, Labor and Pensions of the House
                tin amyloid cardiomyopathy (ATTR-CM) cared for at their in-
                                                                                                     Committee on Education and Labor for a hearing on making health care more
                stitution. The findings underscore that insurance coverage for                       affordable: lowering drug prices and increasing transparency. Accessed
                prescription medications and patient assistance programs run                         February 22, 2020. https://edlabor.house.gov/download/david-mitchell
                by pharmaceutical companies do not shield patients from high                         3. Mitchell D. David’s Story. Patients for Affordable Drugs. 2020. Accessed
                drug prices. David Mitchell, founder of Patients for Afford-                         March 17, 2020. https://www.patientsforaffordabledrugs.org/story/david-
                                                                                                     mitchell/
                able Drugs, has stated, “drugs don’t work if people can’t af-
                                                                                                     4. Kazi DS, Bellows BK, Baron SJ, et al. Cost-effectiveness of tafamidis therapy
                ford them”2; “innovation and new drugs should not come at
                                                                                                     for transthyretin amyloid cardiomyopathy. Circulation. Published online February
                prices that bankrupt people…when they are struggling to main-                        12, 2020. doi:10.1161/CIRCULATIONAHA.119.045093
                tain their health.”3                                                                 5. Gurwitz JH, Pearson SD. Novel therapies for an aging population: grappling
                     A cost-effectiveness analysis published in 20204 indi-                          with price, value, and affordability. JAMA. 2019;321(16):1567-1568. doi:10.1001/
                cated that a greater than 90% price reduction (from $225 000                         jama.2019.2633
                to $16 563 per year) would be necessary to make tafamidis cost-
                effective at $100 000 per quality-adjusted life-year. Lending                        CORRECTION
                greater transparency to the relationship between affordabil-
                ity and access may be the only way to influence pharmaceu-                           Error in Text: In the Original Investigation titled “Cardiovascular Implications of
                                                                                                     Fatal Outcomes of Patients With Coronavirus Disease 2019 (COVID-19),”1 pub-
                tical companies to commit to responsible pricing of novel thera-                     lished online March 27, 2020, errors appeared in the Abstract and Results sec-
                pies like tafamidis guided by rigorous cost-effectiveness                            tion. The number of patients with elevated troponin T levels using mechnical ven-
                analyses.5                                                                           tilation is 31, rather than 41. In addition, the mortality rate of patients without use
                                                                                                     of angiotensin-converting enzyme inhibitors/angiotensin receptor blockers is 21.4%
                     We congratulate the authors for sharing this important in-
                                                                                                     (36 of 168) (P = .13). The article has been corrected online.
                formation, which closely mirrors the experience at one of our
                                                                                                     1. Guo T, Fan Y, Chen M, et al. Cardiovascular Implications of fatal outcomes of
                centers. We urge other institutions providing care to patients                       patients with coronavirus disease 2019 (COVID-19). JAMA Cardiol. Published online
                with ATTR-CM to publicize information about the high                                 March 27, 2020. doi:10.1001/jamacardio.2020.1017




         848    JAMA Cardiology July 2020 Volume 5, Number 7 (Reprinted)                                                                                              jamacardiology.com

                                                             © 2020 American Medical Association. All rights reserved.                                                  PFE000650

Downloaded From: https://jamanetwork.com/ by a Health Services Research Library User on 08/11/2020
                   Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 38 of 130
                                                                                                                                                        Citi Research

                                                                                                                                                              Equities

  16 May 2017 01:55:17 ET │ 17 pages                                                                                                                     Pharmaceuticals
                                                                                                                                                         Western Europe



  The Straw That Could Break the Camel’s
  Back.
  DOJ/ OIG Action on Foundation Funding Could Severely Impede
  Industry Returns                                                                                                        Andrew Baum, MD AC
                                                                                                                          +44-20-7986-4498
 Citi’s Take. The ongoing multiple DoJ/OIG investigations into financial donations by                                    andrew.baum@citi.com
  pharmaceutical companies to independent foundations has the potential to severely                                       Peter Verdult, CFA
  limit future revenues for several high priced blockbuster Medicare Part D drugs                                         peter.verdult@citi.com
  through (i) lowered overall funding for patient out-of-pocket assistance (ii) lesser
                                                                                                                          Yan Li
  ability for individual pharmaceutical donors to guide their funding towards specific
                                                                                                                          yan2.li@citi.com
  drugs. We see most exposed drugs prostate cancer (namely Xtandi and Zytiga),
  idiopathic pulmonary fibrosis (Roche’s Esbriet and Boehringer’s Ofev) >> colorectal                                     Nick Nieland
  cancer (Bayer’s Stivarga) > lung cancer (AZN’s Tagrisso, Roche’s Tarceva). This                                         nick.nieland@citi.com
  additional novel dynamic is additive to our previous concerns for high priced oral
  drugs due to growing evidence of PBM induced formulary management and growth
  in high deductible plans in the commercial segment report Bark, Bite, Bounce?: Can
  Pharma Be a Winner in Trump’s America? (dated 23 Feb 2017). We prefer BUY
  rated BMY and LLY among the US majors. We prefer BUY rated GSK, AZN, Roche
  and Bayer among the EU majors.

 What’s new? Each $1m industry donation to a charitable foundation to enable
  Medicare patients Xtandi access or similar high priced drugs has the potential to
  generate up to $21m for the sponsor company, funded by the US Government. The
  industry has recently diminished funding of independent foundations designed to
  increase Medicare Part D patient access to high priced drugs given the ongoing
  investigations of several company’s activities by the DoJ and OIG under Federal
  Kickback Provisions. Companies under subpoena since 2016 include Pfizer,
  Valeant, Jazz, Celgene, Ariad, Gilead and Biogen. We see the greatest legal risk to
  Foundations funding therapeutic areas with few branded therapeutic options. In the
  absence of co-pay support for Medicare patients from Foundations, we anticipate
  significant revenue head-winds as sponsors either provide free drugs or lose up to
  1/3 of eligible patients.

 What’s next? We anticipate rulings from on-going investigations over the next 12-
  24 months to determine industry policy. The most likely outcome is that industry will
  no longer fund disease specific funds with few branded therapeutic options, limiting
  the future growth potential of several important categories, especially prostate and
  IPF. We continue to see Medicare part D exposure as an overall market for risk as
  outlined in our recent sector Analysis of revenue and scrip trends and overall
  company revenue impact is summarized in this report.




  See Appendix A-1 for Analyst Certification, Important Disclosures and non-US research analyst disclosures.
  Citi Research is a division of Citigroup Global Markets Inc. (the "Firm"), which does and seeks to do business with companies covered in its research reports. As a
  result, investors should be aware that the Firm may have a conflict of interest that could affect the objectivity of this report. Investors should consider this report as only
  a single factor in making their investment decision. Certain products (not inconsistent with the author's published research) are available only on Citi's portals.
                                                                                                                                                       PFE000651
                                          Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 39 of 130




                                                                                                                           16 May 2017
                                                                                                                           Back.
                                                                                                                           The Straw That Could Break the Camel’s
    Most / Least Preferred
    Figure 1. AstraZeneca and Roche are our most favoured large-cap stocks in Europe, LLY and BMY in the US
2




                                                                                                                            Citi Research
    Source: Citi Research




                                                                                                               PFE000652
                                                 Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 40 of 130




                                                                                                                                                                                                             16 May 2017
                                                                                                                                                                                                             Back.
                                                                                                                                                                                                             The Straw That Could Break the Camel’s
    Valuation
    Figure 2. Pharma Valuation

                                                                                             Current Market cap                       Target          2018E multiple      2018-23E CAGR          2018E div
                     Company                        RIC           Analyst         Currency                      Rating/Risk
                                                                                               price      ($bn)               Price % upside   ETR        PE EV/EBITDA     Sales          EPS        yield

    US Large Cap Pharma
    AbbVie                                         ABBV.N    Andrew Baum, MD        USD         66.7      106.1   Neutral      60.0     -10%   -6%      10.8       10.1    -1.6%     -2.2%           4.6%
    Bristol Myers                                  BMY.N     Andrew Baum, MD        USD         55.1       90.8    Buy         55.0       0%    3%      17.9       15.1     4.2%     10.2%           3.0%
    Eli Lilly                                       LLY.N    Andrew Baum, MD        USD         80.3       88.6    Buy         92.0      15%   17%      18.1       12.8     6.1%     12.6%           2.7%
    Merck                                          MRK.N     Andrew Baum, MD        USD         63.5      173.7   Neutral      65.0       2%    5%      15.4       10.4     0.4%      2.9%           3.1%
    Pfizer                                         PFE.N     Andrew Baum, MD        USD         33.1      197.2    Sell        31.0      -6%   -3%      12.1        9.7     1.1%      3.5%           4.0%
    US Large-cap Pharma (mkt-cap wt avg)                                                                                                                14.4       11.1      2%        5%             4%
3




    European Large Cap Pharma
    AstraZeneca                                    AZN.L     Andrew Baum, MD        GBP         51.9       84.7    Buy         60.0      16%    20%     14.7       10.9    11.1%     17.8%           4.2%
    Bayer                                        BAYGN.DE    Peter Verdult, CFA     EUR        116.1      104.9    Buy        130.0      12%    14%     13.1        9.2     4.9%      9.1%           2.8%
    GlaxoSmithKline                                GSK.L     Andrew Baum, MD        GBP      1,658.5      105.1    Buy         18.0       9%    13%     14.9       10.4     4.9%      8.2%           4.8%
    Novo-Nordisk                                 NOVOB.CO    Peter Verdult, CFA     DKK        274.4      100.8   Neutral     250.0      -9%    -6%     16.8        9.8     6.0%      9.5%           3.0%
    Novartis                                      NOVN.S     Andrew Baum, MD        CHF         80.5      210.4   Neutral      79.0      -2%     2%     14.5       13.4     3.7%      8.0%           3.7%
    Roche                                          ROG.S     Andrew Baum, MD        CHF        269.5      232.4    Buy        280.0       4%     7%     15.2       10.3     3.8%      4.5%           3.5%
    Sanofi                                        SASY.PA    Peter Verdult, CFA     EUR         93.0      127.6   Neutral      80.0     -14%   -11%     15.3       10.4     4.9%      6.5%           3.4%
    EU Large-cap Pharma (mkt-cap wt avg)                                                                                                                14.9       10.9      5%        8%             4%

    European Mid Cap Pharma
    Hikma                                          HIK.L Peter Verdult, CFA         GBP        17.4         5.4   Neutral      19.5      12%   14%      12.0        7.1     4.6%     11.4%           1.9%
    Merck                                        MRCG.DE Peter Verdult, CFA         EUR       113.2        53.8    Buy        116.0       2%    4%      16.5       13.0     5.1%      8.8%           1.2%
    UCB                                           UCB.BE Peter Verdult, CFA         EUR        77.1        16.4    Buy         98.0      27%   29%      16.0       10.2     5.6%     14.6%           1.6%
    EU MId-cap Pharma (mkt-cap wt avg)                                                                                                                  16.1       11.9      5%       10%             1%

    Global Large-cap Pharma (mkt-cap wt avg)                                                                                                            14.7       11.0      4%           7%          4%

    Source: Powered by dataCentral. Priced 15th May (at 20:00 GMT)




                                                                                                                                                                                                              Citi Research
                                                                                                                                                                                                PFE000653
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                             Document 46-9 Filed 11/16/20 Page 41 of 130
Back.
16 May 2017                                                                                                                                      Citi Research


                                                            Summary and Investment Conclusion.
                                                            Our recent in depth industry analysis Bark, Bite, Bounce?: Can Pharma Be a
                                                            Winner in Trump’s America? (dated 23 Feb 2017) concluded that the risk of adverse
                                                            market forces on the outlook for pharmaceutical companies was likely far more
                                                            significant than the risk of adverse legislative action on drug pricing.

                                                            We highlight the damaging impact of the rise of high deductible plans in the
                                                            commercial segment and the broadening and deepening of PBM formulary
                                                            management tools such as restrictive formularies and prior authorizations in the
                                                            Medicare segment. We noted the CVS decision to withdraw NVS’s Tasigna from
                                                            their national formulary, despite its gold standard status. The growing density of
                                                            small molecule ALK inhibitors, CDK4/6 inhibitors, PARP inhibitors as well as many
                                                            other classes provides a fertile environment for PBM’s to secure rebates in
                                                            exchange for volume, even within protected categories of Medicare Part D
                                                            formularies.

                                                            The rise of 340B designate hospitals as the major provider of outpatient oncology
                                                            drugs (c. 50% ) has driven significant increase in mandatory pharmaceutical rebates
                                                            for both Medicare and commercial patients for specialty pharmaceutical delivered
                                                            under both a pharmacy and a medical benefit.

                                                            We identified the growing use of white bagging fuelled by the increasing importance
                                                            of 340B designate pharmacies extending the reach of PBM’s into therapeutic areas
                                                            previously beyond their control including haemophilia, growth hormone and
                                                            supportive cancer injectable oncology products

                                                            On top of these dynamics we can now add the potential significant negative impact
                                                            of the diminished ability of the industry to alleviate Medicare out of pocket spends
                                                            through financial donations to charitable foundations. While we of course noted the
                                                            intensification of DOJ/OIG activity in relation to charitable foundations during 2016,
                                                            we perhaps underestimated the commercial impact.


Figure 3. Percentage of under 65s enrolled in a High Deductible Health              Figure 4. Exponential growth in number of 340B sites fueled by
Plan (HDHP) approaching 40%                                                         attractive drug purchase/reimbursement economics

   %
 50
 45
 40
 35
 30                                                  13.3       13.3      15.2
                                          11.7
 25                 9.2        10.8
 20      7.7
 15
                                          22.2       23.6       23.4       24
 10      17.6       19.9       20.3
  5
  0
         2010       2011       2012      2013        2014       2015      2016
                                                                        (Jan-Sep)
                    HDHP (no HSA)                CDHP (HDHP with HSA)

Source: National Health Interview Survey, Citi Research                             Source: Avalere Health analysis of the 340B database, Citi Research




                                                                                                                                               PFE000654
                                                            4
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                                 Document 46-9 Filed 11/16/20 Page 42 of 130
Back.
16 May 2017                                                                                                                                               Citi Research




Figure 5. DOJ and OIG investigations into the use of PAP and Charitable donations have intensified since 2Q 2016


                                                                                                                                                  27th February

                                                           27th May                                             3rd February                   Pfizer disclosed two
                                                                                                                                            subpoenas from the U.S.
                                                     Gilead , Jazz                                           Biogen received a              Attorney's Office, issued in
                   1st March                      Pharmaceuticals have                                       subpoena last Dec for          December 2015 and July
                                                  disclosed in filings that                                  documents relating to             2016. The subpoenas
           Valeant disclosed probe              they have been hit up by                                     rebate payments and              seek info about its ties
            by SEC into drugmaker's               the feds for documents                                        Biogen's co-pay              with the PAN Foundation
           relationship with specialty          related to their support of                                 assistance programs for          and other non-profits that
             pharmacy Philidor RX                  nonprofits that assist                                      Avonex, Tecfidera,             help Medicare patients
                    Services                              patients                                           Tysabri and Plegridy                pay for their drugs




                                                     2016                                             2017

                                     10th March                                       1st August                         10th February

                               Horizon Pharma                                    Celgene received a                  Regeneron disclosed
                                   disclosed federal                            subpoena from the U.S.               subpoena from the U.S.
                             prosecutors in Nov asked                           Attorney’s Office for the             Attorney's Office for the
                                 for info related to its                        District of Massachusetts            District of Massachusetts
                                   patient assistance                            requesting documents                    for information and
                              programs, which provide                           related to our support of             documents about its ties
                               free drugs and co-pay                             501(c)(3) organizations               with patient assistance
                              coupons to help patients                            that provide financial                programs for drugs
                             cover out-of-pocket costs.                          assistance to patients.             including Eylea, Praluent,
                                                                                                                        Arcalyst and Zaltrap



Source: Citi Research, Company Reports



                                                                How do Independent Foundations Work? Many Medicare patients are entirely
                                                                reliant on external funding to obtain their medications given the $4,950+ out of
                                                                pocket spend for high price specialty pharmaceuticals covered under Medicare Part
                                                                D, as well as the 5% co-pay once the patients enters the catastrophic coverage
                                                                period. PAN (Patient Assistance Network) foundation, the largest of the independent
                                                                patient assistance foundations receives direct financial funding from industry
                                                                sponsors used to assist OOP (Out-of-Pocket) expenses. The sponsor contributes to
                                                                one of 60 disease specific funds within PAN. From these funds, individual $10k
                                                                patient grants are allocated to patients that meet the eligibility requirements (up to
                                                                500 percent of Federal Poverty level (up to $140k per annum for one person
                                                                household), accounting for at least 20 million Medicare patients. Individual disease
                                                                funds are opening and closing at all times due to the ebb and flow of donations.
                                                                Each $1m industry donation that is used to aid patients with their access to
                                                                Xtandi or similar high priced drugs has the potential to generate up to $21m
                                                                for the sponsor company.

                                                                Donations from Industry slowing. Under anti-kickback statutes, pharmaceuticals
                                                                sponsors are prohibited from directly or indirectly alleviating patient out of pocket
                                                                spend for Medicare and Medicaid programs. Numerous regulations preclude the
                                                                sponsors from directing their donation to a specific drug. These conditions have
                                                                been significantly tightened over the last 3 years. Several funds are now not open
                                                                all year compared with previously. Some manufacturers are only donating if the
                                                                charity meets 33% of the public support test. Successful prosecution or settlement

                                                                                                                                                        PFE000655
                                                               5
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s    Document 46-9 Filed 11/16/20 Page 43 of 130
Back.
16 May 2017                                                                                                   Citi Research




                                   in the aforementioned DoJ/ OIG investigations could lead to further material
                                   reduction in foundation funding by the industry with a significant negative impact on
                                   anticipated sales for high price Medicare Part D exposed specialty pharmaceuticals.

                                   Pfizer reported 13% demand growth in the US for Xtandi, acquired through the
                                   $14bn Medivation transaction in 2016. However, the reported 1Q 2017 US revenue
                                   growth reflects a c.10% QoQ reduction. Pfizer has described that the on-going DoJ
                                   OIG investigations have led to a significant reduction in industry donations to
                                   independent not-for-profit charitable foundations designed to alleviate Medicare
                                   patient co-pays for specialty drugs. Prior to the acquisition of Medivation by Pfizer,
                                   we anticipate that Zytiga’s sponsor was likely the largest donor to Prostate related
                                   foundations such as Patient Access Network (PAN) Foundation. Pfizer indicated
                                   that the reduction in funding through charitable mechanisms has forced both
                                   manufacturer to provide Xtandi and Zytiga for free through their respective patient
                                   assistance programs. We calculate that up to 30% of patients on Xtandi may now
                                   be receiving free drug through Pfizer’s patient assistance program. We interpret the
                                   comments on Ian Reid, PFE’s CEO on the conference call that the situation has
                                   stabilized and is beginning to improve as suggestive that PFE has stepped into the
                                   void left by Zytiga’s sponsor and is actively contributing to Foundation’s despite the
                                   on-going investigations. Assuming all this donation is used to cover co-pays for
                                   Medicare Part D drugs, the net financial benefit of the contributions alone could be
                                   as much as $800m per annum in Medicare Part D revenues that would likely remain
                                   unrealised in the absence of the industries co-pay support – an impressive financial
                                   return indeed.


                                   Figure 6. Notable Charitable Funding by Pfizer from 1Q 2016 to 3Q 2016.
                                   Oranisations                                                                Contributions ($)
                                   American Academy of Pediatrics (Immunisation, ADHD)                            2,110,000
                                   American College of Physicians (Immunisation)                                  1,171,068
                                   Assistance Found Inc (RCC)                                                     2,000,000
                                   Avon Products Foundation Inc (Breast Cancer)                                    750,000
                                   Conqure Cancer Foundation ASCO                                                 1,000,000
                                   Healthwell Foundation (NSCLC, CML)                                              750,000
                                   Immunization Action Coalition (Immunisation)                                   1,000,000
                                   PAN Foundation (Acromegaly, RCC, Arrhythmia)                                  10,950,000
                                   Patient Advocate Foundation (Breast Cancer)                                    3,025,000
                                   Task Force for Global Health Inc (Trachoma)                                    5,300,000
                                   Assistance Fund Inc (RCC, RA)                                                  1,500,000
                                   Sub-Total                                                                       $29.6m
                                   Total Charitable Donations                                                      $82.2m
                                   Source: Citi Research, Company Report




                                                                                                             PFE000656
                                  6
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                                                                   Document 46-9 Filed 11/16/20 Page 44 of 130
Back.
16 May 2017                                                                                                                                                                                                 Citi Research




Figure 7. Xtandi sales reported by IMS and Company declining since                                                      Figure 8. Zytiga sales reported by IMS and Company declining since
2Q16                                                                                                                    2Q16

                                                                    Xtandi                                                                     350                            Zytiga
                                 350
                                                                                                                                               300
                                 300




                                                                                                                        Sales (USD millions)
                                                                                                                                               250
         Sales (USD millions)




                                 250
                                                                                                                                               200
                                 200
                                                                                                                                               150
                                 150
                                                                                                                                               100
                                 100

                                  50                                                                                                           50

                                      0                                                                                                         0
                                          3Q15   4Q15         1Q16            2Q16          3Q16       4Q16    1Q17                                      3Q15   4Q15   1Q16         2Q16            3Q16     4Q16   1Q17
                                                        IMS sales             Company sales                                                                            IMS Sales       Company Sales


Source: Citi Research, Company data, IMS health                                                                         Source: Citi Research, Company data, IMS health



Figure 9. Monthly sales from IMS for Xtandi and Zytiga                                                                  Figure 10. Xtandi and Zytiga Scripts Declining
                        140
                                                                     Xtandi        Zytiga                                                                                     Xtandi       Zytiga
                                                                                                                                               12000

                        120
                                                                                                                                               10000

                        100
                                                                                                                                                8000
 Sales (USD millions)




                                 80
                                                                                                                                    TRX




                                                                                                                                                6000
                                 60
                                                                                                                                                4000
                                 40
                                                                                                                                                2000
                                 20
                                                                                                                                                     0
                                  0




Source: Citi Research, IMS health                                                                                       Source: Citi Research, IMS health



Figure 11. Monthly sales from IMS for Esbriet and Ofev                                                                  Figure 12. Esbriet and Ofev Scripts have decline or plateaued since 2Q1
                                 70
                                                                    Esbriet          Ofev                                             7000                                Esbriet          Ofev

                                 60
                                                                                                                                      6000

                                 50
                                                                                                                                      5000

                                 40
          Sales (USD millions)




                                                                                                                                      4000
                                                                                                                        TRX




                                 30
                                                                                                                                      3000
                                 20

                                                                                                                                      2000
                                 10

                                                                                                                                      1000
                                  0

                                                                                                                                                0




Source: Citi Research, IMS health                                                                                       Source: Citi Research, IMS health


                                                                                                   The dynamics of Medicare Part D Coverage. For drugs covered under Medicare
                                                                                                   part D, patients have to pay a $320 deductible and then are liable for co-pays. After
                                                                                                   the first $2960, the patient falls into the donut hole and has to cover 45% - 65% of
                                                                                                   the total cost of therapy until he reaches $4,700 when catastrophic coverage is
                                                                                                   triggered and Medicare pays in full for the cost of therapy. Industry is unable to fund
                                                                                                                                                                                                           PFE000657
                                                                                                   7
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s    Document 46-9 Filed 11/16/20 Page 45 of 130
Back.
16 May 2017                                                                                                  Citi Research




                                   directly or with vouchers the out of pocket contributions for drugs covered under
                                   Medicare due to anti-kickback statutes. Medicare patients unable or unwilling to pay
                                   the c.$5,000 out of pocket expense are therefore unable to obtain their drugs
                                   despite their Medicare coverage. The industry has extensively used independent
                                   third party charitable foundations to assist with the out of pocket spend of patients
                                   receiving their drugs as part of a Medicare Part D drug benefit. Initial Medicare co-
                                   pays for specialty drugs run from 20% - 30% translating into over $2,000 per month
                                   for drugs such as Xtandi, and even post reaching catastrophic coverage, there is a
                                   continued co-pay of c.$500 per month for the patient.


                                   Figure 13. The standard of the Medicare Part D drug benefit




                                   Source: Citi Research




                                   Figure 14. Majority of Medicare patients dependent on Foundations to subsidize $4900 out of
                                   pocket spend + 5% co-pays for Part D specialty pharmaceuticals.




                                   Source: Citi Research




                                                                                                           PFE000658
                                  8
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s    Document 46-9 Filed 11/16/20 Page 46 of 130
Back.
16 May 2017                                                                                                      Citi Research




                                   Figure 15. Prostate, Lung and Breast Cancers are over represented in elder population.
                                                       Common Cancer Types for Women     Common Cancer Types for Men




                                   Source: Citi Research, Cancer Research



                                   Why Prostate Cancer? We believe that the impact is most visible for Prostate
                                   cancer drugs given the over-representation of patients receiving their drugs under
                                   Medicare, given the demographic of the disease. Importantly the high list prices of
                                   for Zytiga and Xtandi respectively carry the maximum $4,900 out of pocket spend
                                   within the first months- increasing the financial burden for the patients. Finally, we
                                   anticipate that the industry nervousness over donations to prostate cancer specific
                                   indications has increased significantly given there are only two significant branded
                                   drugs within the prostate cancer category making the sponsors particularly
                                   vulnerable to claims that contributions to Prostate Cancer specific foundations are
                                   effectively a kickback to benefit future drug revenues.

                                   Who else is impacted? We looked for therapeutic areas with similar risk profiles as
                                   outlined above for prostate cancer. We highlight IPF (idiopathic pulmonary fibrosis),
                                   and multiple myeloma. It comes as little surprise that the major financial donors for
                                   IPF Disease Funds are Genentech and Boehringer.

                                   Part B Medicare drugs less impacted. We believe the impact of the DOJ/OIG
                                   dynamic to be most visible on drugs covered under a part D rather than a part B
                                   benefit given the availability of supplemental coverage through Medigap, etc. to
                                   diminish the co-pay burden for the patient. These mechanisms are not accessible
                                   for drugs received under Medicare Part B.

                                   The Future. We anticipate that foundations will not disappear. Instead the industry
                                   will be forced to abandon narrow disease specific foundations, especially where
                                   there are few treatment alternatives. Instead we see industry contributing to
                                   foundations with a broader disease mandates. This will diminish legislative risk but
                                   limit the ability of industry sponsors to target their donations to alleviate the co-pay
                                   burden for drugs for which they directly stand to benefit. Under this scenario, we
                                   anticipate a much slowed growth trajectory for therapeutic areas such as prostate
                                   cancer and IPF. This dynamic would increase the risk that the recent acquisitions of
                                   Medivation by Pfizer and Intermune by Roche have destroyed rather than created
                                   value.




                                                                                                               PFE000659
                                  9
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s   Document 46-9 Filed 11/16/20 Page 47 of 130
Back.
16 May 2017                                                                                           Citi Research




                                   Companies mentioned:

                                   (ABBV.N; US$66.06; 2; 12 May 17; 16:00); (AGN.N; US$230.88; 1; 12 May 17;
                                   16:00); (AZN.L; £51.94; 1; 15 May 17; 16:30); (BAYGn.DE; €116.05; 1; 15 May 17;
                                   17:30); (BIIB.O; US$254.84; 1; 12 May 17; 16:00); (BMY.N; US$55.03; 1; 12 May
                                   17; 16:00); (VRX.N; US$13.59; Not Rated; 12 May 17; 16:00); (CELG.O;
                                   US$119.32; 1; 12 May 17; 16:00); (GILD.O; US$66.06; 2; 12 May 17; 16:00);
                                   (GSK.L; £16.59; 1; 15 May 17; 16:30); (HIK.L; £17.38; 2; 15 May 17; 16:30);
                                   (HZNP.O; US$10.19; 1; 12 May 17; 16:00); (JAZZ.O; US$153.79; 1; 12 May 17;
                                   16:00); (LLY.N; US$80.19; 1; 12 May 17; 16:00); (MRCG.DE; €113.20; 1; 15 May
                                   17; 17:30); (MRK.N; US$63.57; 2; 12 May 17; 16:00); (NOVN.S; SFr80.45; 2; 15
                                   May 17; 17:30); (NOVOb.CO; Dkr274.40; 2; 15 May 17; 17:00); (PFE.N; US$33.01;
                                   2; 12 May 17; 16:00); (REGN.O; US$442.05; 1; 12 May 17; 16:00); (ROG.S;
                                   SFr269.50; 1; 15 May 17; 17:30); (SASY.PA; €92.97; 2; 15 May 17; 17:30);
                                   (UCB.BR; €77.11; 1; 15 May 17; 17:30)

                                   Medivation, Intermune and Boehringer are private or no longer listed.




                                                                                                    PFE000660
                                  10
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                        Document 46-9 Filed 11/16/20 Page 48 of 130
Back.
16 May 2017                                                                                                                               Citi Research




Appendix A-1
Analyst Certification
The research analysts primarily responsible for the preparation and content of this research report are either (i) designated by “AC” in the author
block or (ii) listed in bold alongside content which is attributable to that analyst. If multiple AC analysts are designated in the author block, each
analyst is certifying with respect to the entire research report other than (a) content attributable to another AC certifying analyst listed in bold
alongside the content and (b) views expressed solely with respect to a specific issuer which are attributable to another AC certifying analyst
identified in the price charts or rating history tables for that issuer shown below. Each of these analysts certify, with respect to the sections of the
report for which they are responsible: (1) that the views expressed therein accurately reflect their personal views about each issuer and security
referenced and were prepared in an independent manner, including with respect to Citigroup Global Markets Inc. and its affiliates; and (2) no part
of the research analyst's compensation was, is, or will be, directly or indirectly, related to the specific recommendations or views expressed by
that research analyst in this report.
IMPORTANT DISCLOSURES
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Regeneron Pharmaceuticals Inc
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of AstraZeneca PLC
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of AbbVie Inc A Supervisory Analyst has a position that may be
considered material to that individual in the securities of AbbVie.
A Supervisory Analyst has a position that may be considered material to that individual in the securities of Bristol Myers Squibb Citigroup Global Markets Inc.
owns a position of 1 million USD or more in the debt securities of Bristol-Myers Squibb Co
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Biogen Inc
Due to Citigroup Global Markets Limited's involvement as advisor, Sponsor and Corporate Broker to GlaxoSmithKline Plc. in relation to the announced 3-part
inter-conditional transaction whereby GlaxoSmithKline Plc. and Novartis AG have reached a definitive agreement to exchange certain assets and form a
new Joint Venture; Citi Research restricted publication of new research reports and suspended its rating and target price on the 2nd April 2014 (‘the
Suspension Date’). Please note that the Company price chart that appears in this report and available on Citi Research's disclosure website does not reflect
that Citi Research did not have a rating or target price between the Suspension Date and the 9th February 2015 when Citi Research resumed full coverage.
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of GlaxoSmithKline PLC
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Pfizer Inc
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Allergan plc
Due to Citigroup Global Markets Limited's involvement as advisor to Roche in relation to the announced definitive merger agreement for Roche to fully
acquire InterMune Inc in an all cash transaction, Citi Research restricted publication of new research reports and suspended its rating and target price on the
24th August 2014 (‘the Suspension Date’). Please note that the Company price chart that appears in this report and available on Citi Research's disclosure
website does not reflect that Citi Research did not have a rating or target price between the Suspension Date and the 2nd October 2014, when Citi
Research resumed full coverage.
Citigroup Global Markets Limited are acting as corporate broker and financial adviser to Hikma Pharmaceuticals Plc in relation to their announced purchase
agreement with Ben Venue Laboratories, Inc., a member of the Boehringer Ingelheim Group of Companies, to acquire assets of Bedford Laboratories
(“Bedford”), its US generic injectables business. Citigroup Global Markets Limited is acting as advisor and sponsor to Hikma Pharmaceuticals Plc in relation
to the announced acquisition of Roxane Laboratories Inc from Boehringer Ingelheim. Subsequently Subsequently Citi is restricted from offering any view,
rating or opinion on Hikma Pharmaceuticals Plc. Qize Ding, Senior Associate, holds a long position in the securities of Hikma Pharmaceuticals.
Due to Citi's involvement in Horizon Pharma Inc.'s (the Company’) bid for Depomed Inc., Citi Research restricted publication of new research reports on the
Company, and suspended its rating and target price of the Company on July 07, 2015 (the Suspension Date’). Please note that the Company’s price chart
available on Citi Research’s disclosure website, does not reflect that Citi Research did not have a rating or target price between the Suspension Date and
January 5, 2016 when Citi Research resumed full coverage. Due to Citi's involvement in Horizon Pharma Inc.'s (the Company’) acquisition of Raptor
Pharmaceutical, Citi Research restricted publication of new research reports on the Company, and suspended its rating and target price of the Company on
September 12, 2016 (the Suspension Date’). Please note that the Company’s price chart available on Citi Research’s disclosure website, does not reflect
that Citi Research did not have a rating or target price between the Suspension Date and November 23, 2016 when Citi Research resumed full coverage.
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Horizon Pharma PLC
Due to Citigroup Global Markets Limited's involvement as advisor, Sponsor and Corporate Broker to GlaxoSmithKline Plc. in relation to the announced 3-part
inter-conditional transaction whereby GlaxoSmithKline Plc. and Novartis AG have reached a definitive agreement to exchange certain assets and form a
new Joint Venture; Citi Research restricted publication of new research reports and suspended its rating and target price on the 2nd April 2014 (‘the
Suspension Date’). Please note that the Company price chart that appears in this report and available on Citi Research's disclosure website does not reflect
that Citi Research did not have a rating or target price between the Suspension Date and the 9th February 2015 when Citi Research resumed full coverage.
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Novartis AG
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Merck & Co Inc Michael H Anderson, Strategist, holds a long
position in the securities of Merck & Co.
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Gilead Sciences Inc. Sadaf Syed, Associate, holds a long
position in the securities of Gilead Sciences Inc.
                                                                                                                                        PFE000661
                                                      11
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                          Document 46-9 Filed 11/16/20 Page 49 of 130
Back.
16 May 2017                                                                                                                                   Citi Research



Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Eli Lilly and Co
Citigroup Global Markets Inc. owns a position of 1 million USD or more in the debt securities of Celgene Corp. Sadaf Syed, Associate, holds a long position
in the securities of Celgene Corp.
Due to Citigroup Global Markets Limited's involvement as Co-Bookrunner on the Mandatory Convertible Notes Offering and Accelerated Delta Placing by
Bayer AG, Citi Research restricted publication of new research reports and suspended its rating and target price on the 15th November 2016 (‘the
Suspension Date’). Please note that the Company price chart that appears in this report and available on Citi Research's disclosure website does not reflect
that Citi Research did not have a rating or target price between the Suspension Date and the 23rd November 2016, when Citi Research resumed full
coverage.
Nick Nieland, Analyst, holds a long position in the securities of AstraZeneca PLC.
Citigroup Global Markets Inc. or its affiliates has a net long position of 0.5% or more of any class of common equity securities of Sanofi SA, Merck KGaA,
Pfizer, Hikma Pharmaceuticals, Bayer AG.
Within the past 12 months, Citigroup Global Markets Inc. or its affiliates has acted as manager or co-manager of an offering of securities of Bristol Myers
Squibb, Pfizer, Roche Holding AG, Horizon Pharma, Novartis AG, Merck & Co, Gilead Sciences, Inc., Bayer AG.
Citigroup Global Markets Inc. or its affiliates has received compensation for investment banking services provided within the past 12 months from Regeneron
Pharmaceuticals, Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Jazz Pharmaceuticals, Merck KGaA, Bristol Myers Squibb, GlaxoSmithKline PLC, Pfizer,
Allergan, Roche Holding AG, Hikma Pharmaceuticals, Horizon Pharma, Novo Nordisk A/S, Novartis AG, Merck & Co, Gilead Sciences, Inc., Eli Lilly, Celgene
Corporation, Bayer AG.
Citigroup Global Markets Inc. or its affiliates expects to receive or intends to seek, within the next three months, compensation for investment banking
services from Sanofi SA, Roche Holding AG, Horizon Pharma.
Citigroup Global Markets Inc. or an affiliate received compensation for products and services other than investment banking services from Regeneron
Pharmaceuticals, Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Jazz Pharmaceuticals, Merck KGaA, Bristol Myers Squibb, Biogen Inc., GlaxoSmithKline
PLC, Pfizer, Allergan, Roche Holding AG, Hikma Pharmaceuticals, Novo Nordisk A/S, Novartis AG, Merck & Co, Gilead Sciences, Inc., Eli Lilly, Celgene
Corporation, Bayer AG in the past 12 months.
Citigroup Global Markets Inc. currently has, or had within the past 12 months, the following as investment banking client(s): Regeneron Pharmaceuticals,
Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Jazz Pharmaceuticals, Merck KGaA, Bristol Myers Squibb, GlaxoSmithKline PLC, Pfizer, Allergan, Roche
Holding AG, Hikma Pharmaceuticals, Horizon Pharma, Novo Nordisk A/S, Novartis AG, Merck & Co, Gilead Sciences, Inc., Eli Lilly, Celgene Corporation,
Bayer AG.
Citigroup Global Markets Inc. currently has, or had within the past 12 months, the following as clients, and the services provided were non-investment-
banking, securities-related: Regeneron Pharmaceuticals, Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Jazz Pharmaceuticals, Merck KGaA, Bristol
Myers Squibb, Biogen Inc., GlaxoSmithKline PLC, Pfizer, Allergan, Roche Holding AG, Hikma Pharmaceuticals, Novo Nordisk A/S, Novartis AG, Merck & Co,
Gilead Sciences, Inc., Eli Lilly, Celgene Corporation, Bayer AG.
Citigroup Global Markets Inc. currently has, or had within the past 12 months, the following as clients, and the services provided were non-investment-
banking, non-securities-related: Regeneron Pharmaceuticals, Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Jazz Pharmaceuticals, Merck KGaA, Bristol
Myers Squibb, Biogen Inc., GlaxoSmithKline PLC, Pfizer, Allergan, Roche Holding AG, Hikma Pharmaceuticals, Novo Nordisk A/S, Novartis AG, Merck & Co,
Gilead Sciences, Inc., Eli Lilly, Celgene Corporation, Bayer AG.
Citigroup Global Markets Inc. and/or its affiliates has a significant financial interest in relation to Regeneron Pharmaceuticals, Inc., Sanofi SA, AstraZeneca
PLC, Merck KGaA, Bristol Myers Squibb, GlaxoSmithKline PLC, Pfizer, Roche Holding AG, Hikma Pharmaceuticals, Novo Nordisk A/S, Merck & Co, Gilead
Sciences, Inc., Eli Lilly, Celgene Corporation, Bayer AG. (For an explanation of the determination of significant financial interest, please refer to the policy for
managing conflicts of interest which can be found at www.citiVelocity.com.)
Disclosure for investors in the Republic of Turkey: Under Capital Markets Law of Turkey (Law No: 6362), the investment information, comments and
advices given herein are not part of investment advisory activity. Investment advisory services are provided by authorized institutions to persons and entities
privately by considering their risk and return preferences. Whereas the comments and advices included herein are of general nature. Therefore, they may
not fit to your financial situation and risk and return preferences. For this reason, making an investment decision only by relying on the information given
herein may not give rise to results that fit your expectations. Furthermore, Citi Research is a division of Citigroup Global Markets Inc. (the “Firm”), which does
and seeks to do business with companies and/or trades on securities covered in this research reports. As a result, investors should be aware that the Firm
may have a conflict of interest that could affect the objectivity of this report.
Citigroup Global Markets Inc. or its affiliates acts as a corporate broker to GlaxoSmithKline PLC, Hikma Pharmaceuticals.
Analysts’ compensation is determined by Citi Research management and Citigroup’s senior management and is based upon activities and services intended
to benefit the investor clients of Citigroup Global Markets Inc. and its affiliates (the “Firm”). Compensation is not linked to specific transactions or
recommendations. Like all Firm employees, analysts receive compensation that is impacted by overall Firm profitability which includes investment banking,
sales and trading, and principal trading revenues. One factor in equity research analyst compensation is arranging corporate access events between
institutional clients and the management teams of covered companies. Typically, company management is more likely to participate when the analyst has a
positive view of the company.
For securities recommended in the Product in which the Firm is not a market maker, the Firm is a liquidity provider in the issuers' financial instruments and
may act as principal in connection with such transactions. The Firm is a regular issuer of traded financial instruments linked to securities that may have been
recommended in the Product. The Firm regularly trades in the securities of the issuer(s) discussed in the Product. The Firm may engage in securities


                                                                                                                                            PFE000662
                                                        12
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                          Document 46-9 Filed 11/16/20 Page 50 of 130
Back.
16 May 2017                                                                                                                                   Citi Research



transactions in a manner inconsistent with the Product and, with respect to securities covered by the Product, will buy or sell from customers on a principal
basis.
The Firm is a market maker in the publicly traded equity securities of Regeneron Pharmaceuticals, Inc., Sanofi SA, AstraZeneca PLC, UCB, AbbVie, Merck
KGaA, Biogen Inc., GlaxoSmithKline PLC, Pfizer, Hikma Pharmaceuticals, Novo Nordisk A/S, Merck & Co, Gilead Sciences, Inc., Celgene Corporation,
Bayer AG.
For important disclosures (including copies of historical disclosures) regarding the companies that are the subject of this Citi Research product ("the
Product"), please contact Citi Research, 388 Greenwich Street, 28th Floor, New York, NY, 10013, Attention: Legal/Compliance [E6WYB6412478]. In
addition, the same important disclosures, with the exception of the Valuation and Risk assessments and historical disclosures, are contained on the Firm's
disclosure website at https://www.citivelocity.com/cvr/eppublic/citi_research_disclosures. Valuation and Risk assessments can be found in the text of the
most recent research note/report regarding the subject company. Pursuant to the Market Abuse Regulation a history of all Citi Research recommendations
published during the preceding 12-month period can be accessed via Citi Velocity (https://www.citivelocity.com/cv2) or your standard distribution portal.
Historical disclosures (for up to the past three years) will be provided upon request.
Citi Research Equity Ratings Distribution
                                                                                                                  12 Month Rating              Catalyst Watch
Data current as of 31 Mar 2017                                                                                    Buy Hold           Sell      Buy Hold         Sell
Citi Research Global Fundamental Coverage                                                                        47%        39%      14%        1%     98%       1%
   % of companies in each rating category that are investment banking clients                                    64%        63%      61%      61%      64%      47%
Guide to Citi Research Fundamental Research Investment Ratings:
Citi Research stock recommendations include an investment rating and an optional risk rating to highlight high risk stocks.
Risk rating takes into account both price volatility and fundamental criteria. Stocks will either have no risk rating or a High risk rating assigned.
Investment Ratings: Citi Research investment ratings are Buy, Neutral and Sell. Our ratings are a function of analyst expectations of expected total return
("ETR") and risk. ETR is the sum of the forecast price appreciation (or depreciation) plus the dividend yield for a stock within the next 12 months. The
Investment rating definitions are: Buy (1) ETR of 15% or more or 25% or more for High risk stocks; and Sell (3) for negative ETR. Any covered stock not
assigned a Buy or a Sell is a Neutral (2). For stocks rated Neutral (2), if an analyst believes that there are insufficient valuation drivers and/or investment
catalysts to derive a positive or negative investment view, they may elect with the approval of Citi Research management not to assign a target price and,
thus, not derive an ETR. Analysts may place covered stocks "Under Review" in response to exceptional circumstances (e.g. lack of information critical to the
analyst's thesis) affecting the company and / or trading in the company's securities (e.g. trading suspension). As soon as practically possible, the analyst will
publish a note re-establishing a rating and investment thesis. To satisfy regulatory requirements, we correspond Under Review and Neutral to Hold in our
ratings distribution table for our 12-month fundamental rating system. However, we reiterate that we do not consider Under Review to be a recommendation.
Investment ratings are determined by the ranges described above at the time of initiation of coverage, a change in investment and/or risk rating, or a change
in target price (subject to limited management discretion). At other times, the expected total returns may fall outside of these ranges because of market price
movements and/or other short-term volatility or trading patterns. Such interim deviations from specified ranges will be permitted but will become subject to
review by Research Management. Your decision to buy or sell a security should be based upon your personal investment objectives and should be made
only after evaluating the stock's expected performance and risk.
Prior to May 1, 2014 Citi Research may have also assigned a three-month relative call (or rating) to a stock to highlight expected out-performance (most
preferred) or under-performance (least preferred) versus the geographic and industry sector over a 3 month period. The relative call may have highlighted a
specific near-term catalyst or event impacting the company or the market that was anticipated to have a short-term price impact on the equity securities of
the company. Absent any specific catalyst the analyst(s) may have indicated the most and least preferred stocks in the universe of stocks under
consideration, explaining the basis for this short-term view. This three-month view may have been different from and did not affect a stock's fundamental
equity rating, which reflected a longer-term total absolute return expectation.
Catalyst Watch Upside/Downside calls:
Citi Research may also include a Catalyst Watch Upside or Downside call to highlight specific near-term catalysts or events impacting the company or the
market that are expected to influence the share price over a specified period of 30 or 90 days. A Catalyst Watch Upside (Downside) call indicates that the
analyst expects the share price to rise (fall) in absolute terms over the specified period. A Catalyst Watch Upside/Downside call will automatically expire at
the end of the specified 30/90 day period; the analyst may also close a Catalyst Watch call prior to the end of the specified period in a published research
note. A Catalyst Watch Upside or Downside call may be different from and does not affect a stock’s fundamental equity rating, which reflects a longer-term
total absolute return expectation. For purposes of FINRA ratings-distribution-disclosure rules, a Catalyst Watch Upside call corresponds to a buy
recommendation and a Catalyst Watch Downside call corresponds to a sell recommendation. Any stock not assigned to a Catalyst Watch Upside or Catalyst
Watch Downside call is considered Catalyst Watch Non-Rated (CWNR). For purposes of FINRA ratings-distribution-disclosure rules, we correspond CWNR
to Hold in our ratings distribution table for our Catalyst Watch Upside/Downside rating system. However, we reiterate that we do not consider CWNR to be a
recommendation. For all Catalyst Watch Upside/Downside calls, risk exists that the catalyst(s) and associated share-price movement will not materialize as
expected.
NON-US RESEARCH ANALYST DISCLOSURES
Non-US research analysts who have prepared this report (i.e., all research analysts listed below other than those identified as employed by Citigroup Global
Markets Inc.) are not registered/qualified as research analysts with FINRA. Such research analysts may not be associated persons of the member
organization and therefore may not be subject to the FINRA Rule 2241 restrictions on communications with a subject company, public appearances and
trading securities held by a research analyst account. The legal entities employing the authors of this report are listed below:
Citigroup Global Markets Ltd                                     Andrew Baum, MD; Peter Verdult, CFA; Yan Li, CFA; Nick Nieland
Citigroup Global Markets Inc                                     Robyn Karnauskas, Ph.D.; Liav Abraham



                                                                                                                                            PFE000663
                                                        13
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                         Document 46-9 Filed 11/16/20 Page 51 of 130
Back.
16 May 2017                                                                                                                                  Citi Research




OTHER DISCLOSURES
Any price(s) of instruments mentioned in recommendations are as of the prior day’s market close on the primary market for the instrument, unless otherwise
stated.
The completion and first dissemination of any recommendations made within this research report are as of the Eastern date-time displayed at the top of the
Product. If the Product references views of other analysts then please refer to the price chart or rating history table for the date/time of completion and first
dissemination with respect to that view.
European regulations require that where a recommendation differs from any of the author’s previous recommendations concerning the same financial
instrument or issuer that has been published during the preceding 12-month period that the change(s) and the date of that previous recommendation are
indicated. For fundamental coverage please refer to the price chart or rating change history within this disclosure appendix or the issuer disclosure summary
at https://www.citivelocity.com/cvr/eppublic/citi_research_disclosures.
European regulations require that a firm must establish, implement and make available a policy for managing conflicts of interest arising as a result of
publication or distribution of investment research. The policy applicable to Citi Research's Products can be found
at https://www.citivelocity.com/cvr/eppublic/citi_research_disclosures.
The proportion of all Citi Research fundamental research recommendations that were the equivalent to “Buy”,”Hold”,”Sell” at the end of each quarter over the
prior 12 months (with the % of these that had received investment firm services from Citi in the prior 12 months shown in brackets) is as follows: Q1 2017
Buy 32% (70%), Hold 45% (63%), Sell 24% (56%); Q4 2016 Buy 31% (71%), Hold 45% (64%), Sell 24% (58%); Q3 2016 Buy 32% (68%), Hold 44% (64%),
Sell 24% (61%); Q2 2016 Buy 31% (68%), Hold 45% (63%), Sell 24% (61%).
Citigroup Global Markets India Private Limited and/or its affiliates may have, from time to time, actual or beneficial ownership of 1% or more in the debt
securities of the subject issuer.
Citi Research generally disseminates its research to the Firm’s global institutional and retail clients via both proprietary (e.g., Citi Velocity and Citi Personal
Wealth Management) and non-proprietary electronic distribution platforms. Certain research may be disseminated only via the Firm’s proprietary distribution
platforms; however such research will not contain changes to earnings forecasts, target price, investment or risk rating or investment thesis or be otherwise
inconsistent with the author’s previously published research. Certain research is made available only to institutional investors to satisfy regulatory
requirements. Individual Citi Research analysts may also opt to circulate published research to one or more clients by email; such email distribution is
discretionary and is done only after the research has been disseminated. The level and types of services provided by Citi Research analysts to clients may
vary depending on various factors such as the client’s individual preferences as to the frequency and manner of receiving communications from analysts, the
client’s risk profile and investment focus and perspective (e.g. market-wide, sector specific, long term, short-term etc.), the size and scope of the overall
client relationship with the Firm and legal and regulatory constraints.
Pursuant to Comissão de Valores Mobiliários Rule 483, Citi is required to disclose whether a Citi related company or business has a commercial relationship
with the subject company. Considering that Citi operates multiple businesses in more than 100 countries around the world, it is likely that Citi has a
commercial relationship with the subject company.
Securities recommended, offered, or sold by the Firm: (i) are not insured by the Federal Deposit Insurance Corporation; (ii) are not deposits or other
obligations of any insured depository institution (including Citibank); and (iii) are subject to investment risks, including the possible loss of the principal
amount invested. The Product is for informational purposes only and is not intended as an offer or solicitation for the purchase or sale of a security. Any
decision to purchase securities mentioned in the Product must take into account existing public information on such security or any registered prospectus.
Although information has been obtained from and is based upon sources that the Firm believes to be reliable, we do not guarantee its accuracy and it may
be incomplete and condensed. Note, however, that the Firm has taken all reasonable steps to determine the accuracy and completeness of the disclosures
made in the Important Disclosures section of the Product. The Firm's research department has received assistance from the subject company(ies) referred
to in this Product including, but not limited to, discussions with management of the subject company(ies). Firm policy prohibits research analysts from
sending draft research to subject companies. However, it should be presumed that the author of the Product has had discussions with the subject company
to ensure factual accuracy prior to publication. All opinions, projections and estimates constitute the judgment of the author as of the date of the Product and
these, plus any other information contained in the Product, are subject to change without notice. Prices and availability of financial instruments also are
subject to change without notice. Notwithstanding other departments within the Firm advising the companies discussed in this Product, information obtained
in such role is not used in the preparation of the Product. Although Citi Research does not set a predetermined frequency for publication, if the Product is a
fundamental equity or credit research report, it is the intention of Citi Research to provide research coverage of the covered issuers, including in response to
news affecting the issuer. For non-fundamental research reports, Citi Research may not provide regular updates to the views, recommendations and facts
included in the reports. Notwithstanding that Citi Research maintains coverage on, makes recommendations concerning or discusses issuers, Citi Research
may be periodically restricted from referencing certain issuers due to legal or policy reasons. Citi Research may provide different research products and
services to different classes of customers (for example, based upon long-term or short-term investment horizons) that may lead to differing conclusions or
recommendations that could impact the price of a security contrary to the recommendations in the alternative research product, provided that each is
consistent with the rating system for each respective product.
Investing in non-U.S. securities, including ADRs, may entail certain risks. The securities of non-U.S. issuers may not be registered with, nor be subject to the
reporting requirements of the U.S. Securities and Exchange Commission. There may be limited information available on foreign securities. Foreign
companies are generally not subject to uniform audit and reporting standards, practices and requirements comparable to those in the U.S. Securities of
some foreign companies may be less liquid and their prices more volatile than securities of comparable U.S. companies. In addition, exchange rate
movements may have an adverse effect on the value of an investment in a foreign stock and its corresponding dividend payment for U.S. investors. Net
dividends to ADR investors are estimated, using withholding tax rates conventions, deemed accurate, but investors are urged to consult their tax advisor for
exact dividend computations. Investors who have received the Product from the Firm may be prohibited in certain states or other jurisdictions from
purchasing securities mentioned in the Product from the Firm. Please ask your Financial Consultant for additional details. Citigroup Global Markets Inc.

                                                                                                                                           PFE000664
                                                       14
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                        Document 46-9 Filed 11/16/20 Page 52 of 130
Back.
16 May 2017                                                                                                                                Citi Research



takes responsibility for the Product in the United States. Any orders by US investors resulting from the information contained in the Product may be placed
only through Citigroup Global Markets Inc.
Important Disclosures for Bell Potter Customers: Bell Potter is making this Product available to its clients pursuant to an agreement with Citigroup Global
Markets Australia Pty Limited. Neither Citigroup Global Markets Australia Pty Limited nor any of its affiliates has made any determination as to the suitability
of the information provided herein and clients should consult with their Bell Potter financial advisor before making any investment decision.
The Citigroup legal entity that takes responsibility for the production of the Product is the legal entity which the first named author is employed
by. The Product is made available in Australia through Citigroup Global Markets Australia Pty Limited. (ABN 64 003 114 832 and AFSL No. 240992),
participant of the ASX Group and regulated by the Australian Securities & Investments Commission. Citigroup Centre, 2 Park Street, Sydney, NSW
2000. Citigroup Global Markets Australia Pty Limited is not an Authorised Deposit-Taking Institution under the Banking Act 1959, nor is it regulated by the
Australian Prudential Regulation Authority. The Product is made available in Australia to Private Banking wholesale clients through Citigroup Pty Limited
(ABN 88 004 325 080 and AFSL 238098). Citigroup Pty Limited provides all financial product advice to Australian Private Banking wholesale clients through
bankers and relationship managers. If there is any doubt about the suitability of investments held in Citigroup Private Bank accounts, investors should
contact the Citigroup Private Bank in Australia. Citigroup companies may compensate affiliates and their representatives for providing products and services
to clients. The Product is made available in Brazil by Citigroup Global Markets Brasil - CCTVM SA, which is regulated by CVM - Comissão de Valores
Mobiliários ("CVM"), BACEN - Brazilian Central Bank, APIMEC - Associação dos Analistas e Profissionais de Investimento do Mercado de Capitais and
ANBIMA – Associação Brasileira das Entidades dos Mercados Financeiro e de Capitais. Av. Paulista, 1111 - 14º andar(parte) - CEP: 01311920 - São Paulo -
SP. If the Product is being made available in certain provinces of Canada by Citigroup Global Markets (Canada) Inc. ("CGM Canada"), CGM Canada has
approved the Product. Citigroup Place, 123 Front Street West, Suite 1100, Toronto, Ontario M5J 2M3. This product is available in Chile through Banchile
Corredores de Bolsa S.A., an indirect subsidiary of Citigroup Inc., which is regulated by the Superintendencia de Valores y Seguros. Agustinas 975, piso 2,
Santiago, Chile. The Product is distributed in Germany by Citigroup Global Markets Deutschland AG ("CGMD"), which is regulated by Bundesanstalt fuer
Finanzdienstleistungsaufsicht (BaFin). CGMD, Reuterweg 16, 60323 Frankfurt am Main. Research which relates to "securities" (as defined in the Securities
and Futures Ordinance (Cap. 571 of the Laws of Hong Kong)) is issued in Hong Kong by, or on behalf of, Citigroup Global Markets Asia Limited which takes
full responsibility for its content. Citigroup Global Markets Asia Ltd. is regulated by Hong Kong Securities and Futures Commission. If the Research is made
available through Citibank, N.A., Hong Kong Branch, for its clients in Citi Private Bank, it is made available by Citibank N.A., Citibank Tower, Citibank Plaza,
3 Garden Road, Hong Kong. Citibank N.A. is regulated by the Hong Kong Monetary Authority. Please contact your Private Banker in Citibank N.A., Hong
Kong, Branch if you have any queries on or any matters arising from or in connection with this document. The Product is made available in India by
Citigroup Global Markets India Private Limited (CGM), which is regulated by the Securities and Exchange Board of India (SEBI), as a Research Analyst
(SEBI Registration No. INH000000438). CGM is also actively involved in the business of merchant banking, stock brokerage, and depository participant, in
India, and is registered with SEBI in this regard. CGM’s registered office is at 1202, 12th Floor, FIFC, G Block, Bandra Kurla Complex, Bandra East, Mumbai
– 400051. CGM’s Corporate Identity Number is U99999MH2000PTC126657, and its contact details are: Tel:+9102261759999 Fax:+9102261759961. The
Product is made available in Indonesia through PT Citigroup Securities Indonesia. 5/F, Citibank Tower, Bapindo Plaza, Jl. Jend. Sudirman Kav. 54-55,
Jakarta 12190. Neither this Product nor any copy hereof may be distributed in Indonesia or to any Indonesian citizens wherever they are domiciled or to
Indonesian residents except in compliance with applicable capital market laws and regulations. This Product is not an offer of securities in Indonesia. The
securities referred to in this Product have not been registered with the Capital Market and Financial Institutions Supervisory Agency (BAPEPAM-LK)
pursuant to relevant capital market laws and regulations, and may not be offered or sold within the territory of the Republic of Indonesia or to Indonesian
citizens through a public offering or in circumstances which constitute an offer within the meaning of the Indonesian capital market laws and
regulations. The Product is made available in Israel through Citibank NA, regulated by the Bank of Israel and the Israeli Securities Authority. Citibank, N.A,
Platinum Building, 21 Ha'arba'ah St, Tel Aviv, Israel. The Product is made available in Italy by Citigroup Global Markets Limited, which is authorised by the
PRA and regulated by the FCA and the PRA. Via dei Mercanti, 12, Milan, 20121, Italy. The Product is made available in Japan by Citigroup Global Markets
Japan Inc. ("CGMJ"), which is regulated by Financial Services Agency, Securities and Exchange Surveillance Commission, Japan Securities Dealers
Association, Tokyo Stock Exchange and Osaka Securities Exchange. Shin-Marunouchi Building, 1-5-1 Marunouchi, Chiyoda-ku, Tokyo 100-6520 Japan. If
the Product was distributed by SMBC Nikko Securities Inc. it is being so distributed under license. In the event that an error is found in an CGMJ research
report, a revised version will be posted on the Firm's Citi Velocity website. If you have questions regarding Citi Velocity, please call (81 3) 6270-3019 for
help. The Product is made available in Korea by Citigroup Global Markets Korea Securities Ltd., which is regulated by the Financial Services Commission,
the Financial Supervisory Service and the Korea Financial Investment Association (KOFIA). Citibank Building, 39 Da-dong, Jung-gu, Seoul 100-180,
Korea. KOFIA makes available registration information of research analysts on its website. Please visit the following website if you wish to find KOFIA
registration information on research analysts of Citigroup Global Markets Korea Securities
Ltd. http://dis.kofia.or.kr/websquare/index.jsp?w2xPath=/wq/fundMgr/DISFundMgrAnalystList.xml&divisionId=MDIS03002002000000&serviceId=SDIS03002
002000. The Product is made available in Korea by Citibank Korea Inc., which is regulated by the Financial Services Commission and the Financial
Supervisory Service. Address is Citibank Building, 39 Da-dong, Jung-gu, Seoul 100-180, Korea. The Product is made available in Malaysia by Citigroup
Global Markets Malaysia Sdn Bhd (Company No. 460819-D) (“CGMM”) to its clients and CGMM takes responsibility for its contents. CGMM is regulated by
the Securities Commission of Malaysia. Please contact CGMM at Level 43 Menara Citibank, 165 Jalan Ampang, 50450 Kuala Lumpur, Malaysia in respect
of any matters arising from, or in connection with, the Product. The Product is made available in Mexico by Acciones y Valores Banamex, S.A. De C. V.,
Casa de Bolsa, Integrante del Grupo Financiero Banamex ("Accival") which is a wholly owned subsidiary of Citigroup Inc. and is regulated by Comision
Nacional Bancaria y de Valores. Reforma 398, Col. Juarez, 06600 Mexico, D.F. In New Zealand the Product is made available to ‘wholesale clients’ only as
defined by s5C(1) of the Financial Advisers Act 2008 (‘FAA’) through Citigroup Global Markets Australia Pty Ltd (ABN 64 003 114 832 and AFSL No.
240992), an overseas financial adviser as defined by the FAA, participant of the ASX Group and regulated by the Australian Securities & Investments
Commission. Citigroup Centre, 2 Park Street, Sydney, NSW 2000. The Product is made available in Pakistan by Citibank N.A. Pakistan branch, which is
regulated by the State Bank of Pakistan and Securities Exchange Commission, Pakistan. AWT Plaza, 1.1. Chundrigar Road, P.O. Box 4889, Karachi-
74200. The Product is made available in the Philippines through Citicorp Financial Services and Insurance Brokerage Philippines, Inc., which is regulated
by the Philippines Securities and Exchange Commission. 20th Floor Citibank Square Bldg. The Product is made available in the Philippines through Citibank
NA Philippines branch, Citibank Tower, 8741 Paseo De Roxas, Makati City, Manila. Citibank NA Philippines NA is regulated by The Bangko Sentral ng
Pilipinas. The Product is made available in Poland by Dom Maklerski Banku Handlowego SA an indirect subsidiary of Citigroup Inc., which is regulated by

                                                                                                                                        PFE000665
                                                      15
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                         Document 46-9 Filed 11/16/20 Page 53 of 130
Back.
16 May 2017                                                                                                                                 Citi Research



Komisja Nadzoru Finansowego. Dom Maklerski Banku Handlowego S.A. ul.Senatorska 16, 00-923 Warszawa. The Product is made available in the
Russian Federation through AO Citibank, which is licensed to carry out banking activities in the Russian Federation in accordance with the general banking
license issued by the Central Bank of the Russian Federation and brokerage activities in accordance with the license issued by the Federal Service for
Financial Markets. Neither the Product nor any information contained in the Product shall be considered as advertising the securities mentioned in this
report within the territory of the Russian Federation or outside the Russian Federation. The Product does not constitute an appraisal within the meaning of
the Federal Law of the Russian Federation of 29 July 1998 No. 135-FZ (as amended) On Appraisal Activities in the Russian Federation. 8-10 Gasheka
Street, 125047 Moscow. The Product is made available in Singapore through Citigroup Global Markets Singapore Pte. Ltd. (“CGMSPL”), a capital markets
services license holder, and regulated by Monetary Authority of Singapore. Please contact CGMSPL at 8 Marina View, 21st Floor Asia Square Tower 1,
Singapore 018960, in respect of any matters arising from, or in connection with, the analysis of this document. This report is intended for recipients who are
accredited, expert and institutional investors as defined under the Securities and Futures Act (Cap. 289). The Product is made available by The Citigroup
Private Bank in Singapore through Citibank, N.A., Singapore Branch, a licensed bank in Singapore that is regulated by Monetary Authority of Singapore.
Please contact your Private Banker in Citibank N.A., Singapore Branch if you have any queries on or any matters arising from or in connection with this
document. This report is intended for recipients who are accredited, expert and institutional investors as defined under the Securities and Futures Act (Cap.
289). This report is distributed in Singapore by Citibank Singapore Ltd ("CSL") to selected Citigold/Citigold Private Clients. CSL provides no independent
research or analysis of the substance or in preparation of this report. Please contact your Citigold//Citigold Private Client Relationship Manager in CSL if you
have any queries on or any matters arising from or in connection with this report. This report is intended for recipients who are accredited investors as
defined under the Securities and Futures Act (Cap. 289). Citigroup Global Markets (Pty) Ltd. is incorporated in the Republic of South Africa (company
registration number 2000/025866/07) and its registered office is at 145 West Street, Sandton, 2196, Saxonwold. Citigroup Global Markets (Pty) Ltd. is
regulated by JSE Securities Exchange South Africa, South African Reserve Bank and the Financial Services Board. The investments and services
contained herein are not available to private customers in South Africa. The Product is made available in the Republic of China through Citigroup Global
Markets Taiwan Securities Company Ltd. ("CGMTS"), 14 and 15F, No. 1, Songzhi Road, Taipei 110, Taiwan and/or through Citibank Securities (Taiwan)
Company Limited ("CSTL"), 14 and 15F, No. 1, Songzhi Road, Taipei 110, Taiwan, subject to the respective license scope of each entity and the applicable
laws and regulations in the Republic of China. CGMTS and CSTL are both regulated by the Securities and Futures Bureau of the Financial Supervisory
Commission of Taiwan, the Republic of China. No portion of the Product may be reproduced or quoted in the Republic of China by the press or any third
parties [without the written authorization of CGMTS and CSTL]. If the Product covers securities which are not allowed to be offered or traded in the Republic
of China, neither the Product nor any information contained in the Product shall be considered as advertising the securities or making recommendation of
the securities in the Republic of China. The Product is for informational purposes only and is not intended as an offer or solicitation for the purchase or sale
of a security or financial products. Any decision to purchase securities or financial products mentioned in the Product must take into account existing public
information on such security or the financial products or any registered prospectus. The Product is made available in Thailand through Citicorp Securities
(Thailand) Ltd., which is regulated by the Securities and Exchange Commission of Thailand. 399 Interchange 21 Building, 18th Floor, Sukhumvit Road,
Klongtoey Nua, Wattana ,Bangkok 10110, Thailand. The Product is made available in Turkey through Citibank AS which is regulated by Capital Markets
Board. Tekfen Tower, Eski Buyukdere Caddesi # 209 Kat 2B, 23294 Levent, Istanbul, Turkey. In the U.A.E, these materials (the "Materials") are
communicated by Citigroup Global Markets Limited, DIFC branch ("CGML"), an entity registered in the Dubai International Financial Center ("DIFC") and
licensed and regulated by the Dubai Financial Services Authority ("DFSA") to Professional Clients and Market Counterparties only and should not be relied
upon or distributed to Retail Clients. A distribution of the different Citi Research ratings distribution, in percentage terms for Investments in each sector
covered is made available on request. Financial products and/or services to which the Materials relate will only be made available to Professional Clients
and Market Counterparties. The Product is made available in United Kingdom by Citigroup Global Markets Limited, which is authorised by the Prudential
Regulation Authority (“PRA”) and regulated by the Financial Conduct Authority (“FCA”) and the PRA. This material may relate to investments or services of
a person outside of the UK or to other matters which are not authorised by the PRA nor regulated by the FCA and the PRA and further details as to where
this may be the case are available upon request in respect of this material. Citigroup Centre, Canada Square, Canary Wharf, London, E14 5LB. The
Product is made available in United States by Citigroup Global Markets Inc, which is a member of FINRA and registered with the US Securities and
Exchange Commission. 388 Greenwich Street, New York, NY 10013. Unless specified to the contrary, within EU Member States, the Product is made
available by Citigroup Global Markets Limited, which is authorised by the PRA and regulated by the FCA and the PRA.
The Product is not to be construed as providing investment services in any jurisdiction where the provision of such services would not be permitted.
Subject to the nature and contents of the Product, the investments described therein are subject to fluctuations in price and/or value and investors may get
back less than originally invested. Certain high-volatility investments can be subject to sudden and large falls in value that could equal or exceed the amount
invested. Certain investments contained in the Product may have tax implications for private customers whereby levels and basis of taxation may be subject
to change. If in doubt, investors should seek advice from a tax adviser. The Product does not purport to identify the nature of the specific market or other
risks associated with a particular transaction. Advice in the Product is general and should not be construed as personal advice given it has been prepared
without taking account of the objectives, financial situation or needs of any particular investor. Accordingly, investors should, before acting on the advice,
consider the appropriateness of the advice, having regard to their objectives, financial situation and needs. Prior to acquiring any financial product, it is the
client's responsibility to obtain the relevant offer document for the product and consider it before making a decision as to whether to purchase the product.
Citi Research product may source data from dataCentral. dataCentral is a Citi Research proprietary database, which includes the Firm’s estimates, data
from company reports and feeds from Thomson Reuters. The printed and printable version of the research report may not include all the information (e.g.,
certain financial summary information and comparable company data) that is linked to the online version available on the Firm's proprietary electronic
distribution platforms.
© 2017 Citigroup Global Markets Inc. Citi Research is a division of Citigroup Global Markets Inc. Citi and Citi with Arc Design are trademarks and service
marks of Citigroup Inc. and its affiliates and are used and registered throughout the world. All rights reserved. The research data in this report is not intended
to be used for the purpose of (a) determining the price or amounts due in respect of one or more financial products or instruments and/or (b) measuring or
comparing the performance of a financial product or a portfolio of financial instruments, and any such use is strictly prohibited without the prior written
consent of Citi Research. Any unauthorized use, duplication, redistribution or disclosure of this report (the “Product”), including, but not limited to,
redistribution of the Product by electronic mail, posting of the Product on a website or page, and/or providing to a third party a link to the Product, is
prohibited by law and will result in prosecution. The information contained in the Product is intended solely for the recipient and may not be further distributed
by the recipient to any third party. Where included in this report, MSCI sourced information is the exclusive property of Morgan Stanley Capital International
                                                                                                                                          PFE000666
                                                       16
            Case
The Straw That Could 1:20-cv-04920-MKV
                     Break the Camel’s                          Document 46-9 Filed 11/16/20 Page 54 of 130
Back.
16 May 2017                                                                                                                                   Citi Research



Inc. (MSCI). Without prior written permission of MSCI, this information and any other MSCI intellectual property may not be reproduced, redisseminated or
used to create any financial products, including any indices. This information is provided on an "as is" basis. The user assumes the entire risk of any use
made of this information. MSCI, its affiliates and any third party involved in, or related to, computing or compiling the information hereby expressly disclaim
all warranties of originality, accuracy, completeness, merchantability or fitness for a particular purpose with respect to any of this information. Without limiting
any of the foregoing, in no event shall MSCI, any of its affiliates or any third party involved in, or related to, computing or compiling the information have any
liability for any damages of any kind. MSCI, Morgan Stanley Capital International and the MSCI indexes are services marks of MSCI and its affiliates. The
Firm accepts no liability whatsoever for the actions of third parties. The Product may provide the addresses of, or contain hyperlinks to, websites. Except to
the extent to which the Product refers to website material of the Firm, the Firm has not reviewed the linked site. Equally, except to the extent to which the
Product refers to website material of the Firm, the Firm takes no responsibility for, and makes no representations or warranties whatsoever as to, the data
and information contained therein. Such address or hyperlink (including addresses or hyperlinks to website material of the Firm) is provided solely for your
convenience and information and the content of the linked site does not in any way form part of this document. Accessing such website or following such link
through the Product or the website of the Firm shall be at your own risk and the Firm shall have no liability arising out of, or in connection with, any such
referenced website.
ADDITIONAL INFORMATION IS AVAILABLE UPON REQUEST




                                                                                                                                            PFE000667
                                                        17
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 1 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 55 of 130




             FEATURE

             ‘Outrageous’ $225,000 per Year
             List Price for Tafamidis Draws
             Outcry
             Pfizer is “gouging” payers, say researchers,
             noting that elderly patients have out-of-
             pocket costs of $1,000 to $2,000 a month.
                     By Michael O'Riordan January 10, 2020




             S   everal heart failure physicians, specifically those who treat
                 patients with cardiomyopathy caused by transthyretin
            amyloidosis (ATTR-CM), are calling attention to the
            extraordinarily high price of tafamidis and tafamidis meglumine
            (Vyndamax and Vyndaqel; Pfizer), both of which received orphan
            drug designation and were approved by the US Food and Drug
         This website uses cookies to ensure you get the best                GOT IT
            Administration in 2019.
         experience on our website. Read More


                                                                                      PFE000668

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 2 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 56 of 130


             With a list price of $225,000 per year, tafamidis is the most expensive
             cardiovascular drug on the market. Mathew Maurer, MD
             (Columbia University Irving Medical Center, New York, NY), who
             published his views along with Jerry Gurwitz, MD (University of
             Massachusetts Medical School, Worcester), January 8, 2020, in
             JAMA Cardiology, told TCTMD the high prices for tafamidis “are
             not justified and appear to be a particularly egregious example of
             price gouging.”

             The out-of-pocket costs for most patients are difficult to pin down
             given rebates and subsidies, but Maurer said his patients pay roughly
             $1,000 to $2,000 each month if they don’t receive additional
             financial support. “It’s anxiety provoking,” he said. “If nobody
             believes that, come to my clinic where I have to sit with patients
             who are worried how they’re going to get it, if it’s going to be
             sustainable, and if it’s going to work out. That’s a shame if you’re
             sick.”




             “    It’s anxiety provoking. If nobody
                  believes that, come to my clinic where I
                  have to sit with patients who are

                                                                                ”
                  worried how they’re going to get it.
                  MATHEW MAURER


             Rodney Falk, MD (Brigham and Women’s Hospital, Boston, MA),
             who runs a specialized cardiac amyloidosis program, called the list
             price “outrageous.”

             “Almost two-thirds of our patients have an initial monthly copay of
             more than $1,000 per month with Medicare,” he told TCTMD. “Those
             with very low incomes—those are people who can usually get some
             type of subsidy. But for the average person on an average income,
             $1,000 is still a lot of money and they can’t get any subsidies.”

            One patient with ATTR-CM, said Falk, ran the numbers and weighed
            the financial impact with his current symptoms, and despite his life-
            threatening, progressive condition ultimately decided against
            tafamidis. “He went out and bought himself a brand-new pickup
         This website uses cookies to ensure you get the best
            truck,” Falk recalled, “because he said that’s the drug cost forGOT
                                                                              the IT
         experience  on our
            first 2 years   website.
                          and he mightRead More
                                       as well enjoy himself.”

                                                                                       PFE000669

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry       9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 3 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 57 of 130


             What Is ATTR-CM?

             ATTR-CM is inherited as an autosomal dominant trait caused by
             mutations in the transthyretin gene (TTR) or by the deposition of
             wild-type transthyretin proteins. Tafamidis slows the progression
             of ATTR-CM—it doesn’t cure it—but experts have cautioned that a
             delayed diagnosis typically leads to worse prognosis. The average
             life expectancy from the time of diagnosis until death is roughly 2
             to 6 years.

             That quarter-of-a-million dollar per year price tag might be
             justified if ATTR-CM was an extremely rare condition, but experts
             say that just isn’t the case. To TCTMD, Ronald Witteles, MD
             (Stanford University Medical Center, CA), who is co-director of
             the amyloid program at his institution, said he was “surprised, and
             not happily so” when Pfizer announced the price of tafamidis
             following the FDA approval.

             “It was priced like a drug is typically priced for a truly rare
             disease, which this simply isn’t,” he said, adding that if there were
             1,000 people or fewer in the country with ATTR-CM, the inflated
             price tag might be expected. “It’s not common like high blood
             pressure or coronary artery disease, but it is definitely not truly
             rare.”

             Like Maurer and Gurwitz, Witteles pointed out that Medicare Part
             D patients in the coverage gap can be responsible for up to 5% of the
             drug costs. “For a drug that’s $1,000 a year that isn’t too big a
             burden,” he said. “For a drug that’s $225,000 a year, that’s a very
             different story.”

             Maurer said the prevalence of ATTR-CM is not truly known, noting
             that there are few population-based epidemiological studies
             documenting the disease. Pfizer estimates the prevalence of ATTR-
             CM to be approximately 100,000 people in the United States and that
             approximately 4 to 5% of people are diagnosed, but Maurer and
             Gurwitz highlight one study suggesting a prevalence of 13% among
             patients with heart failure with preserved ejection fraction
             (HFpEF) and increased wall thickness.


         This website uses cookies to ensure you get the best                   GOT IT
         experience on our website. Read More


                                                                                      PFE000670

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 4 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 58 of 130




             “    It was priced like a drug is typically
                  priced for a truly rare disease, which

                                                                                ”
                  this simply isn’t.
                  RONALD WITTELES


             “It’s much more common than we recognized a decade ago,” said
             Falk. “Every single major amyloid center has seen an enormous
             surge in TTR amyloid, particularly wild-type TTR amyloidosis.
             Many people believe it’s responsible for about 5% to 10% of older
             patients with heart failure with preserved ejection fraction, which
             is an awful lot of patients.”

             In the past, said Maurer, people simply never lived to an age when
             they’d develop ATTR-CM, a disease that strikes individuals 65 years
             and older. Also aiding in the increased number of cases is the
             development of a noninvasive diagnostic strategy, as opposed to a
             previously required heart biopsy, that uses technetium-labeled bone
             scintigraphy along with blood testing for monoclonal proteins.

             Maurer said that awareness around ATTR-CM is also growing
             because physicians recognize the deadly nature of the disease. “It’s
             not an innocent bystander,” he said. “It’s clear that if you find it
             and treat someone you can help them live longer and feel better, or
             at least feel less worse.”

             In the pivotal ATTR-ACT study, led by Maurer and published in the
             New England Journal of Medicine, researchers showed that
             tafamidis reduced the risk of all-cause mortality and
             cardiovascular hospitalizations at 30 months when compared with
             placebo . In terms of symptoms, tafamidis treatment led to
             improvements in the 6-minute walk test and various quality-of-life
             scores.

             To TCTMD, Gurwitz praised Maurer, noting that he’s been on the
             forefront of research leading to breakthroughs in the diagnosis of
             ATTR-CM. In their article, the two state that if the prevalence of
             any disease or condition exceeds 200,000 persons, the orphan drug
             designation and its market exclusivity should be revisited.

            “How would the drug be priced if [ATTR-CM] was a more prevalent
         Thiscondition?”
              website usesasked
                           cookies to ensure
                                Gurwitz. “Weyou getknow.
                                             don’t  the best
                                                          It could have beenGOT IT
         experience on our website. Read More


                                                                                      PFE000671

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 5 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 59 of 130


             priced at the same level, who knows, because pricing isn’t rationale
             or value-based in any way.”

             In a statement, a Pfizer spokesperson told TCTMD the company
             believes the price of tafamidis is in line with the value the drug
             brings to patients and society and noted that the list price is not
             what patients pay. Pfizer also agreed that it’s difficult to measure
             the true prevalence of ATTR-CM.

             “While physicians may be more likely to diagnose ATTR-CM now
             that there is an approved treatment, it remains to be seen at what
             rate this will continue in the coming months and years,” the
             statement reads. “As part of our commitment to the ATTR-CM
             community, we intend to conduct two epidemiology studies to help
             improve our understanding of the prevalence of the disease. If it
             turns out this is not a rare disease, we will reevaluate the price
             accordingly.”

             Subset of the HFpEF Population

             Speaking to broader issues, Maurer said researchers have spent 25
             years trying to identify the pathophysiology of HFpEF, or diastolic
             HF. Countless trials testing agents successful in systolic HF have
             not panned out, but there has been some success in breaking HFpEF
             patients into different subgroups. ATTR-CM is one of those
             subgroups, and dedicated research looking only at these patients
             has led to successful treatment with tafamidis. However, there are
             a number of other HFpEF subgroups, and if future agents also
             receive orphan-status designation cost is going to be a major factor.

             “How are we going to afford this?” asked Maurer. “If we’re taking
             what is a common condition and making it into a rare disease because
             we’ve found a small subgroup, it sounds to me like this is
             unsustainable. Trust me, I’m thrilled that this drug works. I have
             hundreds of patients and I’m grateful to give it to them. And I want
             to be transparent—I think the scientist who developed this, Jeffery
             Kelly, is brilliant. In my opinion he deserves a Nobel Prize. I don’t
             even fault the drug company per se. I want them to get their due,
             but I don’t think we’re considering the societal issues.”


         This website uses cookies to ensure you get the best                   GOT IT
         experience on our website. Read More


                                                                                      PFE000672

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 6 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 60 of 130




             “    There’s no reason why Pfizer couldn’t
                  swallow the research costs because of
                  the huge profits they’re making off
                  other drugs.

                                                                                ”
                  RONALD FALK




             Maurer criticized the current system, noting that the US
             government is unable to set drug prices for Medicare patients and is
             suffering the consequences for it.

             “I think it’s a little bit ludicrous—I love my patients and I think
             they should get the drug—but to spend a quarter of a million
             dollars every year on patients who are 80 years of age? Not to be
             disrespectful to them, but it’s not sustainable,” he stressed.

             To TCTMD, Falk said the traditional response from pharmaceutical
             companies is that the high price is justified given the enormous
             outlay in research and development.

             “I don’t buy that argument,” he said. “There’s no reason why Pfizer
             couldn’t swallow the research costs because of the huge profits
             they’re making off other drugs. Secondly, we’ve prescribed it to 100
             patients this year. If you reckon $225,000 per year, that’s $22
             million that we put into Pfizer. Multiply that by a couple of years,
             that’s $40 or $50 million and that’s from one center. They’ve made
             their money back, unquestionably.”

             Moreover, Pfizer isn’t a small company making a single drug.
             Pharmaceutical companies are frequently touting their commitment
             to patient care, and this is an opportunity for Pfizer to put their
             money where their mouth is, Falk said. They could take a loss on
             tafamidis and earn the money back with drugs for more common
             conditions.

             “They could show themselves to be, I won’t say altruistic, but they
             could back up what they’re actually saying,” said Falk. “They say,
             ‘We want to help patients with these [rare] diseases’ and so on and
             so forth. They could do that.”
         This website uses cookies to ensure you get the best               GOT IT
            In cardiology, the makers of the PCSK9 inhibitors faced significant
         experience
            backlashonwhen
                       our website.   Readpriced
                            they initially More alirocumab (Praluent;


                                                                                      PFE000673

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 7 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 61 of 130


             Sanofi/Regeneron) and evolocumab (Repatha; Amgen) at nearly
             $15,000 per year, although that drug class is for a much more
             common disease affecting a significantly larger number of patients.
             The companies eventually cut their prices—slashing the costs by
             roughly 60%—when uptake stalled.

             “The thinking is, if you lower the price, the drugs will be prescribed
             more,” said Gurwitz. “Perhaps that might happen here, but I’m not so
             sure. This isn’t the same scenario.”

             Implications for Research

             In addition to the burden for patients and payers, the high cost of
             tafamidis also has research implications, according to Gurwitz and
             Maurer. Given the price tag, Pfizer essentially blocks future
             clinical trials that could use tafamidis as an active comparator,
             which Maurer said is wrong. Tafamidis is the current gold standard
             of care in ATTR-CM so future studies should be compared on top of
             or against tafamidis and not placebo. Maurer is the site principal
             investigator of several phase III clinical trials about to launch.

             “Each one of those trials should, in theory, offer tafamidis to the
             control group,” Maurer told TCTMD. “That’s what should happen
             scientifically. That’s important for what I as scientist want to
             know, as do patients. Is this new drug, when added on top of
             tafamidis or compared with tafamidis better or worse?”

             For that to happen, competing companies would need to buy
             tafamidis from Pfizer at the list price, which ups the cost of a
             clinical trial by a couple hundred million dollars depending on its
             size and duration. “We’re forced to do studies in unideal
             circumstances,” said Maurer. “And this prevents patients from
             getting the best drug the fastest.”

             As a solution, Maurer believes the US government could get
             involved by paying for tafamidis in active comparator studies. As
             part of that deal, they could force companies to keep their prices
             much lower than Pfizer’s $225,000 price tag if the new drug was
             successful in clinical testing, he suggested.

            Two agents, inotersen (Tegsedi; Akcea) and patisiran (Onpattro;
         ThisAlnylam), both
              website uses   of which
                           cookies     are approved
                                   to ensure you getasthe
                                                       orphan
                                                          best agents for the GOT IT
            treatment of the much-rarer hereditary amyloidosis, a disease the
         experience on our website. Read More


                                                                                      PFE000674

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry      9/22/2020
‘Outrageous’ $225,000 per Year List Price for Tafamidis Draws Outcry | tctmd.com Page 8 of 8
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 62 of 130


              primarily affects the nervous system, will be tested in patients with
              ATTR-CM. Patisiran currently has a list price of $350,000 per year,
              while inotersen costs $450,000. An investigational small molecule
              (AG10, Eidos Therapeutics) that stabilizes TTR is also being
              developed for and tested in cardiomyopathy and polyneuropathy.
              AG10 has already been designated an orphan drug by the FDA.




              Disclosures

              Gurwitz reports serving on the pharmacy and therapeutics committee from
              United Healthcare outside the submitted work.

              Maurer reported grants, personal fees, and nonfinancial support from Pfizer
              and Alnylam, grants and personal fees from Eidos and Akcea, and grants
              from the National Heart, Lung, and Blood Institute and the National
              Institute on Aging.

              Witteles reports grants from Pfizer, Alnylam, and Eidos and personal fees
              from Pfizer and Alnylam.

              Falk reports consulting fees from Ionis Pharmaceuticals and Alnylam
              Pharmaceuticals and research funding from GlaxoSmithKline.




    TCTMD is produced by the Cardiovascular Research Foundation (CRF). CRF is committed to igniting the next
    wave of innovation in research and education that will help doctors save and improve the quality of their
    patients’ lives. For more information, visit http://www.crf.org.




          This website uses cookies to ensure you get the best                                GOT IT
          experience on our website. Read More


                                                                                                   PFE000675

https://www.tctmd.com/news/outrageous-225000-year-list-price-tafamidis-draws-outcry                     9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 1 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 63 of 130




     • For Donors
     •   For Patients
     •   For Providers
     •     LogIn
     •   Apply
     •   Donate
     •   Menu


     • Patient Stories




 ← See all Posts

     • About Us




     •                 BackFor Patients
     •   Get Help
     •   Covered Diseases
     •   Eligibility
     •   Patient Resources
     •   Patient FAQs



                                                                                   PFE000676

https://tafcares.org/news/announcements/hattr/                                         9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 2 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 64 of 130




     •                  BackPatient Stories
     •   Meet Memray
     •   Meet Larry
     •   Meet Barbara
     •   Meet Carol




     •                 BackFor Providers
     •   Work With Us
     •   Provider Resources
     •   Provider FAQs
     •   Provider Portal




     •                BackFor Donors
     •   Get Involved
     •   Help us Grow
     •   Other Ways to Donate
     •   How We Help
     •   How Donations Are Used
     •   Planned Giving Options
     •   Financial Reports




     •                BackOur Organization
     •   Get To Know Us
     •   Leadership & Story
     •   Our Impact
     •   News & Events
     •   Careers
     •   Compliance
     •   Contact
     •   Media Resources




                                                                                   PFE000677

https://tafcares.org/news/announcements/hattr/                                         9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 3 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 65 of 130




 (855) 845-3663

                                                    Patient Fax - (833) 865-3757

                                                  Business Fax - (855) 430-0590

 Monday - Friday, 9 a.m. - 6 p.m. ET

                                                                                   PFE000678

https://tafcares.org/news/announcements/hattr/                                         9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 4 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 66 of 130


 Headquarters: The Assistance Fund
 4700 Millenia Blvd., Suite 410
 Orlando, FL 32839

 Washington, DC Satellite Office:
 655 15th St. NW, Suite 502
 Washington, DC 20005



 The Assistance Fund Opens New Program for
 Hereditary (ATTR) Amyloidosis




 Authored by:

 TAF Author

 2 years ago

 FOR IMMEDIATE RELEASE

 The Assistance Fund Launches New Program to Provide Financial Support to Individuals with
 Hereditary (ATTR) Amyloidosis

 ORLANDO, Fla., August 20, 2018 — The Assistance Fund, an independent charitable patient
 assistance foundation that helps patients and families facing high medical out-of-pocket costs,
 launched a new financial assistance program to provide support for individuals with Hereditary
 (ATTR) Amyloidosis. The program covers out-of-pocket medical expenses, including medication
 copays, health insurance premiums, deductibles, coinsurance and incidental medical expenses for
 eligible individuals.

 “It is with great excitement that we open this new financial assistance program so that patients with
 Hereditary (ATTR) Amyloidosis can pursue treatment without being burdened by undue financial
 stress,” said The Assistance Fund President and CEO Mark P. McGreevy.

 “Hereditary Amyloidosis has a huge impact on families, in which generations may be affected by the
 disease,” said Isabelle Lousada, President and CEO of the Amyloidosis Research Consortium. “As the
 disease progresses, patients experience a considerable impact on their quality of life and ability to
 work, as well as their social and emotional well-being. New treatments that can slow progression and
 minimize the effect of symptoms offer real hope to patients.”




                                                                                           PFE000679

https://tafcares.org/news/announcements/hattr/                                                  9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 5 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 67 of 130


 Hereditary (ATTR) Amyloidosis is a condition that affects organ tissue structure and function when
 amyloid, an abnormal protein, is deposited in multiple organs where it should not be, most often in
 tissues of the heart, kidneys and nervous system.1 Symptoms can vary broadly among patients and
 may include heart palpitations and abnormal heart rhythms, a loss of sensation in the extremities,
 digestive issues, swelling, and many other issues.2

 “Finally, patients have hope for treating this disease,” said Mary O’Donnell, President and CEO of the
 Amyloidosis Foundation. “The Assistance Fund’s financial assistance program for Hereditary
 (ATTR) Amyloidosis will provide extremely important support for patients who may otherwise be
 unable to seek treatment due to high out-of-pocket costs.”

 To learn more or determine eligibility for financial support from The Assistance Fund, individuals
 should visit tafcares.org or call 855-512-2801 to speak with a patient advocate.

 A list of all the programs available at The Assistance Fund can be found on the website tafcares.org.

 About The Assistance Fund

 The Assistance Fund is an independent charitable patient assistance foundation that helps patients and
 families facing high medical out-of-pocket costs by providing financial assistance for their
 copayments, coinsurance, deductibles and other health-related expenses. The Assistance Fund
 currently manages more than 40 programs – each of which covers the FDA-approved medications that
 treat a specific disease. Since its founding in 2009, The Assistance Fund has helped more than 73,000
 adults and children access the medicines they need to stay healthy or manage a chronic condition. To
 learn more about The Assistance Fund, or for information on how to donate, please visit tafcares.org.
 Media Contact
 Dan Boyle
 Orangefiery
 (818) 209-1692
 dan@orangefiery.com


 References
 1- “Hereditary amyloidosis” National Institutes of Health, National Center for
 Advancing Translational Sciences, Genetic and Rare Diseases Information Center.
 Retrieved from: https://rarediseases.info.nih.gov/diseases/6611/hereditary-
 amyloidosis.
 2-“Hereditary amyloidosis.” Amyloidosis Foundation. Retrieved from:
 http://amyloidosis.org/facts/familial/#attr-amyloidosis.




 Share This




                                                                                          PFE000680

https://tafcares.org/news/announcements/hattr/                                                 9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 6 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 68 of 130




 Categories: Announcements

 You may also be interested in:




       The Assistance Fund Introduces Copay Assistance Program for Hepatitis C Patients




       3 ways real stories make an impact for The Assistance Fund




                                                                                     PFE000681

https://tafcares.org/news/announcements/hattr/                                            9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 7 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 69 of 130


         The Assistance Fund Now Providing Financial Assistance to Patients with Duchenne
         Muscular Dystrophy

 Stay informed.

 Subscribe to our newsletter and get news, inspiring patient stories, and important announcements.

 email address

  Subscribe




     •   For Patients
     •   Get Help
     •   Covered Diseases
     •   Eligibility
     •   Patient Resources
     •   Patient FAQs

     •   For Providers
     •   Work With Us
     •   Provider Resources
     •   Provider FAQs

     •   For Donors
     •   Get Involved
     •   Our Fund Options
     •   Ways To Donate
     •   How Donations Are Used
     •   How We Help
     •   Financial Reports

     •   About Us
     •   Get To Know Us
     •   Leadership & Story
     •   Our Impact
     •   News & Events
     •   Careers
     •   Compliance
     •   Contact Us
     •   Media Resources


                                                                                         PFE000682

https://tafcares.org/news/announcements/hattr/                                               9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 8 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 70 of 130




 Volunteer. Donate. Review.




 The Assistance Fund (TAF) is an independent 501(c)(3) nonprofit organization dedicated to providing
 financial assistance to patients with serious and chronic diseases. TAF has programs for copay
 assistance, insurance premiums and incidentals and health care expenses.

 Headquarters:
 The Assistance Fund
 4700 Millenia Blvd., Suite 410
 Orlando, FL 32839




     Washington, DC Satellite Office:
     655 15th St. NW, Suite 502
     Washington, DC 20005




     •   Privacy Policy
     •   Terms of Use
     •   Accessibility
     •   Design
     •   ©2020 The Assistance Fund, Inc. All rights reserved.


                                                                                       PFE000683

https://tafcares.org/news/announcements/hattr/                                             9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The Ass... Page 9 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 71 of 130


 Need help finding something?

 OK, we’ll help you find what you’re looking for. How would you describe yourself?

 I am a

 Patient

 I am a

 Provider

 I am a

 Donor

 I'm just

 Exploring

 Perfect, we love helping patients.

 What can we do for you?

 I want to

 apply for assistance

 I want to

 see if I’m eligible

 I want to

 see if my disease is covered

 I'm looking for

 more information

 ← Oops! I need to start over.

 Sounds good, we've gathered some topics that may interest you.

 What do you want to learn more about?

 I want to


                                                                                     PFE000684

https://tafcares.org/news/announcements/hattr/                                          9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 10 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 72 of 130


 see why TAF cares

 I want to

 see TAF's impact

 I want to

 know about the process

 I want to

 read the FAQs

 ← Oops! I need to start over.

 Great, by working together we can change lives.

 What can we do for you?

 I want to

 partner with TAF

 I want to

 see TAF's impact

 I want to

 learn more about TAF

 ← Oops! I need to start over.

 Excellent, your generosity helps us make a lasting difference.

 What would you like to do?

 I want to

 donate

 I want to

 see how donations are used

 I want to


                                                                                  PFE000685

https://tafcares.org/news/announcements/hattr/                                        9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 11 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 73 of 130


 view TAF's impact

 I want to

 learn more about TAF

 ← Oops! I need to start over.

 Take your time.

 We compiled a lot of great resources. Here are some topics that we recommend exploring.

 I want to

 learn why TAF exists

 I want to

 view TAF's impact

 I want to

 learn about the process

 I want to

 learn about TAF

 ← Oops! I need to start over.

 Great, we’ll bring you to the first phase of the application.

 You can select the program you want to apply for. To get there, simply click the button below.

 Lets get started




 ← Oops! I need to start over.

 Our Eligibility page can help you out.


                                                                                         PFE000686

https://tafcares.org/news/announcements/hattr/                                                9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 12 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 74 of 130


 At this page, you can check if you meet the eligibility criteria for our programs.

 Let's go




 ← Oops! I need to start over.

 We have funds for a variety of diseases.

 The following page will show you the list of disease states we cover, as well as the programs
 available for each fund.

 Take me there




 ← Oops! I need to start over.

 We exist to help our patients.

 Click the button below to learn why we serve our patients, how we do it, and who makes it happen

 Take me there




 ← Oops! I need to start over.

 We’re committed to helping patients

 Visit our impact page and discover the difference we’ve made over the years.


                                                                                          PFE000687

https://tafcares.org/news/announcements/hattr/                                                   9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 13 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 75 of 130


 Take me there




 ← Oops! I need to start over.

 Find out how the process works.

 By clicking below, you’ll see what you can expect as a patient after you apply and get approved.

 Take me there




 ← Oops! I need to start over.

 If you have a question, there’s a chance it’s already been addressed.

 Find the answers you’re looking for on our Frequently Asked Questions page.

 Take me there




 ← Oops! I need to start over.

 Find out how you can work with us.

 Together we can help patients get the treatments they need.




                                                                                         PFE000688

https://tafcares.org/news/announcements/hattr/                                                9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 14 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 76 of 130


 Take me there




 ← Oops! I need to start over.

 We love caring for patients.

 Discover the impact we've made over the years.

 Take me there




 ← Oops! I need to start over.

 Our Leadership page can help you out.

 Meet our board of directors and management team.

 Take me there




 ← Oops! I need to start over.

 That’s great news!

 Every dollar makes a difference and we couldn’t do it without you.




                                                                                  PFE000689

https://tafcares.org/news/announcements/hattr/                                        9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 15 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 77 of 130


 Donate now




 ← Oops! I need to start over.

 We use every dollar with integrity.

 Learn how funds are allocated by clicking below.

 Take me there




 ← Oops! I need to start over.

 We’re committed to helping patients

 Visit our impact page and discover the difference we’ve made over the years.

 See our impact




 ← Oops! I need to start over.

 Our Leadership page can help you out

 Meet our board of directors and management team.




                                                                                  PFE000690

https://tafcares.org/news/announcements/hattr/                                        9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 16 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 78 of 130


 Take me there




 ← Oops! I need to start over.

 We’re here to serve our patients.

 Learn why we help, how we do it, and who makes it happen.

 Take me there




 ← Oops! I need to start over.

 We’re committed to helping patients.

 Visit our impact page and discover the difference we’ve made over the years.

 Take me there




 ← Oops! I need to start over.

 Find out how the process works.

 Learn more about how TAF comes together with donors and providers to help our patients.




                                                                                     PFE000691

https://tafcares.org/news/announcements/hattr/                                             9/22/2020
The Assistance Fund Opens New Program for Hereditary (ATTR) Amyloidosis | The A... Page 17 of 17
         Case 1:20-cv-04920-MKV Document 46-9 Filed 11/16/20 Page 79 of 130


 Take me there




 ← Oops! I need to start over.

 Discover how we got our start.

 Learn more about our amazing leadership team as well.

 Take me there




 ← Oops! I need to start over.
 Close




 Need help finding something?




                                                                                      Privacy - Terms




                                                                                  PFE000692

https://tafcares.org/news/announcements/hattr/                                        9/22/2020
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 1 of80
                                                                    51of 130



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

PFIZER INC.
                      Plaintiff,

       v.
                                                          Case: ____________________
UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
200 Independence Avenue SW
Washington, DC 20201;

AND

ALEX M. AZAR II, in his official capacity
as Secretary of Health and Human Services,
200 Independence Avenue SW
Washington, DC 20201;

AND

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES OFFICE OF
INSPECTOR GENERAL,
330 Independence Avenue SW
Washington, DC 20201;

AND

CHRISTI A. GRIMM, in her official capacity as
Principal Deputy Inspector General of and Senior
Official in the U.S. Department of Health and
Human Services Office of Inspector General,
330 Independence Avenue SW
Washington, DC 20201,
                      Defendants.

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff Pfizer Inc. (“Pfizer”) seeks a declaratory judgment against Defendants the United

States Department of Health and Human Services (“HHS”), Alex M. Azar II in his capacity as the

Secretary of HHS, the HHS Office of Inspector General (“OIG”), and Christi A. Grimm in her




                                                                                      PFE000693
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 2 of81
                                                                    51of 130



capacity as the Principal Deputy Inspector General of and Senior Official in OIG, and in support

thereof, states as follows:

                                        INTRODUCTION

       1.        Pfizer brings this declaratory judgment action to enable it to provide financial

assistance to Medicare beneficiaries who are otherwise unable to afford Vyndaqel® (tafamidis

meglumine) or VyndamaxTM (tafamidis) (collectively, “tafamidis” or the “Medications”)—two

important medical advances and the only pharmacological treatments approved by the U.S. Food

and Drug Administration (“FDA”) for a rare and fatal heart condition called Transthyretin

Amyloid Cardiomyopathy (“ATTR-CM”). Without this Court’s intervention, Pfizer is unable to

provide this financial assistance because of the significant risk of a criminal or other government

enforcement action arising from erroneous legal restrictions imposed by OIG. As a consequence,

without relief from this Court, Medicare beneficiaries who are unable to afford copay obligations

under the Medicare Part D prescription drug benefit will continue to be denied access to their

Medicare benefits and these life-changing medical breakthroughs.

       2.        The governmental restrictions that are denying patients access to their prescribed

medications are a direct result of a series of actions by OIG that, in combination, prevent

pharmaceutical manufacturers from providing copay assistance to Medicare Part D beneficiaries,

including in the circumstances of Pfizer’s proposed programs, on the theory that such assistance

constitutes an unlawful kickback. Accordingly, before providing financial assistance to Medicare

Part D beneficiaries who cannot afford the out-of-pocket costs of tafamidis, Pfizer is forced to seek

a declaratory judgment from this Court that its proposed programs do not violate federal anti-

kickback laws.




                                                 2
                                                                                         PFE000694
       Case Case
            1:20-cv-04920-MKV
                 1:20-cv-04920 Document
                               Document 46-9  Filed
                                        1 Filed     11/16/20
                                                 06/26/20    Page
                                                           Page 3 of82
                                                                     51of 130



         3.       ATTR-CM is a rare medical condition affecting the heart muscle, causing the heart

to stiffen and thereby limiting its ability to pump blood to the body. Patients with ATTR-CM

experience a progressive decline in function, beginning with fatigue and shortness of breath and

ending with potential heart failure, inability to perform even the most basic daily activities, and

eventually death. ATTR-CM disproportionately affects individuals over the age of 60 and, in the

United States, the hereditary form of the disease primarily afflicts African-American men. No

cure exists for ATTR-CM, and, prior to the availability of tafamidis, life expectancy typically was

only 2 – 3.5 years from the time of diagnosis. The precise number of people who suffer from

ATTR-CM is unknown because the disease historically has been underdiagnosed, but Pfizer

estimates the prevalence to be approximately 100,000 – 150,000 patients in the United States based

on the best available peer-reviewed literature. FDA confirmed that ATTR-CM is a rare disease

under the Orphan Drug Act, a federal statute passed to encourage the development of treatments

for such rare conditions.1

         4.       The Medications are the first and only FDA-approved pharmacological treatments

for ATTR-CM. Tafamidis was developed after more than a decade of scientific research—

including extensive bench testing, animal studies, and clinical trials—and has been shown to

significantly reduce mortality, decrease cardiovascular related hospitalizations, and slow the

decline in quality of life for people suffering with ATTR-CM. Its approval is a major medical

advance that offers real hope to patients suffering with this devastating condition.




1
  Pub. L. No. 97-414, § 1, 96 Stat. 2049 (1983) (codified at 21 U.S.C. § 360bb(a)(2)). The Orphan Drug Act defines
a “rare disease or condition” as one “which (A) affects less than 200,000 persons in the United States, or (B) affects
more than 200,000 in the United States and for which there is no reasonable expectation that the cost of developing
and making available in the United States a drug for such disease or condition will be recovered from sales in the
United States of such drug.” 21 U.S.C. § 360bb(a)(2).



                                                          3
                                                                                                         PFE000695
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 4 of83
                                                                    51of 130



       5.      The Medications have a list price of $225,000 for a one-year course of treatment,

which is well below comparable novel therapies approved to treat other rare diseases. That price,

moreover, is consistent with the Medications’ strong efficacy and safety profile, its slowing of the

decline in functional status and quality of life, and the relatively small population of patients with

ATTR-CM. The Medications also cost substantially less than a dual heart and liver transplant,

which is the other potential treatment option for patients with ATTR-CM.

       6.      Due to the age of the affected population, most ATTR-CM patients are Medicare

beneficiaries. Most Medicare plans provide full coverage for tafamidis at the list price, provided

prior authorization criteria are met. However, under the standard Medicare Part D benefit

structure, a patient must pay significant out-of-pocket costs for tafamidis—approximately $13,000

annually. These costs are prohibitively expensive for many patients. But, because Part D has no

cap on beneficiaries’ out-of-pocket costs, and because patients are responsible for a coinsurance

or percentage of the cost, a reduction in tafamidis’ list price—even by half—would not enable

many patients to afford the out-of-pocket costs. The result is that tafamidis is only affordable to

those patients wealthy enough to pay the out-of-pocket costs or those with incomes so low that

Medicare waives most of the out-of-pocket costs under the Low Income Subsidy program. The

crux of this action is the legality of Pfizer’s efforts to help ATTR-CM patients caught between

those financial extremes, who cannot afford to fill their doctor’s prescription for the Medications

even though they would benefit from these breakthrough treatments.

       7.      Pfizer is committed to helping ensure that all patients suffering from ATTR-CM

can afford these breakthrough Medications. To address that need, Pfizer currently makes the

Medications available for free to all ATTR-CM patients—including those on Medicare—who are

prescribed the Medications and have annual income up to 500% of the Federal Poverty Level (i.e.,




                                                  4
                                                                                          PFE000696
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 5 of84
                                                                    51of 130



$86,200 for a family of two in 2020). However, there remain many Medicare patients with

incomes above this level who have been prescribed the Medications but are unable to afford the

copay and coinsurance requirements of Medicare Part D. Therefore, Pfizer proposes to implement

copay assistance programs for middle-income Medicare patients with demonstrated financial need

who do not qualify for the other available assistance options. Pfizer already offers a similar

program for commercially insured patients, without regard to financial need.

       8.      These proposed Medicare programs—collectively referred to as “Proposed Copay

Assistance Programs” or “Programs”—include (1) directly providing copay and coinsurance

assistance to Medicare patients through a copay card or coupon (the “Direct Copay Assistance

Program”) and (2) funding an existing independent charity that would provide copay assistance to

Medicare patients diagnosed with ATTR-CM who require financial support to access tafamidis as

well as any other prescription drugs used to treat the symptoms of the disease and any potential

side effects of its treatment (the “Independent Charity Program”).

       9.      As detailed below, Pfizer’s proposed Programs do not violate federal statutes—

specifically the Anti-Kickback Statute, see Social Security Act, §§ 1128(b)(7) and 1128A(a)(7),

(“AKS”) and the Beneficiary Inducement Statute, see id. § 1128A(a)(5), (“BIS”)—that prohibit

kickbacks made with the intent to corrupt medical decision making at the expense of federal health

care programs. Rather, the proposed Programs are designed to ensure that financial obstacles do

not prevent patients from accessing these breakthrough treatments after a physician has objectively

determined that a patient has ATTR-CM and prescribed the only FDA approved medications for

this terminal disease. Under such circumstances, the Programs do not constitute an illegal

kickback.




                                                5
                                                                                       PFE000697
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 6 of85
                                                                    51of 130



       10.     However, as the result of a series of actions by OIG, Pfizer is unable to implement

its proposed Programs to assist ATTR-CM patients. Together, these actions establish OIG’s

position that the AKS and the BIS prohibit pharmaceutical manufacturers (but not others) from

providing financial assistance to help Medicare patients cover their out-of-pocket costs,

irrespective of the circumstances. OIG has further limited aid to patients by construing the AKS

and BIS to impose strict restrictions on pharmaceutical manufacturers’ ability to fund and

communicate with independent charities that provide financial assistance to Medicare patients.

Meanwhile, OIG, in conjunction with the U.S. Department of Justice (“DOJ”), has taken

aggressive steps to enforce OIG’s strict construction of the AKS and BIS in enforcement actions

against pharmaceutical manufacturers who have provided copay assistance or contributed to

independent charities that provided financial assistance to Medicare patients. As a result, without

a declaration from this Court, Pfizer is prevented from taking action inconsistent with OIG’s

construction of these statutes.

       11.     Pfizer supports OIG’s mission to enforce the AKS and the BIS to prevent fraud and

abuse in the health care system, and nothing in this Complaint should be viewed as an effort to

undermine that important goal. But Pfizer disagrees with OIG that the AKS and BIS properly can

be construed to prohibit copay assistance when, as in the circumstances of the proposed Programs,

the copay assistance does not constitute “remuneration” and is not intended to influence

prescriptions for the Medications in the kind of corrupt or improper way addressed by those

statutes. For the past year, Pfizer has engaged with OIG through a formal advisory opinion process

to obtain OIG’s acknowledgement that Pfizer’s proposed Programs fall outside the proscriptions

of the AKS and BIS, and to obtain OIG’s guidance on how the Programs might be modified to

address any concerns the agency might have. OIG has refused, however, to acknowledge that




                                                6
                                                                                       PFE000698
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 7 of86
                                                                    51of 130



Pfizer’s proposed Programs are legal under the AKS and BIS, or to suggest proposed

modifications. As a result of OIG’s rejection of Pfizer’s request and the agency’s prior guidance

prohibiting pharmaceutical manufacturers from providing copay assistance to Medicare

beneficiaries, Pfizer faces significant risks of criminal or other enforcement action if it proceeds

with these Programs. Where, as here, Pfizer respectfully disagrees with OIG’s conclusion that its

proposed Programs would violate those statutes, it is left with no alternative but to seek judicial

relief. Pfizer and the very sick patients who will be denied these critical Medications are out of

alternatives.

        12.     In addition, significant First Amendment concerns would be raised if the AKS and

BIS were construed, as OIG does, to restrict pharmaceutical manufacturers’ communications with

and donations to independent charities that provide financial assistance to Medicare patients.

OIG’s construction burdens Pfizer’s established rights to participate in a charitable endeavor and

engage in expressive giving in support of patients suffering from ATTR-CM, and improperly

singles out pharmaceutical manufacturers for special restrictions on this type of charitable giving.

OIG’s position, which prohibits certain communications with independent charities concerning

financial assistance, is not narrowly tailored to a compelling government interest in combatting

fraud or abuse, and therefore violates the First Amendment’s Free Speech guarantee.

        13.     OIG’s position on copay assistance leads to perverse and unequal results depending

on a Medicare beneficiary’s economic status. Under OIG’s position, Medicare provides insurance

benefits for the Medications for the wealthiest and the poorest Medicare ATTR-CM patients, but

effectively denies this same insurance benefit to similarly situated middle-income patients. The

wealthiest enrollees can afford tafamidis’ out-of-pocket costs; the poorest enrollees will have their

out-of-pocket obligations satisfied by Medicare’s Low Income Subsidy. For each of these




                                                 7
                                                                                         PFE000699
         Case Case
              1:20-cv-04920-MKV
                   1:20-cv-04920 Document
                                 Document 46-9  Filed
                                          1 Filed     11/16/20
                                                   06/26/20    Page
                                                             Page 8 of87
                                                                       51of 130



groups—the wealthiest and the poorest—Medicare pays the remaining share of the Medication’s

costs.    But middle-income Medicare ATTR-CM patients who cannot afford the copay and

coinsurance for the Medications forgo filling their prescriptions, and Medicare pays nothing. OIG

takes the view that any manufacturer who helps those middle-income patients with their out-of-

pocket costs has committed health care fraud and may be subject to prosecution or other

enforcement action under the AKS and BIS. That interpretation effectively bars middle-income

Medicare recipients from accessing their federal health care insurance benefits based solely on

their economic status. Such a fundamentally irrational application of the Medicare Part D benefit

scheme would violate the equal protection principles enshrined in the Fifth Amendment’s Due

Process Clause. The AKS and BIS should be interpreted to avoid these constitutional concerns.

         14.    Accordingly, Pfizer requests a declaration that the Proposed Copay Assistance

Programs do not violate the AKS or the BIS.

                                         THE PARTIES

         15.    Plaintiff Pfizer Inc. is a research-based biopharmaceutical company that develops

and manufactures medicines for patients across the globe. Pfizer strives to develop breakthrough

therapies that change people’s lives, with a focus on internal medicine, inflammation and

immunology, oncology, rare diseases, vaccines, sterile injectables, and anti-infectives. Pfizer

devotes billions of dollars annually to research in these areas and has developed numerous

breakthrough treatments. Pfizer is committed to funding programs that provide public benefit,

advance medical care, and improve patient outcomes. To this end, Pfizer collaborates with health

care providers, governments, and local communities to support and expand access to reliable,

affordable health care. Pfizer is a Delaware corporation with its principal place of business at 235

East 42nd Street, New York, New York 10017.




                                                 8
                                                                                        PFE000700
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page 9 of88
                                                                    51of 130



       16.     Defendant United States Department of Health and Human Services (“HHS”) is an

executive department of the United States. HHS oversees multiple health care-related agencies

including the Centers for Medicare & Medicaid Services (“CMS”). HHS’s headquarters are in

Washington, D.C.

       17.     Defendant United States Department of Health and Human Services Office of

Inspector General (“OIG”) is an office within HHS that was established in 1976. OIG oversees

aspects of the Medicare and Medicaid programs, including through efforts to promote efficiency

and economy in departmental operations and to identify and eliminate fraud, abuse, and waste in

those programs. The Secretary of HHS has delegated to OIG authority to exclude individuals and

entities from participation in federal health care programs, prohibiting payment for any product or

service the excluded entity or individual furnishes. The Health Care Fraud and Abuse Control

Program, established by the Health Insurance Portability and Accountability Act of 1996

(“HIPAA”), authorizes OIG to provide guidance to the health care industry about potential

problems or areas of special interest. OIG’s headquarters are in Washington, D.C.

       18.     Defendant Alex M. Azar II is sued in his official capacity as Secretary of HHS, the

most senior official in the department. Under section 1128 of the Social Security Act, as Secretary

of HHS, Secretary Azar has direct authority to exclude from participation in federal health care

programs any individual or entity convicted of certain offenses or deemed by the Secretary to have

engaged in certain improper conduct. Secretary Azar directly supervises the Inspector General

and is thus responsible for any guidance that OIG issues as well as OIG’s statutory and regulatory

enforcement activities.

       19.     Defendant Christi A. Grimm is sued in her official capacity as Principal Deputy

Inspector General of and senior official in OIG. As Principal Deputy Inspector General, Ms.




                                                9
                                                                                       PFE000701
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     8951
                                                                10 of  of 130




Grimm is the senior official at OIG and is responsible for its oversight, guidance, rule-making

process, and enforcement activities, including its delegated exclusion authority.

                                   JURISDICTION AND VENUE

        20.     Pfizer brings this action pursuant to the First and Fifth Amendments to the United

States Constitution, the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02, and the Administrative

Procedure Act, 5 U.S.C. § 702.

        21.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1361 because

Pfizer’s causes of action arise under the United States Constitution and laws of the United States.

        22.     Venue is proper pursuant to 28 U.S.C. § 1391(e) because Pfizer’s principal place

of business is in this judicial district.

        23.     There is currently an actual, justiciable controversy between the parties regarding

whether Pfizer may, consistent with the AKS and BIS, provide assistance to middle-income

Medicare Part D beneficiaries to help them access Pfizer’s breakthrough ATTR-CM therapies.

        24.     Declaratory relief will resolve this controversy and eliminate the chill that the

government’s interpretation of the statutes and regulations currently has on Pfizer’s ability to

provide copay assistance.

      PFIZER PROPOSES TO PROVIDE FINANCIAL ASSISTANCE TO ALLOW
      MEDICARE PART D BENEFICIARIES TO ACCESS ITS BREAKTHROUGH
               THERAPIES FOR A FATAL CARDIAC CONDITION

        Transthyretin Amyloid Cardiomyopathy (“ATTR-CM”) and its Patient Population

        25.     ATTR-CM is a rare, progressive cardiac condition characterized by deposits of

amyloid protein in the heart muscle. Left untreated, a patient with ATTR-CM may suffer

progressive heart failure, including severe shortness of breath and limitations on physical activity,

which may end in death. In the latter stages of the disease, patients may have difficulty performing

even the most basic activities of daily living and frequently require full-time care. Prior to the


                                                 10
                                                                                         PFE000702
      CaseCase
           1:20-cv-04920-MKV  Document146-9
                1:20-cv-04920 Document   FiledFiled 11/16/20
                                                06/26/20     Page
                                                          Page     9051
                                                               11 of  of 130




availability of tafamidis, patients with ATTR-CM had a median life expectancy of 2 – 3.5 years

from diagnosis.

       26.     Diagnosis of ATTR-CM is made objectively by heart biopsy or nuclear

scintigraphy (an imaging technology).

       27.     The precise number of people who suffer from ATTR-CM is unknown. It is

estimated that approximately 100,000 – 150,000 Americans may have the disease, which

disproportionately affects the elderly. Most ATTR-CM patients are Medicare beneficiaries and

many have limited financial resources.

       Pfizer’s Development of Tafamidis to Treat ATTR-CM

       28.     Tafamidis is the result of nearly two decades of research and testing. While not a

cure, tafamidis offers ATTR-CM patients hope for a longer and better life and may provide a

bridge to future therapies.

       29.     Before development of tafamidis, no FDA-approved pharmacological treatments

existed for ATTR-CM. A small number of ATTR-CM patients have undergone dual heart and

liver transplants, in hopes of curing the disease, or at least improving their prognosis. These

procedures have had some success, but limited application in practice, because most patients with

ATTR-CM are too sick and have too many other medical problems to meet transplant criteria.

Furthermore, the total cost of an individual patient’s transplants can exceed $2 million.

       30.     The tafamidis molecule first was developed in the early 2000s. Over the next

decade, extensive laboratory, pre-clinical, and clinical studies evaluated both the safety and

efficacy of the molecule. As with other investigational medicines for rare diseases, these studies

were undertaken even though, at the outset, the likelihood of success was very low.

       31.     Substantial research and development time and costs are required to develop novel

therapies like tafamidis. The development of medicines for rare diseases, like ATTR-CM, is


                                                11
                                                                                        PFE000703
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9151
                                                                12 of  of 130




complicated by the fact that the diseases typically are not well characterized or understood,

appropriate efficacy endpoints are not defined, and patient populations are very small.

        32.      These unique challenges make development of medicines for rare diseases even

more difficult and expensive. As a consequence of these hurdles, the cost of developing medicines

for rare (and other) diseases has continued to rise. As the Office of Health Economics, a British

research entity, observed in 2012, biopharmaceutical companies’ out-of-pocket drug development

expenditures have risen by 600% since the 1970s, while success rates for bringing these

developments to market have fallen, making it more expensive than ever for manufacturers to

develop rare disease medications.2

        Pfizer’s Successful Clinical Trials Demonstrate Tafamidis’ Safety and Efficacy in
        Extending Life for ATTR-CM Patients

        33.      Pfizer acquired rights to the tafamidis molecule in 2010. In 2012, FDA granted

Pfizer orphan drug designation for the development of tafamidis as a treatment for ATTR-CM.

Orphan drug designation is a special status FDA may grant to drugs that treat a rare disease, where

both the drug and the disease meet certain regulatory and statutory criteria specified in the Orphan

Drug Act, 21 U.S.C. § 360bb, and FDA’s implementing regulations, 21 CFR Part 316. Orphan

designation qualifies the sponsor of the drug for various development incentives designed to

encourage innovation of treatments for rare diseases.

        34.      In 2013, Pfizer began enrollment in the landmark Transthyretin Amyloid

Cardiomyopathy Clinical Trial (“ATTR-ACT”), which was an international, multicenter, double-

blind, placebo-controlled, randomized clinical trial designed to evaluate the efficacy and safety of

tafamidis in patients with hereditary and wild-type ATTR-CM. ATTR-ACT was the largest



2
 Jorge Mestre-Ferrandiz et al., Office of Health Economics, The R&D Costs of a New Medicine (Dec. 2012),
https://www.ohe.org/publications/rd-cost-new-medicine#.



                                                      12
                                                                                                  PFE000704
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9251
                                                                13 of  of 130




multicenter investigation of a treatment for ATTR-CM ever conducted, and it was completed after

approximately six years in February 2018.

         35.      The study was sponsored by Pfizer and conducted by leading researchers at some

of the most prominent medical institutions in the world, including Columbia University, the Mayo

Clinic, Stanford University, the Cleveland Clinic, University College London and St.

Bartholomew’s Hospital, London, and the French Referral Center for Cardiac Amyloidosis.

         36.      The study demonstrated tafamidis’ value as a breakthrough therapy that changes

the lives of patients with ATTR-CM, who until now had no approved medicines for this rare,

debilitating, and fatal disease.

         37.      As reported in the September 13, 2018, issue of the New England Journal of

Medicine, the combination of all-cause mortality and cardiovascular-related hospitalizations (the

primary endpoint of the study) was significantly lower among patients who received tafamidis than

among those who received placebo: patients treated with tafamidis had a 30% lower all-cause

mortality rate and experienced 32% fewer cardiovascular-related hospitalizations than those

taking placebo. At the end of the trial, 70% of tafamidis patients were alive, compared to only

57% of those receiving placebo.

         38.      More recent data demonstrates tafamidis’ immense value to public health. For

example, extrapolation of data from the ATTR-ACT study indicates an approximately 18-

month increase in median overall survival for patients treated with tafamidis as compared to

those receiving placebo.3



3
  See Benjamin Li et. al, Extrapolation of Survival Benefits in Patients with Transthyretin Amyloid Cardiomyopathy
Receiving Tafamidis: Analysis of the Tafamidis in Transthyretin Cardiomyopathy Clinical Trial. Cardiology and
Therapy (Apr. 13, 2020), https://doi.org/10.1007/s40119-020-00179-2; Kumar Dharmarajan and Mathew Maurer,
Transthyretin Cardiac Amyloidoses in Older North Americans, J. Am. Geriatric Society (Feb. 13, 2012),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3325376/.



                                                          13
                                                                                                           PFE000705
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9351
                                                                14 of  of 130




        39.      Tafamidis treatment significantly reduced the decline in patients’ functional

capacity and quality of life compared to placebo. Given the progressive nature of the disease

and the mechanism through which it acts, tafamidis is expected to have greater benefit when

administered early in the disease course.

        40.      Tafamidis was well tolerated in the trial, with a safety profile comparable to

placebo and a rate of permanent discontinuation due to adverse events similar to placebo.

        41.      Based on the results of ATTR-ACT, FDA designated tafamidis a Breakthrough

Therapy—a designation reserved for medications “that are intended to treat a serious condition

and [for which] preliminary clinical evidence indicates that the drug may demonstrate

substantial improvement over available therapy on a clinically significant endpoint(s).”4

        FDA Approves Tafamidis as the Only Drug to Treat ATTR-CM

        42.      On May 3, 2019, the FDA approved tafamidis for the treatment of ATTR-CM to

reduce cardiovascular mortality and cardiovascular-related hospitalization.

        43.      Tafamidis is the first and only medicine approved in the United States for treatment

of ATTR-CM.

        44.      The director of the Division of Cardiovascular and Renal Drugs in the FDA’s

Center for Drug Evaluation and Research described tafamidis as “an important advancement

in the treatment of the cardiomyopathy caused by transthyretin-mediated amyloidosis.”5




4
 See FDA, Breakthrough Therapy, https://www.fda.gov/patients/fast-track-breakthrough-therapy-accelerated-
approval-priority-review/breakthrough-therapy (last visited June 14, 2020).
5
  FDA, FDA Approves New Treatments for Heart Disease Caused by a Serious Rare Disease, Transthyretin
Mediated Amyloidosis, (May 6, 2019), https://www.fda.gov/news-events/press-announcements/fda-approves-new-
treatments-heart-disease-caused-serious-rare-disease-transthyretin-mediated.


                                                      14
                                                                                                  PFE000706
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9451
                                                                15 of  of 130




        The Effect of the Medicare Benefit Design is to Hinder Access to Tafamidis for
        Middle-Income Americans

        45.       Medicare is a federal health insurance program that covers individuals age 65 and

older, as well those under age 65 with certain disabilities or conditions. Congress enacted

Medicare Part D in 2003. 42 U.S.C. § 1395w-101 et seq.; Medicare Prescription Drug,

Improvement, and Modernization Act of 2003, Pub. L. No. 108-173, 117 Stat. 2066 (2003).

Through Part D, Congress made outpatient prescription coverage available to Medicare

beneficiaries through private insurance plans, which are approved by Medicare. As of 2019, the

Part D program covered 45 million Americans, representing approximately 70% of all Medicare

beneficiaries.6

        46.       Congress included a cost-sharing feature in Medicare Part D plans. Under this cost-

sharing scheme, the insured patient’s out-of-pocket expense for medications is largely driven by

the Medicare Part D benefit structure, which has several “phases”:

                  a.      Deductible. Beneficiaries are responsible for a deductible of $435 in 2020,

        meaning they pay 100% of the first $435 in eligible prescription costs.

                  b.      Initial Coverage Phase. After beneficiaries have satisfied the deductible,

        they enter the initial coverage phase, in which they are responsible for a 25% coinsurance

        payment on any costs up to the initial coverage limit, which in 2020 is $4,020 for combined

        prescription medication spending by the beneficiary and the Part D plan.

                  c.      The “Coverage Gap.” Once combined prescription medication spending

        by the beneficiary and plan hits the initial coverage limit ($4,020 in 2020), beneficiaries

        enter a “coverage gap” phase, often referred to as the “donut hole.”                      In the past,


6
 Juliette Cubanski et al., 10 Things to Know about Medicare Part D Coverage and Costs in 2019, Kaiser Family
Foundation, (June 4, 2019), https://www.kff.org/medicare/issue-brief/10-things-to-know-about-medicare-part-d-
coverage-and-costs-in-2019/.



                                                      15
                                                                                                   PFE000707
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9551
                                                                16 of  of 130




         beneficiaries were responsible for almost all costs when they reached the “donut hole.” In

         more recent years, as a result of changes brought about by the Affordable Care Act, the

         manufacturer has become responsible for the majority of medication costs during this

         phase. Still, in 2020, beneficiaries must cover 25% coinsurance payments in this “coverage

         gap” phase, until they have spent $2,652 out of pocket (inclusive of deductible and initial

         coverage coinsurance) and reach the catastrophic coverage threshold.7

                  d.       Catastrophic Coverage.           Beneficiaries enter the catastrophic coverage

         phase after their out-of-pocket spending, including during the “coverage gap” phase,

         reaches $2,652. After beneficiaries reach that threshold, they must continue to pay 5% of

         the cost of brand-name medications for the remainder of the coverage year. There is no

         financial cap on the amount that a patient can be required to pay for their medicine in a

         given year.

         47.      The below graphic details the standard Part D cost-sharing structure for brand-name

         medications as of 2020:




7
  This $2,652 figure (nearly 17% increase from 2019) represents the amount that a patient must personally pay out
of pocket before reaching the catastrophic coverage threshold if the patient is using only branded medications. If a
patient uses a mix of branded and generic medications, the patient’s out-of-pocket cost before reaching the
catastrophic coverage phase could vary. In addition, to the patient contribution, manufacturers contribute $3,698, for
a total co-insurance of $6,350 that the plan does not cover. Juliette Cubanski, and Tricia Neuman, How Will The
Medicare Part D Benefit Change Under Current Law and Leading Proposals?, Kaiser Family Foundation (Oct. 11,
2019), https://www.kff.org/medicare/issue-brief/how-will-the-medicare-part-d-benefit-change-under-current-law-
and-leading-proposals/.



                                                         16
                                                                                                         PFE000708
      CaseCase
           1:20-cv-04920-MKV  Document146-9
                1:20-cv-04920 Document   FiledFiled 11/16/20
                                                06/26/20     Page
                                                          Page     9651
                                                               17 of  of 130




       48.     Depending on the enrollee’s financial situation and the cost of the medicines they

may need, Medicare Part D’s cost-sharing structure can become financially onerous. In theory,

cost sharing is intended to encourage patients to evaluate the need for discretionary care and to

consider less expensive alternatives when available. But, in some cases, the Medicare Part D

benefit design and patient cost-sharing obligations operate to put even medically necessary

treatment out of reach for patients.

       49.     Congress made clear that it did not intend cost sharing to operate as a mechanism

to ration access to essential medications (or to limit Part D benefits to only those wealthy enough

to afford copay or coinsurance amounts). To mitigate against that result, Congress included in

Medicare a Low Income Subsidy (“LIS”) program that limits the impact of the Medicare Part D

cost-sharing structure by providing additional coverage to patients falling below 150% of the

Federal Poverty Level. To qualify for Medicare’s LIS program, patients must earn less than


                                                17
                                                                                       PFE000709
       CaseCase
            1:20-cv-04920-MKV  Document146-9
                 1:20-cv-04920 Document   FiledFiled 11/16/20
                                                 06/26/20     Page
                                                           Page     9751
                                                                18 of  of 130




$19,140 annually. As a result of this income threshold, LIS assistance is unavailable to the

majority of Medicare beneficiaries: of the approximately 45 million Part D enrollees in 2016, only

an estimated 13 million (29%) qualified for the LIS program. 8

        50.      Some patients for whom LIS is unavailable may obtain financial assistance through

charities or from manufacturer-supported free drug programs, such as Pfizer’s free drug program

for tafamidis. If neither charitable assistance nor free medication is available, then a patient who

is not wealthy but does not qualify for the LIS program may be forced to forgo treatment. Even

where charitable assistance is obtained initially, a patient is not assured that it will continue to be

available to help the patient with copays on a long-term basis.

        51.      Indeed, there is evidence that at least one quarter of new Medicare Part D

prescriptions are abandoned if patients are asked to pay $50 or more (which is why Pfizer proposes

a copay of $35 in its Proposed Programs).9 The problem becomes more acute for beneficiaries

with cancer or rare diseases, where the cost of developing treatments and a smaller patient

population results in the manufacturer charging higher prices. Despite the severity of these

diseases, the higher out-of-pocket costs of these medications cause many prescriptions to go

unfilled and patients to go without treatment. In one study, 49% of cancer patients who had out-

of-pocket costs over $2,000 did not fill their prescriptions. By comparison, the rate of unfilled

prescriptions was only 10% amongst patients paying less than $10 for their prescriptions. 10



8
 Jack Hoadley et al., Medicare Part D in 2016 and Trends over Time, Kaiser Family Foundation, (Sept. 16, 2016),
https://www.kff.org/report-section/medicare-part-d-in-2016-and-trends-over-time-section-4-the-low-income-
subsidy-program/.
9
  Drug pricing in America: A prescription for Change, Part II, Hearing Before the Senate Comm. on Finance, 116th
Cong 66 (2019) (prepared statement of Albert Bourla, DVM, Ph.D., Chief Executive Officer, Pfizer).
https://www.finance.senate.gov/imo/media/doc/37143.pdf.
10
  Jalpa A. Doshi, et al., Association of Patient Out-of-Pocket Costs with Prescription Abandonment and Delay in
Fills of Novel Oral Anticancer Agents, J. of Clinical Oncology 476, (Feb. 10, 2018),
https://ascopubs.org/doi/full/10.1200/JCO.2017.74.5091.



                                                       18
                                                                                                     PFE000710
      CaseCase
           1:20-cv-04920-MKV  Document146-9
                1:20-cv-04920 Document   FiledFiled 11/16/20
                                                06/26/20     Page
                                                          Page     9851
                                                               19 of  of 130




       52.     Tafamidis exemplifies the challenges to patient affordability resulting from

Medicare’s benefit design when it is applied to medicines that treat a rare disease and are,

consequently, more expensive. Under the Medicare Part D benefit structure, a patient must

pay approximately $13,000 in annual out-of-pocket expenditures for tafamidis, based on

mandatory coinsurance through certain Part D phases (i.e., deductible, initial benefit limit,

coverage gap, and catastrophic) and certain formulary tiers (e.g., specialty tier). This expense

presents a prohibitive financial barrier for a significant proportion of Medicare patients.

       53.     Reduction in drug prices will not solve the affordability problem for innovative

orphan drugs like tafamidis under Medicare Part D’s benefit structure. That is because Medicare

Part D front loads costs by requiring patients to pay at least $2,652 of their medicines’ costs

before they reach the catastrophic coverage phase of the benefit—an onerous threshold that

prevents access to most innovative orphan drug treatments. Moreover, after a beneficiary hits

the catastrophic coverage phase, Part D’s lack of an out-of-pocket spending cap means patients are

still responsible for significant co-insurance costs. Thus, even if tafamidis’ price were cut in half,

the $2,652 initial out-of-pocket costs to patients would not be reduced at all and the total cost to

patients, approximately $8,000 annually, would remain prohibitive for most patients.

       54.     For many Part D enrollees, spending thousands of dollars in annual prescription

expenses is beyond their means. Those patients will not be able to fill their prescription and,

without assistance, will be forced to forgo the treatment.

       55.     The result is that, without assistance, many ATTR-CM patients will not be able

to afford the Medications that can help extend their lives.

       56.     The Medicare Part D statute or regulations do not directly prohibit

manufacturers or other entities from providing copay assistance to Medicare patients.




                                                 19
                                                                                          PFE000711
      CaseCase
           1:20-cv-04920-MKV  Document146-9
                1:20-cv-04920 Document   FiledFiled 11/16/20
                                                06/26/20     Page
                                                          Page     9951
                                                               20 of  of 130




       57.     As discussed below, however, OIG has construed the AKS and BIS to

categorically ban manufacturers, but not others, from offering copay assistance to Medicare

patients under any circumstances. OIG’s interpretation of those statutes also substantially

restricts manufacturer support of independent charities that could provide such financial

support. That construction improperly expands the prohibitions in the AKS and BIS, which

are aimed at preventing fraud and bribery in medical decision-making. In so doing, OIG’s

position broadly blocks patients’ access to Medicare coverage in a manner not contemplated

by Congress when it established the Part D program.

       Pfizer’s Proposed Copay Assistance Programs Would Allow Medicare Patients to
       Access these Breakthrough, Life-Extending Medications

       58.     Pfizer’s Proposed Copay Assistance Programs would help ensure that financial

obstacles do not prevent ATTR-CM patients, who have been appropriately prescribed tafamidis,

from receiving the medication. More specifically, Pfizer proposes two possible solutions to

facilitate patient access. Pfizer seeks to provide financial assistance to such patients to help them

cover out-of-pocket expenses (copay and coinsurance) through the Direct Copay Assistance

Program and/or the Independent Charity Program, which would mean funding an existing

independent charity that would provide copay assistance to patients diagnosed with ATTR-CM

who require financial support to access tafamidis (the only FDA-approved treatment for the disease

state) as well as any other ancillary prescription drugs used to treat the symptoms of the disease

and any potential side effects of treatment. Collectively, these are described as the “Proposed

Copay Assistance Programs.”

       59.     If Pfizer were to implement the Proposed Copay Assistance Programs, the out-

of-pocket cost for eligible patients with Medicare insurance would be $35 per month for

tafamidis.



                                                 20
                                                                                         PFE000712
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    100
                                                              21 of 51of 130



       60.    The following paragraphs outline the proposed Programs that Pfizer has designed

to help middle-income Medicare patients access the Medications. As discussed below, Pfizer

submitted to OIG a request for an advisory opinion on the permissibility of the Proposed Copay

Assistance Programs, as characterized herein. OIG refused to issue an advisory opinion on the

Independent Charity Program and has informed Pfizer that it has reached an unfavorable opinion

on the Direct Copay Assistance Program. At this juncture, Pfizer cannot proceed with either of

the Proposed Copay Assistance Programs without facing a significant and imminent risk of

enforcement action.

       A.     Direct Copay Assistance Program

       61.    The proposed Direct Copay Assistance Program would provide copay assistance

directly to eligible Medicare Part D beneficiaries to help them pay the costs required to

matriculate through the Part D deductible, initial coverage phase, and coverage gap and then to

assist patients with affording the 5% coinsurance required during the catastrophic phase.

       62.    To be eligible to receive copay assistance under this Program, patients must: (1)

be prescribed tafamidis for an on-label (approved) indication, that is, ATTR-CM; (2) be United

States residents; and (3) meet program criteria for financial need tailored to address the burden

otherwise faced by middle-income patients who are unable to access other available resources.

Part D beneficiaries meeting those requirements who enroll in the program would pay a copay

of $35 per month, after which Pfizer would pay 100% of each enrolled Medicare Part D

beneficiary’s monthly deductible or coinsurance amounts for tafamidis.

       63.    Pfizer would not advertise its Direct Copay Assistance Program or use it as a

means to solicit new patients for tafamidis. Rather, the Direct Copay Assistance Program

would offer copay assistance only after a physician diagnoses a patient with ATTR-CM and

decides to prescribe tafamidis.


                                               21
                                                                                      PFE000713
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    101
                                                              22 of 51of 130



       64.     Nor would Pfizer routinely provide copay assistance to all patients prescribed

tafamidis. Rather, patients requesting assistance through the Direct Copay Assistance Program

would be individually evaluated, on a case-by-case income determination, based on a uniform

measure of financial need, to ensure that patients meet the Program requirements. Pfizer would

require patients to provide appropriate documentation to substantiate those financial need

determinations.

       65.     The Direct Copay Assistance Program provides no financial incentive to

physicians to favor tafamidis. Prescribers would exercise independent medical judgment on

whether a patient should use tafamidis based on its efficacy and safety for treating ATTR-CM,

after objective diagnosis of that condition and based on each patient’s medical profile and

treatment needs. Prescribers would receive no benefit from the program. Indeed, physicians

currently prescribe tafamidis to ATTR-CM patients covered by Medicare in the absence of any

direct copay assistance program, and they do so because tafamidis is the only approved

medication for this deadly disease and because of its proven clinical benefits.

       66.     The Direct Copay Assistance Program has no more impact on a physician’s

prescribing decision for impacted patients than does the existence of the LIS program for

indigent patients or the availability of existing financial assistance programs from Pfizer or any

other third-party source.

       67.     The Direct Copay Assistance Program would put middle-income Medicare

patients demonstrating financial need on similar footing as commercially insured patients suffering

from ATTR-CM, who already benefit from Pfizer’s copay assistance. The only difference between

these patients is the type of insurance to which they have access.




                                                22
                                                                                       PFE000714
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    102
                                                               23 of 51of 130



        68.     Because no alternative pharmacologic therapies have been approved to treat

ATTR-CM (and a dual organ transplant is both far more expensive and rarely a viable option),

the proposed arrangement presents no risk of inappropriately steering ATTR-CM patients

toward tafamidis or improperly inducing prescriptions for tafamidis.

        69.     In summary, the Direct Copay Assistance Program will enable patients to access

the sole effective treatment for ATTR-CM and put middle-income patients on similar footing with

wealthy patients who can afford the out-of-pocket costs, low-income patients who qualify for LIS

subsidies, and commercially insured patients who have access to Pfizer’s analogous patient

assistance programs. The Program will advance Medicare’s purpose and improve patient care,

and does not constitute an illegal kickback, as discussed below.

        B.      Independent Charity Program

        70.     Pfizer’s proposed Independent Charity Program would fund an existing

independent charity to develop a copay assistance fund specifically for ATTR-CM patients.

        71.     The independent charity would provide copay assistance to patients diagnosed with

ATTR-CM who require financial support to access tafamidis and any other prescription drugs used

to treat the symptoms of the disease and any potential side effects of treatment. These other

prescription drugs would include other manufacturers’ products, and they would be ancillary to

the treatment of the disease state itself.

        72.     Pfizer would communicate with the charity about the scope of the fund and funding

needs, but the charity would retain independence to establish patient eligibility criteria, to ensure

patients make a showing of financial need and have been appropriately prescribed tafamidis, and

to determine how to allocate funds.




                                                 23
                                                                                         PFE000715
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    103
                                                              24 of 51of 130



   PFIZER’S PROPOSED COPAY ASSISTANCE PROGRAMS ARE LAWFUL AS A
             MATTER OF PROPER STATUTORY CONSTRUCTION

       The Anti-Kickback Statute (“AKS”) and Beneficiary Inducement Statute (“BIS”)

       A.      The Anti-Kickback Statute (“AKS”)

       73.     The AKS is a criminal statute originally enacted as part of the Social Security

Amendments Act of 1972 to combat fraud and abuse in the Medicare and Medicaid programs.

       74.     The AKS prohibits any person from knowingly and willfully offering, paying,

soliciting, or receiving “remuneration” (i.e., a thing of value), directly or indirectly, in cash or in

kind, “to induce” the purchase, prescription, or recommendation of items or services payable under

a federal health care program. 42 U.S.C. § 1320a-7b(b)(2).

       75.     Conviction under the AKS can result in severe consequences for pharmaceutical

manufacturers, executives and employees, including the imposition of criminal or civil penalties

(including serving as the basis for liability under the False Claims Act), and/or administrative

sanctions. See 42 U.S.C. § 1320a-7(b)(15). Most dire for a pharmaceutical company, conviction

can serve as grounds to exclude the company and its products from reimbursement under federal

health care programs, including Medicare and Medicaid. 42 U.S.C. § 1320-7(a) and (b). Due to

the outsized role of federal health insurance in the health care sector, a pharmaceutical company

cannot afford the risk of exclusion.

       76.     Because the literal language of the AKS could be read very broadly and the

consequences of conviction are so severe, Congress has enacted various statutory exemptions for

different types of conduct that it would not want to deter. 42 U.S.C. § 1320a-7b(b)(3). The

statutory exceptions demonstrate that Congress intends for the AKS to apply only in circumstances

where the remuneration is intended to improperly or corruptly influence the relevant individual’s

decision-making.



                                                  24
                                                                                           PFE000716
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    104
                                                               25 of 51of 130



         77.      In addition, Congress ordered HHS to promulgate regulatory “safe harbors,” which

define certain types of payments and other arrangements that cannot be the basis for criminal or

civil liability even if they arguably might violate the literal language of the AKS if read broadly. 11

42 U.S.C. § 1320a-7b(b)(3)(E). OIG has adopted 28 safe harbors that are currently in effect.

         B.       The Benefit Inducement Statute (“BIS”)

         78.      The BIS, enacted as part of HIPAA in 1996, prohibits any person, organization, or

entity from “offer[ing] to or transfer[ing] remuneration to any individual eligible for [Medicare,

Medicaid or certain other federally funded State health care programs] . . . that such person knows

or should know is likely to influence such individual to order or receive from a particular provider,

practitioner, or supplier any item or service for which payment may be made, in whole or in part,”

under federal health care programs. 42 U.S.C. § 1320a-7a(a)(5). The BIS also carries significant

civil monetary penalties. Id. § 1320a-7a(a).

         C.       The “Remuneration” Element

         79.      Not all monetary payments qualify as “remuneration” under the BIS or under the

AKS’s implementing regulations. Even though “remuneration” can include “anything of value,”

the BIS statute and AKS regulations create an exception for copay waivers (the “Copay Waiver

Exception”). Under the BIS, waivers of coinsurance or deductibles are not “remuneration” if: (i)

the waiver is not offered as part of any advertisement or solicitation; (ii) the person does not

routinely waive coinsurance or deductible amounts; and (iii) the person waives the coinsurance




11
  The Senate Committee Report explained Congress’ intent in creating regulatory “safe harbors” as follows: “It is
the understanding of the Committee that the breadth of [the] statutory language has created uncertainty among
health care providers as to which commercial arrangements are legitimate, and which are proscribed. The
Committee bill therefore directs the Secretary, in consultation with the Attorney General, to promulgate regulations
specifying payment practices that will not be subject to criminal prosecution ... and that will not provide a basis for
exclusion from participation in Medicare or the State health care programs.” S. Rep. No. 109, 100th Cong., 1st Sess.
14 (1987), reprinted in 1987 U.S.C.C.A.N. News 682, 707.



                                                          25
                                                                                                         PFE000717
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    105
                                                               26 of 51of 130



and deductible amounts after determining in good faith that the individual is in financial need or

fails to collect coinsurance or deductible amounts after making reasonable collection efforts. 42

U.S.C. § 1320a-7a(i)(6)(A). The regulations implementing the AKS create a similar Copay

Waiver Exception to the definition of “remuneration.” 42 C.F.R. § 1003.110.

        80.     In addition, the BIS creates an Access to Care Exception, which excludes from the

statutory definition of “remuneration” arrangements that “promote[] access to care” and pose a

low risk of harm to patients and federal health care programs. 42 U.S.C. § 1320a–7a(6)(D); 81

Fed. Reg. 88,368, 88,393 (Dec. 7, 2016) (regulations implementing Access to Care Exception).

        81.     According to OIG’s regulations, an arrangement will pose a low risk of harm under

the Access to Care Exception if it is “(1) . . . unlikely to interfere with, or skew, clinical decision

making; (2) … unlikely to increase costs to federal health care programs or beneficiaries through

overutilization or inappropriate utilization; and (3) [does] not raise patient safety or quality-of-care

concerns.” 81 Fed. Reg. 88,368, 88,396 (Dec. 7, 2016); 42 C.F.R. § 1003.110 (2017).

        82.     Through these regulations, OIG has acknowledged that not all programs that

eliminate financial obstacles that might prevent a patient from filling a prescription present a risk

of over or inappropriate utilization.

        83.     OIG has, however, prevented individuals or companies from independently taking

advantage of the statutory exception, by requiring them first to satisfy OIG that the exception is

warranted. By regulation, OIG places the burden on “anyone asserting this exception . . . of

presenting sufficient facts and analysis” to prove to OIG in advance that the particular arrangement

promotes access to care and poses no more than a low risk of harm to patients or federal health

care programs. 81 Fed. Reg. 88,368, 88,391 (Dec. 7, 2016).




                                                  26
                                                                                            PFE000718
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    106
                                                              27 of 51of 130



       D.      The “Inducement” Element

       84.     A payment only violates the AKS or BIS if it is provided “knowingly and

willfully . . . to induce” the purchase, prescription, or recommendation of items or services payable

under a federal health care program.

       85.     In order to satisfy the inducement element of the AKS and BIS, the government

must show that the defendant paid remuneration in an “attempt to gain influence over the reason

or judgment of that person,” where “that person” refers to the individual who received

remuneration under the preceding inquiry. United States v. Krikheli, 461 F. App’x 7, 10–11 (2d

Cir. 2012).

       86.     The requisite influence must be “improper,” see, e.g., United States v. TEVA

Pharm. USA, Inc., No. 13 CIV. 3702 (CM), 2016 WL 750720, at *17 (S.D.N.Y. Feb. 22, 2016);

Guilfoile v. Shields, 913 F.3d 178, 192–93 (1st Cir. 2019), and the accompanying remuneration

must be “offered or paid as a quid pro quo,” Krikheli, 461 F. App’x at 10–11. “[T]he government

[i]s required to prove that any payments . . . were made to induce referrals in a quid pro quo

transaction.” Id.

       87.     This requirement that the influence be “improper” or “corrupt,” i.e., in the nature

of a “quid pro quo,” is consistent with the Supreme Court’s recognition that “kickback” has an

established, circumscribed meaning under federal statutes, such as 41 U.S.C. § 8701(2), which

defines “kickback” as a thing of value given “for the purpose of improperly obtaining or rewarding

favorable treatment.” Skilling v. United States, 561 U.S. 358, 412-13 (2010) (emphasis added)

(citing also 18 U.S.C. § 666(a)(2) (“corruptly gives … anything of value … with intent to influence

or reward”), and 18 U.S.C. § 201(b) (same)).




                                                 27
                                                                                         PFE000719
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    107
                                                              28 of 51of 130



       The Proposed Copay Assistance Programs Do Not Violate the AKS or BIS

       88.       Pharmaceutical manufacturer copays to federal health insurance beneficiaries are

lawful under the AKS and BIS when, as in the case of tafamidis, the manufacturer does not

knowingly and willfully intend for those copays to improperly or corruptly influence the

prescribing or purchase of its product. Here, the proposed Programs do not meet either the

remuneration or inducement elements of the AKS and BIS.

       A.        The Proposed Copay Assistance Programs Do Not Involve Prohibited
                 Remuneration

            i.   The Copay Waivers Here Are Specifically Exempted from the Definition of
                 “Remuneration”

       89.       The financial assistance to be provided under the Proposed Copay Assistance

Programs meets each of the three requirements for the Copay Waiver Exception to the BIS and

AKS implementing regulations. 42 U.S.C. § 1320a-7a(i)(6)(A) (BIS); 42 C.F.R. § 1003.110 (AKS

implementing regulations). It would not be offered as part of any advertisement to solicit

prescriptions for tafamidis; rather, it would be offered only to patients diagnosed with ATTR-CM

who have already been prescribed tafamidis by their physician. Moreover, the waivers would not

be “routine,” as they instead would be granted on a case-by-case basis upon a documented

demonstration of financial need based on objective criteria.

       90.       Additionally, the proposed Programs meet the Access-to-Care Exception because

they increase access to necessary medical care and pose a low risk of harm to federal health care

programs. 42 C.F.R. § 1003.110 (definition of “remuneration”); 81 Fed. Reg. 88,368, 88,393

(Dec. 7, 2016):

       a.        The Proposed Copay Assistance Programs Do Not Interfere with Clinical

Decision-Making. Tafamidis is an FDA-designated “breakthrough therapy,” the only FDA-

approved medication for treatment of ATTR-CM, and the only treatment proven to reduce


                                                28
                                                                                      PFE000720
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    108
                                                              29 of 51of 130



mortality and slow decline in function and quality of life for patients with this deadly disease. As

noted above, there are no realistic alternative treatments for the overwhelming majority of

Medicare patients suffering from ATTR-CM and any copay assistance would be available only

after the objective diagnostic and prescribing decisions of the patient’s treating physician. Under

those circumstances, copay assistance would not improperly alter clinical decision-making.

       b.      The Programs Promote Appropriate Utilization, Not Overutilization. As discussed

above, only patients diagnosed with ATTR-CM who are prescribed tafamidis on-label by their

physician and who have demonstrated financial need will be eligible for copay assistance. Thus,

the effect of the Proposed Copay Assistance Programs would not be to induce unwarranted

prescriptions, but to help ensure that appropriate patients have access to therapy regardless of their

ability to pay. The lack of alternatives to tafamidis also eliminates the concern that patients could

be locked into a particular product because of financial incentives. Any additional expenditure

required for tafamidis would be appropriate and necessary to allow patients suffering from a

debilitating and fatal condition to benefit from a breakthrough treatment that can extend life, as

evidenced by Medicare’s willingness to pay its share of tafamidis’ cost for patients covered by LIS

or beneficiaries who are able to afford their coinsurance obligations from their personal resources

or other third-party sources.

       c.      The Programs Promote Patient Safety and Quality of Care. For most patients with

ATTR-CM, tafamidis will be the best and only available treatment. The fact that the Programs

would increase access to tafamidis for appropriate patients would improve the quality of patient

care and patient outcomes. Copay support in this context—whether from an independent charity

or directly from Pfizer—is designed to allow doctors to make treatment decisions based on their




                                                 29
                                                                                          PFE000721
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    109
                                                              30 of 51of 130



patients’ best clinical interest, ensuring that financial need does not impede patient access to these

life-changing Medications.

           ii.   The Proposed Independent Charity Program, by Involving an Independent
                 Charitable Organization, Takes the Assistance Even Further from Remuneration

       91.       The proposed Independent Charity Program is even further outside the statutory

prohibitions of the AKS and BIS, because the ostensible remuneration would not be provided to

the person who would supposedly be induced.

       92.       The AKS and the BIS only encompass transfers of remuneration to a person in order

to corruptly induce or influence that person’s decisions about the provision of medical services

funded under a federal health care program. See 42 U.S.C. § 1320a-7b(b)(2)(B); 42 U.S.C.

§ 1320a-7a(a)(5). While the connection between the remuneration and the induced individual can

be “direct[] or indirect[],” 42 U.S.C. § 1320a-7b(b), there still must be a causal chain connecting

the two.

       93.       As OIG has long acknowledged in its guidance, making charitable donations to an

independent organization that facilitates access to medication does not qualify as prohibited

remuneration provided—even indirectly—“to” the person to be induced as long as the charity

remains independent and the donations are not intended to improperly induce the independent

organization to recommend or arrange for the purchase of the manufacturer donor’s federally

reimbursable items.      Precisely because the “bona fide charitable assistance programs” are

“independent,” the manufacturers that contribute to the independent charity are not providing

prohibited “remuneration” to any specific patient.

       94.       Nor does the fact that tafamidis is the only FDA-approved treatment option for

ATTR-CM change the analysis under the AKS’ and BIS’ remuneration prong, which hinges on

the bona fide independence of the charity, not the breadth of its charitable goals. Through guidance



                                                 30
                                                                                          PFE000722
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    110
                                                               31 of 51of 130



issued in both 2005 (the “2005 Guidance”) and 2014 (the “2014 Guidance”), OIG has

acknowledged the fact that “a disease fund includes only one drug or drugs made by one

manufacturer would not, standing alone, be determinative of an anti-kickback statute violation.”

70 Fed. Reg. 70,623-03, 70,627 n.19 (Nov. 22, 2005); 79 Fed. Reg. 31,120, 31,122 (May 30, 2014).

Once again, the independence of the charity means that the manufacturer has not provided

“remuneration” to the patient, even when a charitable fund, by its own design, supports only one

approved product.

        95.     OIG’s 2005 Guidance suggests that certain communications with independent

charities can undermine their independence and turn them into a “conduit” for manufacturers to

provide copay support to patients. 70 Fed. Reg. 70,623, 70,626-27 (Nov. 22, 2005). However,

merely communicating with a charity about the levels of funding or other means of making the

donation more effective does not eliminate that independence and transform those donations into

remuneration.

        B.      The Proposed Copay Assistance Programs Are Not Intended to Improperly Induce
                Prescriptions for Tafamidis

        96.     In the circumstances of the Proposed Copay Assistance Programs, patient

assistance would not “improperly” or “corruptly” influence the “reason or judgment” of a patient

to fill a prescription for tafamidis.

        97.     Under the Proposed Copay Assistance Programs, any offer of copay assistance will

occur only after a physician has diagnosed a patient with ATTR-CM on the basis of objective

criteria and prescribed tafamidis. Moreover, the fatal nature of the disease, and the absence of

alternative therapies, obviates concerns for over- or inappropriate utilization.        In these

circumstances, the Proposed Copay Assistance Programs will facilitate access to tafamidis, remove




                                               31
                                                                                      PFE000723
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    111
                                                               32 of 51of 130



barriers to therapy, and encourage adherence to science-based treatment decisions. The Programs

will not improperly induce or influence either the physician’s or patient’s decision-making.

        98.     Patients who are diagnosed with ATTR-CM have only three options: (1) they can

live with a progressive, debilitating disease that results in death, typically within 2 to 3.5 years; (2)

they can see if they are medically eligible for a more expensive, more invasive, and more

dangerous dual heart and liver transplant; or (3) they can take a prescribed course of tafamidis.

Faced with those choices, the notion that the Proposed Copay Assistance Programs induce—much

less improperly induce—a patient to choose the third option is unsupportable.

  IN LIGHT OF OIG’S INTERPRETATION OF ANTI-FRAUD STATUTES, PFIZER
  CANNOT IMPLEMENT THE PROPOSED PROGRAMS WITHOUT SIGNIFICANT
             RISK OF INCURRING AN ENFORCEMENT ACTION

        99.     Notwithstanding the clear social and medical benefits of Pfizer’s Proposed Copay

Assistance Programs, which would allow middle-income Part D beneficiaries to access tafamidis

in the same way their wealthier and poorer fellow Medicare beneficiaries do, OIG’s overly broad

interpretation of the AKS and BIS prevents Pfizer from doing so. OIG’s interpretation is wrong,

and Pfizer’s Proposed Copay Assistance Programs are lawful as a matter of proper statutory

construction.

        100.    Congress enacted the AKS and BIS to combat health care fraud. OIG, however,

has adopted the view that the AKS and the BIS categorically prohibit pharmaceutical

manufacturers from providing direct copay assistance to Medicare patients (and other federal

health care beneficiaries), irrespective of whether such assistance would provide access to

critically needed medications, rather than improperly corrupt medical decision-making. This view

is clear from OIG’s guidance documents and enforcement history regarding pharmaceutical copay

assistance to Medicare patients, and from OIG’s rejection of Pfizer’s request for an advisory




                                                   32
                                                                                             PFE000724
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    112
                                                              33 of 51of 130



opinion supporting the Programs. OIG has further issued guidance that imposes severe limitations

on pharmaceutical manufacturers’ funding of, and communications with, independent charities

that provide financial assistance to Medicare patients.     The combination of OIG’s actions

effectively prevents Pfizer from implementing its proposed Programs, even though they do not

violate federal kickback laws.

       OIG’s Rejection of Pfizer’s Request for an Advisory Opinion Supporting Direct
       Copay Assistance for Tafamidis

       101.    Because many entities could reasonably fear that their common, lawful business

activities might arguably fall within the literal language of the AKS and BIS, even though they

raise no genuine concern of fraud, Congress enacted a process by which an entity could seek an

advisory opinion that its proposed conduct would not violate the statute. 42 U.S.C. § 1320a-7d(b).

The entity could also seek an advisory opinion that the proposed activity does not “constitute[]

grounds for the imposition of a sanction” of exclusion. 42 U.S.C. § 1320a-7d(b)(2)(E). Congress

went so far as to provide that the OIG’s opinion would be binding on both OIG and the requestor.

42 U.S.C. § 1320a-7d(b)(4)(A).

       102.    This highly unusual statutory procedure reflects Congress’s desire not to chill

socially beneficial behavior.

       103.    On June 27, 2019, Pfizer submitted to OIG a request for an advisory opinion on the

legality of both the Independent Charity Program and the Direct Copay Assistance Program.

       104.    On August 2, 2019, OIG rejected that request, indicating that it was “not able to

issue an advisory opinion” as to the Independent Charity Program “because ‘the same or

substantially the same course of action is under investigation, or has been the subject of a[n]




                                               33
                                                                                       PFE000725
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    113
                                                               34 of 51of 130



[enforcement] proceeding involving [HHS] or another governmental agency.’”12 On August 26,

2019, after conferring with OIG, Pfizer resubmitted this request, limiting it to the Direct Copay

Assistance Program and excluding the Independent Charity Program.

         105.     On December 9, 2019, OIG orally informed Pfizer that it had reached an

unfavorable opinion on the Direct Copay Assistance Program because the Program would

implicate the AKS and BIS, and that OIG would issue an opinion to that effect if Pfizer did not

voluntarily withdraw the request.13

         106.     In response to OIG’s December 9, 2019 decision, Pfizer sought a further meeting

with OIG to explain why Pfizer believed its Direct Copay Assistance Program did not violate the

AKS or BIS, and, furthermore, why there was little risk of fraud or abuse given the particular

characteristics of tafamidis as the sole FDA-approved medication to treat ATTR-CM.

         107.     During a teleconference with OIG on March 30, 2020, and in a follow-up written

letter, Pfizer further clarified the steps it would take to ensure that the Direct Copay Assistance

Program would be limited to eligible beneficiaries of federal health care insurance who had been

objectively diagnosed with ATTR-CM, had been prescribed tafamidis by their physician, and were

only unable to access their medication due to financial need.

         108.     Nonetheless, on May 26, 2020, OIG informed Pfizer that its position was

unchanged and it would issue an unfavorable advisory opinion on the Direct Copay Assistance

Program if Pfizer did not voluntarily withdraw the request. OIG declined to provide Pfizer any


12
  Based on discussions with OIG, it is Pfizer’s understanding that the conduct under investigation was not Pfizer’s
donations to independent charities but the conduct of other companies.
13
   This is OIG’s common practice when it has reached an unfavorable decision on a request for advisory opinion.
See HHS OIG, Advisory Opinion FAQs (stating that OIG “generally find[s] that informal consultation with the
requesting parties helps us with our review and analysis of requests” and that it “will initiate discussions with a
requesting party’s designated contact person at the point at which we would find such discussions useful,” but also
noting that “regulations permit the requesting party to withdraw its request at any time before the opinion is
issued”), https://oig.hhs.gov/faqs/advisory-opinions-faq.asp (last visited June 25, 2020).



                                                         34
                                                                                                        PFE000726
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    114
                                                               35 of 51of 130



feedback regarding how the Direct Copay Program could be modified such that OIG would give a

favorable opinion. Pfizer accordingly has no further administrative avenues of relief to pursue

with OIG.

        109.     OIG’s long-standing guidance, and its decision to reject Pfizer’s request for a

supportive advisory opinion on the proposed Programs, leave Pfizer unable to engage in its desired

conduct and with no avenues for further agency review. Absent this Court’s intervention, Pfizer’s

only options are to comply with OIG’s current interpretation of the AKS and BIS in its guidance,

or else, go forward subject to the significant and credible threat of enforcement. If the Court

declares, however, that the proposed Programs do not constitute prohibited “remuneration” or

result in any improper “inducement,” and thus do not violate either the AKS or BIS, then Pfizer

would be free to initiate the Programs.

        OIG Guidance Improperly Restricts Copay Assistance and Interactions with
        Independent Charity Programs that Benefit Medicare Patients

        110.     OIG has issued a series of guidance documents that establish its position that direct

copay assistance is prohibited by the AKS and BIS and establishing severe restrictions on

pharmaceutical manufacturers’ ability to fund and interact with independent charities that provide

financial support to federal health care beneficiaries. 14

        A.       OIG’s Limits on Direct Copay Assistance to Federal Health-Care Beneficiaries

        111.     In its 2005 Guidance, OIG stated its position that cost-sharing subsidies provided

by “pharmaceutical manufacturer” patient assistance programs to Medicare Part D patients to help

with out-of-pocket costs “would implicate the anti-kickback statute and pose a substantial risk of

program and patient fraud and abuse” under Medicare Part D. 70 Fed. Reg. 70,623-03, at 70,625


14
  The Health Care Fraud and Abuse Control Program, established by HIPAA, authorizes OIG to provide guidance
to prevent fraud and abuse. As part of this mandate, OIG issues Special Advisory Bulletins about industry practices
or arrangements that potentially implicate the fraud and abuse authorities subject to enforcement by OIG.



                                                        35
                                                                                                      PFE000727
          Case Case
               1:20-cv-04920-MKV
                    1:20-cv-04920 Document
                                  Document 46-9  Filed
                                           1 Filed     11/16/20
                                                    06/26/20    Page
                                                              Page    115
                                                                   36 of 51of 130



(Nov. 22, 2005). Even more categorically, OIG stated that manufacturer “subsidies [for their Part

D drugs] would be squarely prohibited by the statute, because the manufacturer would be giving

something of value (i.e., the subsidy) to beneficiaries to use its product.” Id.

            112.   OIG has further stated its view that manufacturer copay assistance programs

“present all of the usual risks of fraud and abuse associated with kickbacks, including steering

beneficiaries to particular drugs; increasing costs to Medicare; providing a financial advantage

over competing drugs; and reducing beneficiaries’ incentives to locate and use less expensive,

equally effective drugs.” Id. On those bases, OIG concluded that such programs could cause

“[i]ncreased costs to the [Medicare] program” by inducing overutilization and could cause

“[b]eneficiary steering and anti-competitive effects” by “locking beneficiaries into the

manufacturer’s product, even if there are other equally effective, less costly alternatives (and even

if the patient’s physician would otherwise prescribe one of these alternatives).” Id. at 70,625-26.

            113.   OIG’s 2014 “Special Advisory Bulletin”15 further advised pharmaceutical

manufacturers that “copayment coupons” that “reduce or eliminate the cost of [patients’] out-of-

pocket copayments . . . constitute remuneration offered to consumers to induce the purchase of

specific items” and therefore, OIG found they implicate the AKS.                             OIG warned that,

“[p]harmaceutical manufacturers that offer copay coupons may be subject to sanctions” if they fail

to ensure that the coupons are not used by Part D beneficiaries. 16 That warning was categorical

without any indication that OIG would ever view copay coupons as permissible for federally



15
  HHS OIG, Special Advisory Bulletin – Pharmaceutical Manufacturer Copayment Coupons, (Sept. 2014),
https://oig.hhs.gov/fraud/docs/alertsandbulletins/2014/SAB_Copayment_Coupons.pdf. The Health Care Fraud and
Abuse Control Program, established by HIPAA, authorizes OIG to provide guidance to prevent fraud and abuse. As
part of this mandate, OIG issues Special Advisory Bulletins about industry practices or arrangements that potentially
implicate the fraud and abuse authorities subject to enforcement by OIG.
16
     Id. at 3.




                                                         36
                                                                                                        PFE000728
           Case Case
                1:20-cv-04920-MKV
                     1:20-cv-04920 Document
                                   Document 46-9  Filed
                                            1 Filed     11/16/20
                                                     06/26/20    Page
                                                               Page    116
                                                                    37 of 51of 130



insured patients.17 Since that time, OIG and DOJ aggressively have enforced a policy of

prohibiting pharmaceutical manufacturers (but not others) from providing any form of copay

assistance to federal health care beneficiaries.

            114.    As OIG has acknowledged, Congress’s concern in adopting the AKS and BIS was

with providing financial advantages that might steer providers or patients to a particular drug over

competitors, or reduce incentives to locate and use less expensive, equally effective drugs, thus

reducing the effectiveness or increasing the costs of Medicare. 70 Fed. Reg. 70,623-03, at 70,625

(Nov. 22, 2005). Any analysis of whether a particular program is permissible should, therefore,

turn on those criteria. Yet, by imposing a blanket prohibition on manufacturer-funded copay

assistance, OIG has drawn an arbitrary line that hinges solely on who is providing the financial

assistance.        Meanwhile, under OIG’s guidance, if the person or entity providing financial

assistance were a wealthy relative or charity, the subsidy is acceptable. Though OIG has not

articulated its reasoning, its endorsement of third-party charitable assistance to Medicare patients

makes evident that OIG does not require patients to personally pay the out-of-pocket costs for their

prescribed medications. OIG’s categorical interpretation of the law barring manufacturers from

providing the same assistance to patients fails to recognize the possibility that, in some

circumstances—such as that presented by the proposed Programs—a manufacturer’s assistance

might improve health care by allowing patients to access needed medicines that they simply cannot

afford, without posing the risks the AKS and BIS were designed to address. In such circumstances,

a manufacturer may provide financial assistance to enable Medicare patient access to medicines

without falling within the scope of the AKS’s and BIS’s statutory prohibition.




17
     Id.



                                                   37
                                                                                        PFE000729
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    117
                                                               38 of 51of 130



        B.      OIG’s Restrictions on       Pharmaceutical Manufacturer’s Interactions with
                Independent Charities

        115.    As an alternative to direct copay assistance, OIG has recommended in guidance

that manufacturers contribute to independent charity patient assistance programs as an avenue to

assist financially needy Medicare Part D patients with their out-of-pocket costs. See 70 Fed. Reg.

70,623, 70,626-27 (Nov. 22, 2005) OIG noted that “[l]ong-standing OIG guidance makes clear

that pharmaceutical manufacturers can effectively contribute to the pharmaceutical safety net by

making cash donations to independent, bona fide charitable assistance programs.” Id. at 70,626.

        116.    However, OIG has sought to limit even that avenue for assistance. The OIG

guidance imposes severe restrictions on a pharmaceutical manufacturer’s communications with

and donations to independent charities that impede the manufacturer’s ability to bestow a

meaningful and effective gift by, for example, ensuring the charity has sufficient funds to cover

all patients who require assistance accessing treatment or medication. In particular, OIG’s 2005

Guidance provides that, “[p]harmaceutical manufacturers should not influence, directly or

indirectly, the identification of disease or illness categories, and pharmaceutical manufacturers

should limit their earmarked donations . . . that define categories in accordance with widely

recognized clinical standards and in a manner that covers a broad spectrum of available products.”

Id. Any discussions between a manufacturer and an independent charity regarding funding levels

or patient needs could be considered “attempting to influence,” thus violating OIG’s broadly

worded guidance and creating grounds for the government to assert an AKS or BIS violation. As

a consequence, independent charities often structure their funds to cover many products for a

number of related disease states, and there is no guarantee that the funds go to patients in need for

a particular disease state.




                                                 38
                                                                                         PFE000730
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    118
                                                               39 of 51of 130



          117.   Moreover, OIG’s 2005 Guidance stated that OIG would look with suspicion on

charities focused on a narrow disease category with only one treatment. Id. at 70,627. In its 2014

Guidance, OIG further tightened the 2005 Guidance and asserted that charities “with narrowly

defined disease funds” may be “subject to scrutiny” if the disease funds “result in funding

exclusively or primarily the products of donors or if other facts and circumstances suggest that the

disease fund is operated to induce the purchase of donors’ products.” 79 Fed. Reg. 31,120, 31,121

(May 30, 2014).

          118.   Following its 2014 Guidance, OIG issued a series of advisory opinions that imposed

new conditions on charities that had previously received favorable advisory opinions, requiring

the charities to certify that they would not provide help to patients through: (1) single disease

funds; or (2) single treatment funds.18

          119.   Both the 2005 and 2014 Guidance acknowledged that, in “rare circumstances,” a

disease may have only one effective treatment and therefore a disease fund could, in theory,

permissibly cover only one manufacturer’s product.” 70 Fed. Reg. at 70,627 n.19; 79 Fed. Reg.

at 31,122. OIG explained, in those “unusual circumstances,” the fact that “a disease fund includes

only one drug or drugs made by one manufacturer would not, standing alone, be determinative of

an anti-kickback statute violation.” 70 Fed. Reg. at 70,627 n.19; 79 Fed. Reg. at 31,122. OIG did

not further define, however, the circumstances in which such a fund is permissible, presumably

leaving entities to seek guidance through the advisory opinion process or to risk enforcement

action.




18
  See, e.g., Notice of Modification of OIG Advisory Opinion No. 02-1 (Mar. 03, 2017); Notice of Modification of
OIG Advisory Opinion No. 10-07 (May 05, 2016); Notice of Modification of OIG Advisory Opinion No. 04-15
(Dec. 30, 2015).



                                                       39
                                                                                                    PFE000731
         Case Case
              1:20-cv-04920-MKV
                   1:20-cv-04920 Document
                                 Document 46-9  Filed
                                          1 Filed     11/16/20
                                                   06/26/20    Page
                                                             Page    119
                                                                  40 of 51of 130



           120.    The ambiguity in OIG’s guidance on single drug funds makes any charitable

copayment support by Pfizer for ATTR-CM patients virtually impossible without judicial

clarification of Pfizer’s legal rights. Under the government’s current enforcement regime, which

could result in considerable penalties, independent charities are reluctant to establish a fund for

ATTR-CM patients because the Medications are the only FDA-approved drug to treat the

condition. Under current OIG guidance, such a fund would be permissible if it also “provided

support for other medical needs of patients with the disease,” including all prescription medicines

to treat symptoms of the disease and side effects of treatment. 19 Still, the practical reality is that

OIG has never approved a so-called “single drug fund.” Moreover, given that four charities have

reached settlements with DOJ related to single drug funds in just the past three years, without

assurance that they will not face prosecution, none presently is willing to risk running afoul of

OIG’s opaque interpretations by establishing a fund for ATTR-CM patients. Pfizer therefore can

donate to independent charities that have established funds that cover a number of disease states

collectively, including ATTR-CM, but there is no guarantee that these donations would go to

ATTR-CM patients in need.

           Pfizer Faces Imminent Risk of Government Enforcement If It Implements Its
           Proposed Copay Assistance Programs

           121.    Notwithstanding OIG’s assertion that it would evaluate patient assistance

arrangements on a case-by-case basis,20 DOJ broadly has treated a company’s failure to adhere

strictly to OIG’s guidance on copay and charitable assistance as evidence of intent to violate the

AKS or BIS. This determination has serious implications for pharmaceutical manufacturers and



19
     See, e.g., OIG Advisory Opinion No. 10-07 (May 5, 2016).
20
  OIG has stated that “a determination regarding whether a particular arrangement violates the anti-kickback statute
requires a case-by-case evaluation of all the relevant facts and circumstances, including the intent of the parties.” 70
Fed. Reg. 70,623-03, 70,625 (Nov. 22, 2005).



                                                          40
                                                                                                           PFE000732
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    120
                                                               41 of 51of 130



for patients who rely on financial support from such charitable programs, and it has effectively

foreclosed manufacturers from providing direct copay assistance to federal health-care

beneficiaries, including Medicare patients.

        122.     The consequences of an AKS or BIS conviction are Draconian, including the

possibility of a pharmaceutical manufacturer’s total exclusion from federal reimbursement for its

medications. A violation of the AKS or BIS may also serve as a predicate for violation of the

False Claims Act, which the government uses to assert a right to collect treble the value of the

products implicated, in addition to millions of dollars in statutory penalties. Because of the dire

consequences of False Claims Act, AKS, or BIS conviction, unless a pharmaceutical manufacturer

can persuade the government not to pursue the matter, it almost always is forced to resolve

investigations before they have had any opportunity to test the government’s expansive reading of

the AKS and BIS in court.

        123.     In fact, from December 2017 through January 2020, the government collected more

than $840 million in settlements with eight pharmaceutical companies (including Pfizer) and $13

million in settlements with four independent charitable foundations, in order to resolve allegations

of False Claims Act liability premised on AKS violations in connection with independent charities

or direct patient assistance.21 The government initiated these investigations on the premise that

direct copay assistance violates the AKS, and that companies that fail to follow OIG guidance on

donations to independent charity foundations are therefore presumptively attempting to pay for

patients’ copays in violation of the AKS.




21
  Depa’t of Justice, U.S. Att’y Office, Dist. of Mass., Fourth Foundation Resolves Allegations that it Conspired
with Pharmaceutical Companies to Pay Kickbacks to Medicare Patients, (Jan. 21, 2020),
https://www.justice.gov/usao-ma/pr/fourth-foundation-resolves-allegations-it-conspired-pharmaceutical-companies-
pay.



                                                      41
                                                                                                    PFE000733
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    121
                                                               42 of 51of 130



         124.    Although OIG has acknowledged the important role that independent charities play

in the pharmaceutical payment system, OIG’s enforcement posture severely constrains the ability

of manufacturers to support those charitable programs to facilitate patients’ access to novel

treatments, much less to provide financial support directly. The threat of criminal prosecution and

other severe penalties in conjunction with an aggressive enforcement posture creates untenable

risk for companies to go forward with charitable support activities, even though the companies

believe those activities are lawful under the AKS and BIS. The result of this legal uncertainty is

reduced funding for and effectiveness of independent charities, which in turn, reduces the support

for needy patients to receive prescribed treatments.

         A.      Pfizer Is at Heightened Risk of Enforcement Because Its Corporate Integrity
                 Agreement Binds It to Follow OIG Guidance

         125.    On May 22, 2018, in resolution of an investigation of Pfizer’s prior contributions

to and interactions with independent charities, Pfizer and OIG entered into a Corporate Integrity

Agreement (“CIA”), which set forth mutual obligations between Pfizer and OIG. Among other

obligations, the CIA requires Pfizer to “comply with all guidance issued by OIG relating to the

support and funding of patient assistance programs,” including OIG’s 2005 and 2014 Guidance. 22

As a result, if OIG’s current position that the Proposed Copay Assistance Programs violate the

AKS and BIS stands, Pfizer would also be precluded from implementing the Programs under the

CIA.23

         126.    The CIA also imposes many restrictions on monetary donations by Pfizer to

independent charities and on Pfizer’s communications with those charities. For example, Pfizer


22
  HHS OIG, Corporate Integrity Agreement Between the Office of Inspector General of the Department of Health
and Human Services and Pfizer Inc., § III(B)(b) (May 23, 2018),
https://oig.hhs.gov/fraud/cia/agreements/Pfizer_Inc_05232018.pdf.
23
   The CIA obligates Pfizer to comply with OIG guidance, but does not waive Pfizer’s statutory and constitutional
rights to petition OIG or the Court for relief from policies that are outside OIG’s authority.



                                                        42
                                                                                                      PFE000734
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    122
                                                              43 of 51of 130



may not influence the “identification, delineation, establishment, or modification of, or the

parameters relating to” any independent charity’s disease fund or its process or criteria for

determining eligibility of patients who qualify for its assistance program, may not solicit or use

any data or information from an independent charity to correlate the amount or frequency of its

donations, and may not provide donations for a disease state fund that covers only a single product

or that covers only Pfizer’s products.

       127.    OIG has discretion to determine whether Pfizer has violated the terms of its CIA,

and the potential consequences are severe. If OIG were to find that Pfizer violated the CIA, Pfizer

could be subject to potentially massive financial penalties, which increase each day that OIG

determines Pfizer to be in violation. Critically, if OIG determines that Pfizer has materially

breached the CIA, Pfizer could be subject to exclusion from participation in federal health care

programs, and “[t]he length of exclusion shall be in OIG’s discretion, but not more than five years

per material breach.” Even a slight risk of these consequences is untenable for any company in

the health care industry, let alone a global biopharmaceutical company.

       B.      OIG’s Rejection of Pfizer’s Request for A Favorable Advisory Opinion Regarding
               the Proposed Copay Assistance Programs Puts Pfizer at Heightened Risk of
               Enforcement

       128.    As detailed above, Pfizer has attempted to utilize OIG’s advisory opinion process

to secure approval of the proposed Programs, but to no avail: after a year-long process of

engagement with OIG, the agency has refused to issue any opinion with respect to the Independent

Charity Program and has informed Pfizer it has rejected the Direct Copay Assistance Program.

       129.    OIG’s unfavorable decision on Pfizer’s request for an advisory opinion exposes

Pfizer to increased risk of criminal and civil enforcement action from the government if it were to

implement the Programs.




                                                43
                                                                                       PFE000735
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    123
                                                              44 of 51of 130



       130.    Without an advisory opinion permitting Pfizer to proceed with the Proposed Copay

Programs, Pfizer is bound by OIG’s current interpretation of the AKS and BIS, as articulated in

its guidance, and cannot proceed with the Programs without threat of enforcement and without

potentially violating its CIA.

   OIG’S CONSTRUCTION OF THE AKS OR BIS TO PROHIBIT THE PROPOSED
     COPAY ASSISTANCE PROGRAMS RAISES SERIOUS CONSTITUTIONAL
                            CONCERNS

       131.    The Proposed Copay Assistance Programs are protected by the First Amendment.

The proposed Independent Charity Program would include Pfizer’s communications with the

independent charity about its preferred charitable goals.                An independent charity’s

communications regarding the creation of a single-drug fund for tafamidis as a way of, among

other things, spurring increased charitable giving from Pfizer, is protected activity under the First

Amendment.

       132.    The AKS and BIS already prohibit kickbacks, bribes, and other inducements.

OIG’s prohibitions on speech incident to charitable giving and solicitation are thus layered on top

of these statutory prohibitions, ostensibly as further prophylaxis to prevent circumvention of the

statutes. See McCutcheon v. Fed. Election Comm’n, 572 U.S. 185, 203 (2014). But as the Supreme

Court has repeatedly explained, this “‘prophylaxis-upon-prophylaxis approach’ requires that we

be particularly diligent in scrutinizing the law’s fit,” because it likely burdens far more speech than

can be justified to achieve its legitimate goals. Id. at 221 (citation omitted). While OIG’s speech

restrictions may create clear “rules” about who can say what—and thus ease the burden of proving

AKS and BIS violations, thereby also creating another tool for forcing pre-trial settlements—those

ancillary benefits do not constitute a compelling government interest. Because that lone benefit is

not compelling, no amount of tailoring will suffice and, as a result, the rules imposed by OIG’s

guidance in this area violate the First Amendment.


                                                  44
                                                                                           PFE000736
     Case Case
          1:20-cv-04920-MKV
               1:20-cv-04920 Document
                             Document 46-9  Filed
                                      1 Filed     11/16/20
                                               06/26/20    Page
                                                         Page    124
                                                              45 of 51of 130



       133.    The speech restrictions are, in any event, overbroad. The communications Pfizer

proposes here allow an independent charity to better assist patients and more efficiently meet

patient needs. Particularly since ATTR-CM patients have no effective alternative to tafamidis,

such communications do not pose a significant risk to any compelling government interest.

       134.    Notably, Pfizer’s efforts to communicate with a charity in order to help that charity

assist patients in overcoming access barriers and affording their medications is the same kind of

speech that other organizations engage in; the Defendants may not constitutionally single out

pharmaceutical manufacturers’ speech for restriction.

       135.    Additionally, the government’s interpretation of the AKS and BIS in a manner that

significantly hinders access to life-changing medicine for patients with limited financial means,

while covering costs for wealthier patients, raises serious equal protection concerns. The purpose

of a public insurance program is to ensure that rich and poor alike have access to medical care.

Given how the cost-sharing structure of Medicare Part D functions, any construction of the AKS

and BIS to prohibit the Proposed Copay Assistance Programs would restrict patients’ access to

tafamidis solely on the basis of their economic status. In these circumstances, rationing Medicare

Part D beneficiaries’ access to tafamidis by prohibiting them from benefitting from Pfizer’s

Proposed Copay Assistance Programs would result in irrational discrimination against middle-

income Americans. In the absence of copay assistance, two Medicare beneficiaries—each with

the same medically certain diagnosis, each of whom could benefit equally from tafamidis—will

have significantly different experiences based on nothing other than their independent financial

resources. As a result, the government’s actions cannot stand under the Fifth Amendment.

       136.    The AKS and BIS and the associated regulatory scheme should be construed to

permit the Proposed Copay Assistance Programs and avoid these constitutional questions.




                                                45
                                                                                        PFE000737
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    125
                                                               46 of 51of 130



                                               COUNT I

     Pfizer Is Entitled to a Declaration That the Proposed Copay Assistance Programs
                               Do Not Violate the AKS or BIS

                                           28 U.S.C. § 2201

        137.     Pfizer incorporates and re-alleges Paragraphs 1–136 as if fully set forth herein.

        138.     The Declaratory Judgment Act provides that “[i]n a case of actual controversy

within its jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such declaration.”

28 U.S.C. § 2201(a).

        139.     The AKS and BIS do not prohibit the Proposed Copay Assistance Programs, at least

because those programs would not satisfy the remuneration and/or inducement elements of those

statutory schemes.

        140.     An actual controversy or a practicable issue exists between the parties, within the

jurisdiction of this Court and involving the rights and liabilities of the parties under the

Constitution and laws of the United States, which controversy may be determined by a judgment

of this Court.

        141.     Pfizer is an interested party to the government’s actions and is entitled to challenge

those actions.

        142.     Pfizer has exhausted all of its available administrative remedies and/or pursuit of

any further administrative remedies would be futile. Pfizer has no adequate remedy at law.

        143.     Pursuant to Fed. R. Civ. P. 57, the Court “may order a speedy hearing of a

declaratory-judgment action.” In consideration of the pressing and urgent need for early resolution

of this case, Pfizer hereby respectfully requests entry of a judgment in its favor on an expedited

basis as provided in Fed. R. Civ. P. 57.



                                                   46
                                                                                              PFE000738
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    126
                                                               47 of 51of 130



                                              COUNT II

    Pfizer Is Entitled to a Declaration That The Application of OIG’s Guidance To The
      Proposed Independent Charity Program Would Violate The First Amendment

                                           28 U.S.C. § 2201

        144.     Pfizer incorporates and re-alleges Paragraphs 1–143 as if fully set forth herein.

        145.     The Declaratory Judgment Act provides that “[i]n a case of actual controversy

within its jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such declaration.”

28 U.S.C. § 2201(a).

        146.     If OIG prevented the Proposed Independent Charity Program, it would infringe on

Pfizer’s First Amendment right to engage in speech incident to charitable giving and would impose

impermissible speaker-based restrictions on Pfizer as a pharmaceutical manufacturer.

        147.     An actual controversy or a practicable issue exists between the parties, within the

jurisdiction of this Court and involving the rights and liabilities of the parties under the

Constitution and laws of the United States, which controversy may be determined by a judgment

of this Court.

        148.     Pfizer is an interested party to the government’s actions and is entitled to challenge

those actions.

        149.     Pfizer has exhausted all of its available administrative remedies and/or pursuit of

any further administrative remedies would be futile. Pfizer has no adequate remedy at law.

        150.     Pursuant to Fed. R. Civ. P. 57, the Court “may order a speedy hearing of a

declaratory-judgment action.” In consideration of the pressing and urgent need for early resolution

of this case, Pfizer hereby respectfully requests entry of a judgment in its favor on an expedited

basis as provided in Fed. R. Civ. P. 57.



                                                   47
                                                                                              PFE000739
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    127
                                                               48 of 51of 130



                                              COUNT III

    Pfizer Is Entitled to a Declaration That The Application of OIG’s Guidance To The
        Proposed Copay Assistance Programs Would Violate The Fifth Amendment

                                           28 U.S.C. § 2201

        151.     Pfizer incorporates and re-alleges Paragraphs 1–150 as if fully set forth herein.

        152.     The Declaratory Judgment Act provides that “[i]n a case of actual controversy

within its jurisdiction, . . . any court of the United States, upon the filing of an appropriate pleading,

may declare the rights and other legal relations of any interested party seeking such declaration.”

28 U.S.C. § 2201(a).

        153.     If OIG prevented the Proposed Copay Assistance Programs, it would discriminate

on the basis of wealth without being rationally related to a legitimate government interest.

        154.     An actual controversy or a practicable issue exists between the parties, within the

jurisdiction of this Court and involving the rights and liabilities of the parties under the

Constitution and laws of the United States, which controversy may be determined by a judgment

of this Court.

        155.     Pfizer is an interested party to the government’s actions and is entitled to challenge

those actions.

        156.     Pfizer has exhausted all of its available administrative remedies and/or pursuit of

any further administrative remedies would be futile. Pfizer has no adequate remedy at law.

        157.     Pursuant to Fed. R. Civ. P. 57, the Court “may order a speedy hearing of a

declaratory-judgment action.” In consideration of the pressing and urgent need for early resolution

of this case, Pfizer hereby respectfully requests entry of a judgment in its favor on an expedited

basis as provided in Fed. R. Civ. P. 5.




                                                   48
                                                                                              PFE000740
      Case Case
           1:20-cv-04920-MKV
                1:20-cv-04920 Document
                              Document 46-9  Filed
                                       1 Filed     11/16/20
                                                06/26/20    Page
                                                          Page    128
                                                               49 of 51of 130



                                             COUNT IV

 The Government’s Actions Preventing Pfizer’s Proposed Copay Assistance Programs Are
      Not in Accordance with Law and Contrary to Constitutional Rights under the
                            Administrative Procedure Act

                                            5 U.S.C. § 702

        158.    Pfizer incorporates and re-alleges Paragraphs 1–157 as if fully set forth herein.

        159.    The Administrative Procedure Act allows a person suffering a wrong or adversely

affected by an agency action to receive judicial review of the agency’s action. 5 U.S.C § 702. The

reviewing court must set aside an agency’s action that is “not in accordance with law” or “contrary

to constitutional right.” 5 U.S.C. § 706(2)(A) & (B).

        160.    OIG has engaged in series of actions that establish its position that it is illegal under

the AKS and the BIS for Pfizer to implement its proposed Programs to assist ATTR-CM patients

through (1) its 2005 and 2014 guidance; (2) its enforcement history; and (3) its refusal to grant

Pfizer a favorable advisory opinion.

        161.    The AKS and BIS do not prohibit the Proposed Copay Assistance Programs

because those programs do not meet the remuneration or inducement elements of those statutory

schemes. The government’s restrictions on pharmaceutical copay assistance generally, and its

refusal to provide an advisory opinion affirming that the proposed Programs are not grounds for

sanctions under the AKS or BIS, are therefore not in accordance with the law.

        162.    The government’s actions infringe on Pfizer’s First Amendment right to engage in

speech incident to charitable giving and impose impermissible speaker-based restrictions on Pfizer

as a pharmaceutical manufacturer.         The government’s actions are therefore contrary to a

constitutional right.




                                                   49
                                                                                             PFE000741
       Case Case
            1:20-cv-04920-MKV
                 1:20-cv-04920 Document
                               Document 46-9  Filed
                                        1 Filed     11/16/20
                                                 06/26/20    Page
                                                           Page    129
                                                                50 of 51of 130



        163.   The government’s actions discriminate on the basis of wealth without being

rationally related to a legitimate government interest. The government’s actions are therefore

contrary to a constitutional right.

        164.   In combination with its other actions, OIG’s determination that the Proposed Copay

Assistance Programs implicate the AKS and BIS is final agency action that prevents Pfizer from

lawfully engaging in the Proposed Copay Assistance Programs.

        165.   Pfizer has exhausted all of its available administrative remedies and/or pursuit of

any further administrative remedies would be futile.

        166.   Pfizer is entitled to challenge the government’s actions. 5 U.S.C. §§ 701-706.

        167.   Pfizer has no adequate remedy at law.

        168.   Accordingly, Pfizer seeks a judgment setting aside OIG’s determination that the

Proposed Copay Assistance Programs implicate the AKS or BIS.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Court:

        169.   Declare that the Proposed Copay Assistance Programs do not violate the AKS or

BIS;

        170.   Declare that the application of OIG’s Guidance to the Proposed Copay Assistance

Programs would violate the First Amendment to the U.S. Constitution;

        171.   Declare that the application of OIG’s Guidance to the Proposed Copay Assistance

Programs would violate the Fifth Amendment to the U.S. Constitution;

        172.   Set aside OIG’s determination that the Proposed Copay Assistance Programs

implicate the AKS and BIS as not in accordance with law and contrary to a constitutional right;

        173.   Award Plaintiff such costs and reasonable attorney’s fees to which it might be

entitled by law; and


                                               50
                                                                                       PFE000742
    Case Case
         1:20-cv-04920-MKV
              1:20-cv-04920 Document
                            Document 46-9  Filed
                                     1 Filed     11/16/20
                                              06/26/20    Page
                                                        Page    130
                                                             51 of 51of 130



      174.   Award such other relief as this Court may deem just and proper.


Dated: June 26, 2020                  Respectfully submitted,


                                      /s/ Joan McPhee
                                      Joan McPhee
                                      Joan.McPhee@ropesgray.com
                                      ROPES & GRAY LLP
                                      1211 6th Avenue
                                      New York, NY 10036
                                      (212) 596-9000 (voice)
                                      (212) 596-9090 (fax)

                                      Douglas Hallward-Driemeier (pro hac vice to be filed)
                                      Douglas.Hallward-Driemeier@ropesgray.com
                                      Samantha Barrett Badlam (pro hac vice to be filed)
                                      Samantha.Badlam@ropesgray.com
                                      ROPES & GRAY LLP
                                      2099 Pennsylvania Avenue NW
                                      Washington, DC 20006
                                      (202) 508-4600 (voice)
                                      (202) 508-4650 (fax)

                                      Ilana H. Eisenstein (pro hac vice to be filed)
                                      ilana.eisenstein@dlapiper.com
                                      DLA PIPER LLP (US)
                                      One Liberty Place
                                      1650 Market Street, Suite 5000
                                      Philadelphia, PA 19103-7300
                                      (215) 656-3300 (voice)
                                      (215) 656-3301 (fax)

                                      Loren H. Brown
                                      loren.brown@dlapiper.com
                                      DLA PIPER LLP (US)
                                      1251 Avenue of the Americas
                                      New York, NY 10020-1104
                                      (212) 335-4500 (voice)
                                      (212) 335-4501 (fax)

                                       Attorneys for Plaintiff Pfizer, Inc.




                                             51
                                                                                       PFE000743
